Exhibit 10.1

Execution Copy

 

 

STOCK PURCHASE AGREEMENT

Among

INTERFACE AMERICAS HOLDINGS, LLC,

BENTLEY PRINCE STREET, INC.

and

BENTLEY PRINCE STREET HOLDINGS, INC.

Dated as of July 25, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

     1   

1.1 Definitions

     1   

1.2 Interpretation and Rules of Construction

     12   

ARTICLE II PURCHASE AND SALE OF SHARES

     12   

2.1 Purchase and Sale of Shares

     12   

2.2 The Closing

     12   

2.3 Estimate

     13   

2.4 Initial Purchase Price

     13   

2.5 Closing Deliveries

     13   

2.6 Adjustment to Initial Purchase Price

     14   

2.7 Withholding

     15   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

     15   

3.1 Organization

     16   

3.2 Power and Authorization

     16   

3.3 Governmental Authorizations

     16   

3.4 Noncontravention

     16   

3.5 Capitalization of the BPS Companies

     17   

3.6 Title

     18   

3.7 Financial Statements

     18   

3.8 Undisclosed Liabilities

     18   

3.9 Absence of Certain Changes

     18   

3.10 Real Property

     19   

3.11 Intellectual Property

     20   

3.12 Legal Compliance

     21   

3.13 Tax Matters

     21   

3.14 Company Employee Plans

     23   

3.15 Environmental Matters

     24   

3.16 Contracts

     25   

3.17 Affiliate Transactions

     27   

3.18 Employees

     28   

3.19 Litigation; Government Orders

     29   

3.20 Insurance

     29   

3.21 Assets

     29   

3.22 Accounts Receivable; Inventory

     29   

3.23 Material Suppliers

     30   

3.24 Warranties

     30   

3.25 Brokers and Other Advisors

     30   

3.26 No Additional Representations or Warranties

     30   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER

     31   

4.1 Organization

     31   



--------------------------------------------------------------------------------

4.2 Power and Authorization

     31   

4.3 Governmental Authorizations

     31   

4.4 Noncontravention

     31   

4.5 Brokers and Other Advisors

     31   

4.6 Litigation; Government Orders

     32   

4.7 Investment Intent

     32   

4.8 Availability of Funds

     32   

4.9 No Additional Representations or Warranties

     32   

ARTICLE V COVENANTS

     33   

5.1 Conduct of Business

     33   

5.2 Notice of Developments

     36   

5.3 Interim Reports

     36   

5.4 Commercially Reasonable Efforts

     36   

5.5 Access to Information; Confidentiality

     37   

5.6 Fees and Expenses

     38   

5.7 Seller Marks

     38   

5.8 Press Releases

     38   

5.9 Employee Benefits

     39   

5.10 Affiliate Agreements

     42   

5.11 Exclusivity

     43   

5.12 Further Assurances

     44   

5.13 BPS Assets

     44   

5.14 Non-BPS Assets

     44   

5.15 Financing

     44   

5.16 Confidentiality

     44   

5.17 Non-Solicitation

     45   

5.18 Insurance Matters

     47   

5.19 Collections.

     48   

5.20 Licensed Software

     49   

ARTICLE VI TAX MATTERS

     49   

6.1 Section 338(h)(10) Election

     49   

6.2 Transfer Taxes

     50   

6.3 Proration of Certain Company Taxes

     50   

6.4 Tax Returns and Reports

     50   

6.5 Tax Return Filings

     51   

6.6 Tax Sharing Agreements

     51   

6.7 Cooperation

     51   

6.8 Tax Contests

     52   

6.9 Certain Post-Closing Settlement Payments and Post-Closing Actions

     52   

6.10 Tax Treatment of Indemnification Claims

     52   

ARTICLE VII CONDITIONS TO THE BUYER’S OBLIGATIONS AT THE CLOSING

     53   

7.1 Representations and Warranties

     53   

7.2 Performance

     53   

 

ii



--------------------------------------------------------------------------------

7.3 No Material Adverse Effect

     53   

7.4 Officer’s Certificate

     53   

7.5 Necessary Approvals and Consents

     53   

7.6 Delivery of Stock Certificates

     53   

7.7 Legality

     53   

7.8 Organizational Documents; Good Standing Certificates

     54   

7.9 Resignations

     54   

7.10 FIRPTA Certificate

     54   

7.11 Closing Deliveries

     54   

7.12 Payoff Letters and Releases

     54   

7.13 Transition Marks License Agreement

     54   

7.14 Transition Services Agreement

     54   

7.15 Control Letter Agreements

     54   

ARTICLE VIII CONDITIONS TO THE SELLER’S OBLIGATIONS AT THE CLOSING

     54   

8.1 Representations and Warranties

     55   

8.2 Performance

     55   

8.3 Officer’s Certificate

     55   

8.4 Necessary Approvals and Consents

     55   

8.5 Legality

     55   

8.6 Closing Deliveries

     55   

8.7 Control Letter Agreements

     55   

ARTICLE IX INDEMNIFICATION

     55   

9.1 Survival of Representations and Warranties

     55   

9.2 General Indemnification

     56   

ARTICLE X TERMINATION

     60   

10.1 Termination of Agreement

     60   

10.2 Effect of Termination

     61   

ARTICLE XI MISCELLANEOUS

     61   

11.1 Notices

     61   

11.2 Succession and Assignment; No Third-Party Beneficiary

     62   

11.3 Amendments and Waivers

     62   

11.4 Supplemental Disclosures

     63   

11.5 Entire Agreement

     63   

11.6 Schedules

     63   

11.7 Counterparts

     63   

11.8 Severability

     63   

11.9 Headings

     64   

11.10 Governing Law

     64   

11.11 Jurisdiction; Venue; Service of Process

     64   

11.12 Specific Performance

     65   

11.13 Waiver of Jury Trial

     65   

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of July 25, 2012,
by and among Interface Americas Holdings, LLC, a Georgia limited liability
company (the “Seller”), Bentley Prince Street, Inc., a Delaware corporation (the
“Company”), and Bentley Prince Street Holdings, Inc., a Delaware corporation
(the “Buyer”).

WHEREAS, the Seller is the record and beneficial owner of all of the outstanding
shares of capital stock of the Company (collectively, the “Shares”); and

WHEREAS, the Buyer desires to purchase from the Seller, and the Seller desires
to sell to the Buyer, all of the Shares upon the terms and subject to the
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

1.1 Definitions . As used herein, the following terms will have the following
meanings:

“338(h)(10) Elections” shall have the meaning set forth in Section 6.1(a).

“Accounts Receivable” shall mean all trade accounts receivable and other rights
to payment from customers of the BPS Companies and the full benefit of all
security for such accounts or debts, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers.

“Acquisition Proposal” shall have the meaning set forth in Section 5.11.

“Action” shall mean any claim, suit, litigation, assessment, arbitration,
investigation, hearing, charge, complaint, grievance, audit, demand, notice or
proceeding (whether at law or in equity, whether civil or criminal) to, from, by
or before (or that could come before) any Governmental Authority.

“Affiliate” shall mean, when used with reference to a specified Person, (a) any
Person that directly or indirectly controls or is controlled by or under common
control with the specified Person, where “control” means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting securities, by contract
or otherwise, (b) any Person who directly or indirectly beneficially owns at
least 50% of any class of the Equity Interests of such specified Person or
(c) any Person which such specified Person or an Affiliate (as defined in
clauses (a) and (b)) directly or indirectly owns at least 50% of any class of
the Equity Interests at such time.



--------------------------------------------------------------------------------

“Affiliated Group” shall mean any affiliated group within the meaning of
Section 1504(a) of the Code or any similar group defined under a similar
provision of state, local or non-U.S. law.

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Arbitrator” shall mean a reputable national or regional independent accounting
firm as the Buyer and the Seller may designate by mutual agreement, or failing
such agreement, as may be designated by a panel of two reputable national or
regional independent accounting firms, one of which is selected by the Buyer and
the other of which is selected by the Seller if required; provided, that the
Buyer and the Seller shall each designate its accounting firm within ten
(10) days after demand of the Buyer or the Seller, and their respective
designated firms shall mutually designate the Arbitrator within ten (10) days
thereafter.

“Basket” shall have the meaning set forth in Section 9.2(c).

“Benefits Effective Date” shall have the meaning set forth in Section 5.9(b).

“BPS Assets” shall have the meaning set forth in Section 5.13.

“BPS Balance Sheet” shall have the meaning set forth in Section 3.7.

“BPS Balance Sheet Date” shall have the meaning set forth in Section 3.7.

“BPS Companies” shall mean the Company and all Subsidiaries of the Company as of
the date hereof (not including Interface Real Estate Holdings, LLC) and Prince
Street, Inc., and each shall be a “BPS Company”.

“Business” shall mean any of the businesses and operations of any of the BPS
Companies, including developing, designing, manufacturing, marketing and selling
broadloom carpet, carpet tile, area rugs and other floorcovering products and
services.

“Business Day” shall mean any day except Saturday, Sunday or any day on which
banks in the State of New York or Atlanta, Georgia, are authorized or required
to be closed.

“Buyer” shall have the meaning set forth in the preamble to this Agreement.

“Buyer Indemnified Parties” shall have the meaning set forth in Section 9.2(a).

“Buyer’s Health Plan” shall have the meaning set forth in Section 5.9(b).

“Cap” shall have the meaning set forth in Section 9.2(c).

“Cash” shall mean, without duplication, (a) cash and cash equivalents of the BPS
Companies, less (b) all checks, transfers and funds of the BPS Companies that
are outstanding and unpaid as of the Determination Time, in each case,
calculated in accordance with GAAP and to the extent not otherwise reflected in
Net Working Capital.

“Closing” shall have the meaning set forth in Section 2.2.

 

2



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the Closing actually occurs.

“Closing Statement” shall mean a statement of (a) the Net Working Capital (and a
calculation of the amount, if any, by which (i) the Net Working Capital exceeds
the Target Working Capital or (ii) the Target Working Capital exceeds the Net
Working Capital), (b) the outstanding Debt and (c) the aggregate Cash, in each
case, as of the Determination Time.

“COBRA” shall have the meaning set forth in Section 3.14(d)

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Collection Period” shall mean the period commencing on the Closing Date and
ending on the 274th day thereafter.

“Collections” shall mean, with respect to any account receivable, all cash
collections and other proceeds of such account receivable (including late
charges, fees and interest arising thereon).

“Common Stock” shall mean the common stock, par value $0.10, of the Company.

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Company Collection Account” shall mean the deposit account of the Company set
forth on Schedule 5.19(b).

“Company Control Letter Agreement” shall mean the letter agreement regarding
accounts receivable payments from customers of the Company to be entered into by
Wells Fargo Bank, National Association, Parent and the Company prior to or
contemporaneously with the Closing, a form of which is attached hereto as
Exhibit C.

“Company Employee Plan” shall mean all employee benefit plans, programs,
agreements or arrangements (whether or not in writing and whether insured or
self-insured) sponsored, maintained or contributed to by the BPS Companies, the
Seller or any ERISA Affiliate of the Seller (or pursuant to which any of the
foregoing could have any Liability, whether direct, indirect, contingent or
otherwise) that cover current or former employees or other individual service
providers of the BPS Companies, including, but not limited to, all retirement,
profit sharing, deferred compensation, severance pay, retention, healthcare,
dental, disability, life insurance, stock option, bonus, stock purchase and
fringe benefit plans, policies, agreements and arrangements (including
employment and consulting agreements).

“Company Intellectual Property” shall have the meaning set forth in
Section 3.11(a).

“Company Lockbox” shall mean the lockbox of the Company set forth on Schedule
5.19(b) or to such other lockbox as the Company may direct the Seller in writing
following the Closing Date.

“Company Product” shall have the meaning set forth in Section 3.24.

 

3



--------------------------------------------------------------------------------

“Company Receivable” shall mean the accounts receivable originated in connection
with an invoice payable from an Obligor to the Company or any Post-Closing
Company Affiliates (including the BPS Companies).

“Company Systems” shall have the meaning set forth in Section 3.11(b).

“Compensation” shall mean, with respect to any Person, all salaries,
compensation, remuneration, bonuses or benefits of any kind or character
whatsoever (including issuances or grants of Equity Interests), made directly or
indirectly by the Company or its Affiliates to such Person or Affiliates of such
Person.

“Confidential Information” shall mean any information concerning the businesses
and affairs of a Person not generally available to the public, including all
financial data, trade secrets, know-how, and other proprietary information
(including technologies, processes, techniques, protocols, methods, layouts,
drawings, plans, specifications, methodologies, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals);
provided, however, that, the following shall not be considered Confidential
Information: (a) any information that was in the public domain prior to
disclosure, as evidenced by documents that were generally published prior to
such disclosure, (b) any information that, after disclosure, comes into the
public domain through no fault of the receiving Person, (c) any information that
is disclosed to the receiving Person by a third party having legitimate
possession thereof and the unrestricted right to make such disclosure or (d) any
information that is independently developed by a Person without reference to or
reliance on Confidential Information; provided, further, that Confidential
Information shall also include the terms and conditions of this Agreement and
the Contemplated Transactions.

“Confidentiality Agreement” shall have the meaning set forth in Section 5.6(b).

“Contemplated Transactions” shall mean, collectively, the transactions
contemplated by this Agreement and the other agreements and documents referred
to herein, including (a) the sale and purchase of the Shares and (b) the
execution, delivery and performance of this Agreement.

“Contract” shall mean any contract, agreement, lease, license, sublicense,
indenture, note, bonds, loan, Guarantee, security or pledge agreement, mortgage,
deed of trust, purchase order and any other instrument, undertaking, commitment,
understanding or arrangement (including any amendments and other modifications
thereto), whether oral or written, that is legally binding on such Person or by
which any property, business, operation or right of such Person is legally
subject or bound other than a Lease.

 

4



--------------------------------------------------------------------------------

“Debt” shall mean, with respect to any Person, all obligations (in each case,
including all obligations in respect of principal, accrued interest, penalties,
fees and premiums) of such Person (a) for borrowed money created, incurred or
accrued by such Person or for which such Person is otherwise liable or
responsible or in respect of loans or advances, whether current, short-term or
long-term, secured or unsecured (including overdraft facilities), (b) evidenced
by notes, bonds, debentures or similar Contracts, (c) for the deferred purchase
price of property, goods or services (including any earn-out and similar
obligations, but excluding trade payables or accruals included in the
calculation of Net Working Capital), (d) under capitalized leases, (e) in
respect of letters of credit and bankers’ acceptances, (f) for Contracts
relating to interest rate protection, swap agreements, collar agreements and
other hedging arrangements, (g) that are payable or would become payable by such
Person under severance plans, bonus plans, “change-of-control” agreements or
similar arrangements as a result of the consummation of the Contemplated
Transactions, (h) without duplication of any amounts payable pursuant to the
foregoing clause (g), relating to the termination of the employment of Jack L.
Mishkin with the Company (including all related payments arising under the
Consulting Agreement, dated as of April 1, 2005 (as amended from time to time),
by and between the Company and Jack L. Mishkin) and (i) in the form of
Guarantees of the obligations described in clauses (a) through (g) above of any
other Person, in each case, to the extent not otherwise reflected in Net Working
Capital.

“Determination Time” shall have the meaning set forth in Section 2.2.

“Encumbrance” shall mean any charge, claim, condition, equitable interest, lien,
license, option, pledge, security interest, mortgage, right of way, easement,
encroachment, servitude, right of first offer or first refusal, buy/sell
agreement and any other restriction or covenant with respect to, or condition
governing the use, construction, voting (in the case of any Equity Interest),
transfer, receipt of income or exercise of any other attribute of ownership.

“Enforceable” shall mean, with respect to any Contract stated to be enforceable
by or against any Person, that such Contract is a legal, valid and binding
obligation of such Person enforceable by or against such Person in accordance
with its terms, except to the extent that enforcement of the rights and remedies
created thereby is subject to bankruptcy, insolvency, reorganization, moratorium
and other similar laws of general application affecting the rights and remedies
of creditors and to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

“Environmental Laws” shall mean all Laws and Governmental Orders relating to
(a) releases or threatened releases of Hazardous Substances, (b) public or
worker health and safety as related to Hazardous Substances, (c) pollution or
protection of the environment or (d) the manufacture, handling, transport, use,
generation, transportation, emission, treatment, storage or disposal of,
arrangement for the disposal or generation of, or exposure of any Person to, any
Hazardous Substances.

“Equity Interests” shall mean (a) any capital stock, share, partnership or
membership interest, unit of participation or other similar interest (however
designated) in any Person and (b) any option, warrant, purchase right,
conversion right, exchange rights or other Contract which would entitle any
Person to acquire any such interest in such Person or otherwise entitle any
Person to share in the equity, profit, earnings, losses or gains of such Person
(including stock appreciation, phantom stock, profit participation or other
similar rights), in each case, whether owned or held beneficially, of record or
legally and any interest that is paid or payable in cash and is based upon the
value of any of the foregoing.

“ERISA” shall mean the federal Employee Retirement Income Security Act of 1974,
as amended.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any entity that would be deemed a “single employer”
with the Seller or the BPS Companies under Section 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA.

“Estimated Cash” shall have the meaning set forth in Section 2.3.

“Estimated Closing Statement” shall have the meaning set forth in Section 2.3.

“Estimated Debt” shall have the meaning set forth in Section 2.3.

“Final Closing Statement” shall mean the Closing Statement as finally determined
pursuant to Section 2.6.

“Final Purchase Price” shall mean (a) the Purchase Price as of the Closing Date
as set forth and adjusted to incorporate the line items included in the Closing
Statement if the Seller accepts the Closing Statement as delivered or does not
timely object to the Closing Statement as contemplated by Section 2.6(b), or
(b) the Purchase Price as finally determined pursuant to Section 2.6 if the
Seller timely objects to the Closing Statement.

“Financials” shall have the meaning set forth in Section 3.7.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Government Order” shall mean any order, writ, judgment, injunction, decree,
ruling, determination, award, charge, settlement agreement, finding or judicial
consent entered by any Governmental Authority.

“Governmental Authority” shall mean any United States federal, state or local or
any foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

“Guarantee” shall mean, with respect to any Person, (a) any guarantee of the
payment or performance of, or any contingent obligation in respect of, any Debt
or other Liability of any other Person, (b) any other arrangement whereby credit
is extended to any obligor (other than such Person) on the basis of any promise
or undertaking of such Person (i) to pay the Debt or other Liability of such
obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase
or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations or (iv) to maintain the capital,
working capital, solvency or general financial condition of such obligor and
(c) any liability as a general partner of a partnership or as a participant in a
joint venture in respect of Debt or other obligations of such partnership or
venture.

“Hazardous Substance” shall mean petroleum and any substance, waste or material
that is defined as “hazardous” or “toxic” in, or which may give rise to
Liability or standards of conduct under, any Environmental Laws.

 

6



--------------------------------------------------------------------------------

“Indemnitor” shall have the meaning set forth in Section 9.2(f).

“Indemnitee” shall have the meaning set forth in Section 9.2(f).

“Initial Purchase Price” shall have the meaning set forth in Section 2.4.

“Insurance Policies” shall have the meaning set forth in Section 3.20.

“Intellectual Property” shall mean any of the following: (a) all inventions,
patents and industrial designs, patent and industrial design applications, and
patent disclosures, together with all reissues, continuations,
continuations-in-part, revisions, divisionals, extensions, and reexaminations in
connection therewith, (b) all trademarks, service marks, designs, trade dress,
logos, slogans, trade names, business names, corporate names, Internet domain
names, and all other indicia of origin, all applications, registrations, and
renewals in connection therewith, and all goodwill associated with any of the
foregoing, (c) all copyrights or other works of authorship, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets, (e) all know-how, and other proprietary information (including
technologies, processes, techniques, protocols, methods, layouts, drawings,
plans, specifications, methodologies, customer and supplier lists, pricing and
cost information, and business and marketing plans and proposals), (f) all
software (including tools, data, databases, and related documentation), and
(g) all copies and tangible embodiments of any of the foregoing (in whatever
form or medium). Intellectual Property owned by any of the BPS Companies shall
be referred to as “Company Owned Intellectual Property”.

“IRS” shall mean the Internal Revenue Service.

“Joint Agreements” shall have the meaning set forth in Section 5.10(d).

“Joint-Customer Collection” shall mean all Collections and other forms of
payment received in respect of certain accounts receivable to the extent that it
is not reasonably apparent, after due inquiry whether such Collections are a
Company Receivable or a Seller Receivable.

“Joint-Customer Receiving Party” shall have the meaning set forth in
Section 5.19(c).

“Knowledge” shall mean, with respect to the Seller and the BPS Companies,
(i) the actual knowledge of John Wells or Patrick Lynch and (ii) the actual
knowledge, after due inquiry, of Anthony Minite, David Moore or Rose Solis, and
with respect to any other Person, the actual knowledge, after due inquiry, of
such Person.

“Laws” shall mean all federal, state, local, municipal or foreign constitutions,
statutes, rules, regulations, ordinances, acts, codes, legislation, treaties,
conventions and similar laws (including common law) and legal requirements as in
effect from time to time.

“Lease” shall have the meaning set forth in Section 3.10(a).

“Leased Property” shall have the meaning set forth in Section 3.10(a).

 

7



--------------------------------------------------------------------------------

“Liability” shall mean any obligation or liability whether known or unknown,
asserted or unasserted, accrued or unaccrued, liquidated or unliquidated and
whether due or to become due, regardless of when asserted.

“Licensed Software” shall have the meaning set forth in Section 5.20.

“Losses” shall have the meaning set forth in Section 9.2.

“Material Adverse Effect” shall mean (a) any change in, or effect on
(individually or in the aggregate with any other change or effect) the assets,
Liabilities, results of operation, Business or condition (financial or
otherwise) of the BPS Companies which is, or is reasonably likely to be,
materially adverse to the assets, Liabilities, results of operation, Business or
condition (financial or otherwise) of the BPS Companies, taken as a whole;
provided, however, that “Material Adverse Effect” shall not include any change
or effect arising out of or attributable to any of the following, either alone
or in combination: (i) changes or effects that generally affect the carpet
industry or any segment thereof (including legal and regulatory changes, and
changes or effects generally affecting any international, national, regional or
local market for any carpet service) after the date hereof; (ii) changes or
effects directly resulting from matters disclosed in any Schedule hereto as of
the date hereof; (iii) general economic conditions or events, circumstances,
changes or effects affecting the financial or securities markets generally after
the date hereof; (iv) changes in any Law or GAAP or any interpretation thereof;
(v) changes or effects arising from the announcement or consummation of the
transactions contemplated by this Agreement, or any action or inaction taken by
the BPS Companies at the express request of the Buyer in accordance with this
Agreement; or (vi) changes or effects arising or resulting from acts of war
(whether or not declared), sabotage, terrorism, military actions or the
escalations of any of the foregoing, any hurricane, flood, tornado, earthquake
or other natural disaster, or any other force majeure event occurring after the
date hereof; or (b) a material adverse effect on the ability of the Seller or
any of the BPS Companies to consummate the Contemplated Transactions; provided,
further, that, with respect to each of clauses (i), (iii), (iv) and (vi) above,
any such effect or change shall only be disregarded and not taken into account
in determining whether a Material Adverse Effect has occurred to the extent that
such effect or change does not have, and could not reasonably be expected to
have, a disproportionate effect on the Business or the BPS Companies relative to
other similarly situated Persons.

“Material Contract” shall have the meaning set forth in Section 3.16(b).

“Material Supplier” shall have the meaning set forth in Section 3.23.

“Net Working Capital” shall mean the sum of those current assets of the BPS
Companies included in the categories provided on the illustrative net working
capital calculation methodology set forth on Schedule 2.6(a), minus the sum of
those current liabilities of the BPS Companies included in the categories
provided on the illustrative net working capital calculation methodology set
forth on Schedule 2.6(a), in each case, without giving effect to the
Contemplated Transactions and determined as of the Determination Time in
accordance with GAAP.

“Non-BPS Assets” shall have the meaning set forth in Section 5.14.

 

8



--------------------------------------------------------------------------------

“Obligor” shall mean, with respect to any accounts receivable, the Person
primarily obligated to make payments in respect thereof.

“Ordinary Course of Business” shall mean the ordinary course of business of a
Person consistent with the past customs and practices of such Person (including
in respect of quantity and frequency).

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
of, and any joint venture, limited liability company, operating or partnership
agreement of, and other, similar documents adopted, approved, agreed or filed in
connection with the creation, formation, organization or governance of, such
Person and (b) all bylaws, voting agreements and similar documents, instruments
or agreements relating to the organization or governance of such Person, in each
case, as amended, supplemented or modified from time to time.

“Parent” shall mean Interface, Inc., a Georgia corporation.

“Parent Control Letter Agreement” shall mean the letter agreement regarding
accounts receivable payments from customers of Parent and affiliates to be
entered into by Wells Fargo Bank, National Association, Parent and the Company
prior to or contemporaneously with the Closing, a form of which is attached
hereto as Exhibit D.

“Permits” shall have the meaning set forth in Section 3.12.

“Permitted Encumbrance” shall mean (a) liens for Taxes, special assessments or
other governmental charges not yet due and payable or the amount or validity of
which is being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP,
(b) mechanics’, materialmen’s, carriers’, workers’, repairers’ and similar liens
arising or incurred in the Ordinary Course of Business which liens have not had
and are not reasonably likely to have a Material Adverse Effect, (c) deposits or
pledges made in connection with, or to secure payment of, worker’s compensation,
unemployment insurance, pension or other social security programs mandated under
applicable Laws, (d) restrictions on the transfer of Equity Interests arising
under or required to comply with applicable securities Laws and (e) Encumbrances
listed on the Schedules attached hereto.

“Person” shall mean any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.

“Post-Closing Company Affiliates” shall mean all Affiliates of the Company as of
the Closing Date after giving effect to the Contemplated Transactions.

“Post-Closing COBRA Beneficiaries” shall have the meaning set forth in
Section 5.9(b).

“Post-Closing Tax Period” shall mean any taxable period or portion thereof
beginning after the Closing Date.

 

9



--------------------------------------------------------------------------------

“Pre-Closing Tax Period” shall mean any taxable period or portion thereof ending
on or before the Closing Date. In the case of a taxable period that begins on or
before the Closing Date and ends after the Closing Date, Taxes (other than any
Taxes allocated pursuant to Section 6.3) allocable to the Pre-Closing Tax Period
shall be determined based on a deemed closing of the books as of the
Determination Time.

“Pre-Closing Taxes” shall mean (a) all Taxes (or the non-payment thereof) of any
BPS Company for any Pre-Closing Tax Period; (b) all Taxes (or the non-payment
thereof) of any member of an affiliated, consolidated, combined or unitary group
of which any BPS Company is or was a member on or prior to the Closing Date,
including pursuant to Section 1.1502-6 of the Treasury Regulations or any
analogous or similar state, local, or non-United States law or regulation, and
(c) all Taxes (or the non-payment thereof) of any Person (other than any BPS
Company) imposed on any of the Buyer or any BPS Company as a transferee or
successor, by contract or pursuant to any law, rule or regulation, which Taxes
relate to an event or transaction occurring before the Closing.

“Purchase Price Deficit” shall mean the amount, if any, by which the Final
Purchase Price is less than the Initial Purchase Price.

“Purchase Price Surplus” shall mean the amount, if any, by which the Final
Purchase Price is greater than the Initial Purchase Price.

“Related Persons” shall have the meaning set forth in Section 3.17(b).

“Representatives” shall mean, collectively, with respect to any Person, such
Person’s directors, officers, employees, representatives, consultants, agents or
advisors.

“Residuals” shall have the meaning set forth in Section 5.16(c).

“Section 338 Forms” shall have the meaning set forth in Section 6.1(a).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the preamble to this Agreement.

“Seller Collection Account” shall mean the deposit account of the Seller set
forth on Schedule 5.19(a).

“Seller Expenses” shall mean (without duplication) all fees, costs and expenses
incurred by or on behalf of the Seller, any BPS Company or any of their
respective Affiliates, in connection with, arising from or relating to (a) the
preparation, negotiation, delivery and performance of this Agreement and the
consummation of the Contemplated Transactions, including fees and disbursements
of its attorneys, investment bankers, brokers, advisors, accountants and other
professional advisors and (b) any other process leading up to the execution of
this Agreement, in each case, to the extent unpaid as of the Determination Time.

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.2(b).

 

10



--------------------------------------------------------------------------------

“Seller Lockbox” shall mean the lockbox of the Seller set forth on Schedule
5.19(a) or to such other lockbox as the Seller may direct the Company in writing
following the Closing Date.

“Seller Marks” shall have the meaning set forth in Section 5.7.

“Seller Receivable” shall mean the accounts receivable originated in connection
with an invoice payable from an Obligor to the Seller or its Affiliates (other
than the BPS Companies).

“Seller’s Group Plan” shall have the meaning set forth in Section 5.9(b).

“Shares” shall have the meaning set forth in the recitals to this Agreement.

“Subsidiary” shall mean, with respect to any specified Person, (a) any Person
that directly or indirectly is controlled by the specified Person, where
“control” means the power, directly or indirectly, to direct or cause the
direction of the management and policies of another Person, whether through the
ownership of voting securities, by contract or otherwise, or (b) each Person
which such specified Person directly or indirectly owns at least 50% of any
class of the Equity Interests at such time.

“Subsidiary Shares” shall have the meaning set forth in Section 3.5.

“Target Working Capital” shall mean $36.9 million.

“Tax” or “Taxes” shall mean (a) any and all federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, capital, capital stock,
franchise, customs duties, unclaimed property, profits, withholding, social
security (or similar items, including FICA), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, or other tax of any kind, and any interest,
penalty, or addition thereto, (b) any liability for or in respect of the payment
of any amount of a type described in clause (a) of this definition as a result
of being a member of an affiliated, combined, consolidated, unitary or other
group for Tax purposes, and (c) any liability for or in respect of the payment
of any amount described in clauses (a) or (b) of this definition as a transferee
or successor, by contract or otherwise.

“Tax Contest” shall have the meaning set forth in Section 6.8(b).

“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement required to be filed with a Governmental
Authority relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

“Termination Date” shall have the meaning set forth in Section 10.1.

“Transaction Documents” shall mean, collectively, this Agreement, the Transition
Marks License Agreement, Transition Services Agreement and all other agreements
and instruments contemplated hereby and thereby.

“Transition Marks License Agreement” shall have the meaning set forth in
Section 5.7.

 

11



--------------------------------------------------------------------------------

“Transition Services Agreement” shall mean the Transition Services Agreement to
be entered into by the Seller and the Company prior to or contemporaneously with
the Closing, a form of which is attached hereto as Exhibit A.

“Treasury Regulations” shall mean the regulations promulgated under the Code.

“Updated Schedules” shall have the meaning set forth in Section 11.4.

“Walk-Away Date” shall have the meaning set forth in Section 10.1(b)(i).

“Withholding” shall have the meaning set forth in Section 2.7.

1.2 Interpretation and Rules of Construction. Except as otherwise explicitly
specified to the contrary, for purposes of this Agreement, the following rules
of interpretation shall apply: (a) a reference to a Section, Article, Exhibit or
Schedule shall mean a Section or Article of, or Schedule or Exhibit to, this
Agreement, unless another agreement is specified, (b) the word “including” shall
be construed as “including without limitation,” (c) references to a particular
statute or regulation shall include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (d) words in the singular or plural
form shall include the plural and singular form, respectively, (e) references to
gender shall include both genders, (f) words such as “herein,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires and
(g) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement.

ARTICLE II

PURCHASE AND SALE OF SHARES

2.1 Purchase and Sale of Shares . At the Closing, on and subject to the terms
and conditions of this Agreement, the Seller shall sell, transfer and deliver to
the Buyer, and the Buyer shall purchase and accept from the Seller, the Shares,
free and clear of all Encumbrances other than those imposed by applicable
securities Laws.

2.2 The Closing . The closing of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Kilpatrick Townsend & Stockton LLP
at 1100 Peachtree Street, Suite 2800, Atlanta, Georgia 30309, commencing at 9:00
a.m. Atlanta, Georgia time, on the date that is two Business Days following the
satisfaction of the conditions set forth in Articles VII and VIII (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver, as applicable, of such conditions at the
Closing), or such other date as is mutually agreed upon by the Buyer and the
Seller. Except as otherwise provided in Article X, the failure to consummate the
Contemplated Transactions on the date and at the time and place specified herein
will not relieve any party to this Agreement of any obligation under this
Agreement. From and after the Closing, the Closing shall be deemed to have
occurred at 11:59 p.m. Atlanta, Georgia time on the date that is one day prior
to the Closing (the “Determination Time”).

 

12



--------------------------------------------------------------------------------

2.3 Estimate. Not later than five (5) Business Days prior to the anticipated
Closing Date, the Seller shall deliver to the Buyer a statement (the “Estimated
Closing Statement”), certified on behalf of the Company by its Chief Financial
Officer, dated the date of its delivery, stating that there has been conducted
under the supervision of such officer a review of all relevant information and
data then reasonably available and setting forth the best estimate by the
Company, in each case, as of the Determination Time, of (a) the Net Working
Capital (the “Estimated Net Working Capital”), (b) the outstanding Debt
(“Estimated Debt”) and (c) the aggregate Cash (“Estimated Cash”). The Estimated
Closing Statement shall (i) be subject to the Buyer’s approval (which approval
shall not be unreasonably withheld, conditioned or delayed), (ii) include
reasonable supporting documentation for the estimates and calculations contained
therein (together with any additional information reasonably requested by the
Buyer), and (iii) be prepared in good faith and in accordance with this
Agreement. The Buyer shall have three (3) Business Days to review the Estimated
Closing Statement and during such time the Seller and the Company shall make the
Company’s senior financial officers reasonably available to answer any questions
of the Buyer or its Representatives regarding the preparation of the Estimated
Closing Statement. The Buyer shall have the right to reasonably object to the
Estimated Closing Statement or any component thereof at any time prior to
Closing, in which case the Closing shall not occur until the Buyer and the
Seller have agreed upon the Estimated Closing Statement.

2.4 Initial Purchase Price. The Buyer shall pay to the Seller at the Closing a
cash purchase price equal to (a) $35,000,000, minus (b) the Estimated Debt, plus
(c) the Estimated Cash, minus (d) the amount, if any, by which the Target
Working Capital exceeds the Estimated Net Working Capital by more than $250,000
(at which point only the excess thereof shall be payable), or plus (e) the
amount, if any, by which the Estimated Net Working Capital exceeds the Target
Working Capital by more than $250,000 (at which point only the excess thereof
shall be payable), in respect of the Shares (such amount, the “Initial Purchase
Price”). The Initial Purchase Price will be subject to adjustment in accordance
with Section 2.6 and will be paid in accordance with Section 2.5.

2.5 Closing Deliveries. At the Closing, the following shall occur (any delivery
being made in escrow until all deliveries are complete):

(a) the Seller shall deliver to the Buyer a certificate or certificates
representing the Shares, duly endorsed in blank or accompanied by duly executed
assignment documents as shall be necessary or appropriate to vest in the Buyer
good and marketable title to the Shares, free and clear of all Encumbrances
other than those imposed by applicable securities Laws;

(b) the Buyer shall pay (or caused to be paid) an amount equal to such portion
of the Estimated Debt as set forth on the Estimated Closing Statement to the
Person(s) set forth in any payoff letters delivered pursuant to this Agreement
with respect to such Debt, by wire transfer of immediately available funds;

(c) the Buyer shall deliver the remainder of the Initial Purchase Price to the
Seller by wire transfer of immediately available funds; and

(d) the Seller and the Buyer shall deliver to each other such other documents as
are contemplated by Articles VII and VIII, respectively.

 

13



--------------------------------------------------------------------------------

2.6 Adjustment to Initial Purchase Price.

(a) As promptly as practicable following the Closing Date (but in any event
within ninety (90) days thereafter), the Buyer shall prepare and deliver to the
Seller the Closing Statement certified on behalf of the Buyer, dated the date of
its delivery, stating that the Buyer has conducted a review of all relevant
information and data then reasonably available and setting forth the best
estimate by the Buyer of the Final Purchase Price and the Purchase Price Surplus
or the Purchase Price Deficit, as applicable, based thereon. The Closing
Statement shall (i) be prepared on a consolidated basis for all BPS Companies in
accordance with GAAP, using the same principles, policies and methodologies
reflected on Schedule 2.6(a), (ii) include reasonable supporting documentation
for the estimates and calculations contained therein (together with any
additional information reasonably requested by the Seller), and (iii) be
prepared in good faith and in accordance with this Agreement.

(b) The Seller shall have thirty (30) days following its receipt of the Closing
Statement delivered pursuant to Section 2.6(a) during which to notify the Buyer
of any dispute of any item contained therein, which notice shall (i) set forth
in reasonable detail the basis for such dispute and (ii) only include
disagreements based on mathematical errors or based on Net Working Capital, Debt
or Cash not being calculated in accordance with their respective definitions
herein and (iii) include the Seller’s draft of the Closing Statement. The Buyer
and the Seller shall cooperate in good faith to resolve any such dispute as
promptly as possible, and upon such resolution, the Closing Statement shall be
prepared in accordance with the agreement of the Buyer and the Seller. For
purposes of complying with the terms set forth in this Section 2.6, each of the
Buyer and the Seller shall cooperate with and make available to the other party
and its respective Representatives all relevant information, records, data and
work papers (including the work papers of independent accountants) and back up
materials used in preparing the Closing Statement and, upon reasonable advance
notice to the Company, access during normal business hours to employees of the
Company responsible for such items. In the event the Seller does not notify the
Buyer of any such dispute within such thirty (30) day period or notifies the
Buyer within such period that it does not dispute any item contained therein,
the Closing Statement delivered pursuant to Section 2.6(a) and the Buyer’s
calculation of the Purchase Price Deficit or Purchase Price Surplus, as the case
may be, shall be final and binding upon the parties hereto.

(c) In the event the Buyer and the Seller are unable to resolve any dispute
regarding the Closing Statement delivered pursuant to Section 2.6(a) within
thirty (30) days following the Buyer’s receipt of notice of such dispute, such
dispute shall be submitted to, and all issues having a bearing on such dispute
shall be resolved by the Arbitrator. The Arbitrator shall certify to the parties
hereto its impartiality and neutrality in undertaking the engagement to serve as
Arbitrator under this Agreement. In resolving any such dispute, the Arbitrator
shall consider only those items or amounts in the Closing Statement as to which
the Seller has disagreed. The Buyer and the Seller shall instruct the Arbitrator
to make a final determination of the matters in dispute in accordance with the
guidelines and procedures set forth in this Agreement and solely based on the
written submissions of the Buyer and the Seller, respectively, and not by
independent review. The Buyer and the Seller shall instruct the Arbitrator not
to assign a value to any item in dispute (i) greater than the greatest value for
such item assigned by the Buyer, on the one hand, or the Seller, on the other
hand, or (ii) less than the smallest value for such item assigned by the Buyer,
on the one hand, or the Seller, on the other hand. The Arbitrator’s
determination of the Closing Statement and the Purchase Price Deficit or
Purchase Price Surplus, as the case may be, based thereon, shall be, absent
manifest error, final, binding and conclusive on the parties hereto. The
Arbitrator shall use commercially reasonable efforts to complete its work within
thirty (30) days following its engagement. The fees and expenses of the
Arbitrator shall be shared equally by the Seller and the Buyer.

 

14



--------------------------------------------------------------------------------

(d) Within five (5) Business Days following the determination of the Final
Closing Statement as set forth above, if there is a Purchase Price Deficit, the
Seller shall pay to the Buyer an amount equal to the Purchase Price Deficit, and
if there is a Purchase Price Surplus, the Buyer shall pay to the Seller an
amount equal to the Purchase Price Surplus. Any payment made by a party pursuant
to this Section 2.6(d) shall include simple interest at the rate of 5% per annum
from the Closing Date through the date of such payment and shall be made by wire
transfer of immediately available funds. Any amount to be paid pursuant to this
Section 2.6(d) shall be deemed to have adjusted the Initial Purchase Price for
all purposes hereof.

2.7 Withholding. The Buyer and the Company shall be entitled to deduct and
withhold from any consideration payable or otherwise deliverable pursuant to
this Agreement such amounts as may be required to be deducted or withheld
therefrom under any provision of federal, state, local or non-U.S. Tax law or
under any applicable legal requirement (a “Withholding”). The Seller shall, and
shall cause its Affiliates to, assist the Buyer and the Company in making any
such Withholding as reasonably requested by the Buyer and the Company. To the
extent such amounts are so deducted or withheld, such amounts shall be treated
for all purposes under this Agreement as having been paid to the Person to whom
such amounts would otherwise have been paid.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

As a material inducement to the Buyer to enter into this Agreement and to
consummate the Contemplated Transactions, the Seller hereby represents and
warrants to the Buyer, on and as of the date of this Agreement and as of the
Closing Date (except as set forth on any Schedule to this Agreement), as
follows:

 

15



--------------------------------------------------------------------------------

3.1 Organization.

(a) Schedule 3.1(a) sets forth for the Seller and each of the BPS Companies,
each such Person’s name, United States federal income tax classification,
jurisdiction of organization and each jurisdiction in which such Person is
qualified to do business. Each of the Seller and the BPS Companies is (a) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the full corporate power and authority
to own all of its properties and assets and to carry on its business as now
being conducted and (b) duly licensed or qualified to do business and in good
standing in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such license or
qualification necessary and in each other jurisdiction in which the failure to
so qualify would have, or is reasonably likely to have, a Material Adverse
Effect. The Company has heretofore delivered or made available to the Buyer
complete and correct copies of the Organizational Documents of the BPS
Companies, as currently in effect.

(b) Schedule 3.1(b) sets forth each of the directors and officers of each of the
BPS Companies.

3.2 Power and Authorization. The Seller and each of the BPS Companies has the
full corporate power and authority to execute and deliver the Transaction
Documents and each certificate, document and agreement to be executed by the
Seller and each of the BPS Companies in connection herewith or therewith and to
consummate the Contemplated Transactions and perform its obligations hereunder
or thereunder. The execution, delivery and performance by each of the Seller and
each BPS Company of the Transaction Documents and the consummation of the
Contemplated Transactions have been duly authorized by all necessary action on
the part of the Seller and such BPS Company and no other corporate proceedings
on the part of the Seller or any of the BPS Companies are necessary with respect
thereto. All Transaction Documents (a) have been duly executed and delivered by
the Seller and the BPS Companies and (b) constitute legal, valid and binding
obligations of the Seller and the BPS Companies, Enforceable against the Seller
and the BPS Companies in accordance with its terms.

3.3 Governmental Authorizations. No action by (including any authorization,
consent, approval or notice requirement), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by any of the
Seller or any of the BPS Companies of the Transaction Documents or (b) the
consummation of the Contemplated Transactions by each of the Seller and the BPS
Companies.

3.4 Noncontravention. Except as disclosed on Schedule 3.4, neither the
execution, delivery and performance by the Seller or the BPS Companies of the
Transaction Documents nor the consummation of the Contemplated Transactions
will: (a) assuming the taking of any action by (including any authorization,
consent or approval), or in respect of, or any filing with, any Governmental
Authority, in each case, violate in any material respect any Law or Government
Order applicable to the Seller or the BPS Companies; (b) result in any material
breach, violation or (whether with or without the passage of time, the giving of
notice or both) default or give rise to any right of termination, cancellation
or acceleration or trigger any “change in control” or

other similar provision under the terms, conditions or provisions of any
Material Contract of the Seller or the BPS Companies; (c) result in a breach or
violation of, or default under, the Organizational Documents of the Seller or
the BPS Companies; or (d) result in the creation of any Encumbrance other than
as imposed by applicable securities laws on the assets or Equity Interests of
the Seller or any of the BPS Companies.

 

16



--------------------------------------------------------------------------------

3.5 Capitalization of the BPS Companies.

(a) The authorized capital stock of the Company consists solely of 1,000 shares
of Common Stock, of which 100 shares of Common Stock of the Company are issued
and outstanding. All outstanding shares of Common Stock of the Company are owned
and held by the Seller and have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights, and have been issued in
compliance with applicable securities Laws. There are no outstanding options,
warrants, subscriptions, agreements, convertible or exchangeable securities, or
other commitments pursuant to which the Company is or may become obligated to
issue, sell, purchase, return or redeem any Equity Interests of the Company, and
no Equity Interests of the Company reserved for issuance for any purpose. The
Company has no commitment to issue or sell any Equity Interests or obligations
convertible into or exchangeable for, or giving any Person any right to acquire
from the Company, any Equity Interests. There are no agreements, arrangements,
voting trusts or proxies that restrict or otherwise affect voting or transfer of
any of the Shares or other Equity Interests of the Company. There are no
outstanding equity appreciation rights, limited equity appreciation rights,
phantom equity or similar plans or rights of the Company. There are no dividends
that have been declared or accrued but not paid with respect to any Equity
Interests or any securities or obligations convertible into or exchangeable for,
or giving any Person any right to acquire from the Company, any Equity
Interests.

(b) At Closing, all of the outstanding shares of capital stock of, or other
Equity Interests in, each of the BPS Companies (other than the Company) will be
owned directly or indirectly by the Company, free and clear of Encumbrances
other than those imposed by applicable securities Laws. Schedule 3.5 sets forth,
with respect to each of the BPS Companies other than the Company, (i) the number
of shares of authorized capital stock of each class of its capital stock, and
(ii) the number of issued and outstanding shares of each class of its capital
stock and the names of the holder thereof (the “Subsidiary Shares”). All
Subsidiary Shares have been duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights, and have been issued in
compliance with applicable securities Laws. There are no outstanding options,
warrants, subscriptions, agreements, convertible or exchangeable securities or
other commitments pursuant to which any BPS Company is or may become obligated
to issue, sell, purchase, return or redeem any Equity Interests of such BPS
Company (other than to the Company), and there are no Equity Interests of any
BPS Company reserved for issuance for any purpose. No BPS Company has any
commitment to issue or sell any Equity Interests or obligations convertible into
or exchangeable for, or giving any Person any right to acquire from any BPS
Company, any Equity Interests.

 

17



--------------------------------------------------------------------------------

3.6 Title. Except as set forth on Schedule 3.6, the Seller is the record and
beneficial owner of the Shares and has good and valid title to the Shares, free
and clear of all Encumbrances other than those imposed by applicable securities
Laws, and has full right, power and authority to transfer and deliver to the
Buyer valid title to the Shares, free and clear of all Encumbrances except as
are imposed by applicable securities Laws. Immediately following the Closing,
the Buyer will be the record and beneficial owner of the Shares, and have good
and valid title to such Shares, free and clear of all Encumbrances except
Encumbrances created by the Buyer or imposed by applicable securities Laws.
Except pursuant to this Agreement, there is no Contract pursuant to which the
Seller has, directly or indirectly, granted any option, warrant or other right
to any Person to acquire any Shares or other Equity Interests in any of the BPS
Companies.

3.7 Financial Statements. The Seller has made available to the Buyer true and
complete copies of the unaudited consolidated balance sheet of the Bentley
Prince Street operating segment of Parent as of April 1, 2012 (respectively, the
“BPS Balance Sheet” and the “BPS Balance Sheet Date”) and as of January 1, 2012
and the related unaudited consolidated statement of income of the Bentley Prince
Street operating segment of Parent for the fiscal quarter then ended (together
with any financial statements provided pursuant to Section 5.3, the
“Financials”). Except as otherwise indicated in the Financials or as set forth
on Schedule 3.7, the Financials fairly present in all material respects the
financial condition and the results of operations of the Bentley Prince Street
operating segment of Parent as of the respective dates thereof and the
consolidated results of the Bentley Prince Street operating segment of Parent
and changes in financial position for the respective periods covered thereby in
accordance with GAAP, consistently applied (subject to normal year-end audit
adjustments). The books of account, minute books and other records of the BPS
Companies, all of which have been made available to the Buyer, are, in all
material respects, true, correct and complete and have been maintained in
accordance with sound business practices. At the Closing, all such books and
records will be in the possession of the Company.

3.8 Undisclosed Liabilities. Except as disclosed on Schedule 3.8, no BPS Company
has any Debt or other material outstanding Liabilities that would be required to
be reflected on a consolidated audited balance sheet prepared in conformity with
GAAP, except: (a) Liabilities expressly disclosed or reflected in the Financials
or (b) Liabilities incurred in the Ordinary Course of Business after the BPS
Balance Sheet Date (none of which is an environmental Liability or a Liability
resulting from any violation of Law, breach of Contract or fiduciary duty, or
infringement).

3.9 Absence of Certain Changes. Except as set forth on Schedule 3.9 or as
otherwise expressly provided in or contemplated by this Agreement or any other
Transaction Document, since April 1, 2012, (a) the BPS Companies have carried on
and operated their respective businesses in all material respects in the
Ordinary Course of Business, (b) there have not been any events, changes or
occurrences that have had a Material Adverse Effect on the Company and (c) no
other practice, action or transaction that would have required consent of the
Buyer pursuant to Section 5.1 if such practice, action or transaction was taken
or engaged in after the date of this Agreement and prior to Closing Date, has
been taken or engaged in by any BPS Company.

 

18



--------------------------------------------------------------------------------

3.10 Real Property.

(a) Schedule 3.10 identifies, by address, all real properties (including any
land, buildings, structures or other improvements) leased or subleased or
otherwise used or occupied by any of the BPS Companies as of the date hereof
(the “Leased Property”). Except as set forth on Schedule 3.10, each BPS Company,
as the case may be, holds a valid leasehold interest in each of the Leased
Properties, in each case pursuant to a lease, sublease, license, concession or
other agreement (written or oral), including the right to all security deposits
and other amounts and instruments deposited by or on behalf of the applicable
BPS Company thereunder (each, a “Lease”). Schedule 3.10 identifies a true and
complete list of all Leases (including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto) for each such Leased
Property (including the date and name of the parties to such Lease). The Company
has delivered to the Buyer a true and complete copy of each such Lease, and in
the case of any oral Lease, a written summary of the material terms of such
Lease. Except as set forth on Schedule 3.10, (i) to the Knowledge of the
Company, all of the Leases are Enforceable and in full force and effect;
(ii) the occupancy by a BPS Company under each Lease complies in all material
respects with all applicable Laws relating to occupancy; (iii) there are no
pending or, to the Knowledge of the Company, threatened, condemnation
proceedings with respect to any of the Leased Properties; (iv) the consummation
of the Contemplated Transactions does not require the consent of any other party
to such Lease or, to the Knowledge of the Company, will not result in a breach
of or default under such Lease or otherwise cause such Lease to cease to be
legal, valid, binding, Enforceable and in full force and effect on identical
terms following the Closing; (v) the BPS Company’s possession and quiet
enjoyment of the Leased Property under such Lease has not been disturbed, and to
the Knowledge of the Company, there are no disputes with respect to such Lease;
(vi) no BPS Company nor, to the Knowledge of the Company, any other party to the
Lease is in breach or default under such Lease, and, to the Knowledge of the
Company, no event has occurred or circumstance exists which, with the delivery
of notice, the passage of time or both, would constitute such a breach or
default, or permit the termination, modification or acceleration of rent under
such Lease; (vii) no security deposit or portion thereof deposited with respect
such Lease has been applied in respect of a breach or default under such Lease
which has not been redeposited in full; (viii) no BPS Company owes, or will owe
in the future (unless it renews such Lease), any brokerage commissions or
finder’s fees with respect to such Lease; (ix) no BPS Company has subleased,
licensed or otherwise granted any Person the right to use or occupy such Leased
Property or any portion thereof; and (x) no BPS Company has collaterally
assigned or granted any other security interest in such Lease or any interest
therein that will survive the Closing Date.

(b) No BPS Company owns any real property as of the date hereof.

 

19



--------------------------------------------------------------------------------

3.11 Intellectual Property.

(a) Schedule 3.11(a) sets forth a complete and accurate list of (i) all
issuances, registrations (including Internet domain names), and applications for
registration or issuance of any Company Owned Intellectual Property, and
(ii) all issuances, registrations (including internet domain names) and
applications for issuances or registrations of any Intellectual Property
currently owned by the Seller or any of its Affiliates (other than the BPS
Companies) that will be assigned to a BPS Company prior to or at the Closing.
Except as set forth on Schedule 3.11(a), (i) the BPS Companies have good title
to each item of Company Owned Intellectual Property, free and clear of
Encumbrances other than Permitted Encumbrances; and (ii) the BPS Companies
exclusively own or, pursuant to written assignment, license, sublicense, or
other agreement, either currently have or will have prior to or at the Closing
the right to use, all Intellectual Property necessary for or used in the
operation of the Business, as presently conducted (together with the Company
Owned Intellectual Property, the “Company Intellectual Property”). All Company
Owned Intellectual Property and, to the Knowledge of the Company, all other
Company Intellectual Property, is valid, subsisting and Enforceable and in full
force and effect. The BPS Companies have taken all actions necessary or
reasonably desirable, in the reasonable discretion of the BPS Companies, to
maintain, protect, and enforce the Company Owned Intellectual Property. The
following patents and patent applications (together with all reissues,
continuations, continuations-in-part, revisions, divisionals, extensions and
reexaminations in connection therewith) are not used by the BPS Companies in the
operation of the Business: U.S. Patent No. 5,522,251, U.S. Patent No. 5,474,739
and Canadian Patent No. 1,339,603.

(b) Except as set forth on Schedule 3.11(b), (i) no Action is pending or, to the
Company’s Knowledge, threatened, or has been brought in the past four (4) years,
against any of the BPS Companies or any of their respective properties, which
challenge the validity, registrability, enforceability or use of, or the
ownership by, the BPS Companies of the Company Intellectual Property; (ii) the
Company has no Knowledge of any infringement, misappropriation or other
violation of the Company Owned Intellectual Property by any other Person at any
time in the last four (4) years; and (iii) to the Company’s Knowledge, the BPS
Companies have not infringed, misappropriated or otherwise violated, and the
operation of the Business as currently conducted does not, infringe,
misappropriate or otherwise violate, any Intellectual Property of any other
Person, and none of the BPS Companies have received at any time in the last four
(4) years, any written or oral notice regarding any of the foregoing. The
Company Intellectual Property is not subject to any outstanding consent,
settlement, decree, order, injunction, judgment or ruling restricting the use
thereof.

(c) No past or present employee of, or independent contractor or consultant to,
the BPS Companies to the Knowledge of the Company has, or has asserted (or, to
the Knowledge of the Company, has threatened to assert), any claim to any right,
title or interest in or to any Intellectual Property that is material to the
Business as currently conducted and that was authored, developed or otherwise
created for any of the BPS Companies by such employee, independent contractor,
or consultant within the scope of such Person’s employment or engagement with
any of the BPS Companies.

 

20



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 3.11(d), the computer systems, including the
software, firmware, hardware, networks, interfaces, platforms and related
systems owned, leased or licensed by the BPS Companies (collectively, the
“Company Systems”) in the conduct of the Business, together with the rights and
services to be provided to the BPS Companies under the Transition Services
Agreement, are sufficient for the immediate needs of the BPS Companies. Except
for the rights and services to be provided to the BPS Companies under the
Transition Services Agreement and subject to the receipt of the consents,
approvals, actions and releases specified in Schedules 7.5 or 8.4, all Company
Systems, other than software licensed from third parties, used in the Business
are operated by and are (and, immediately after Closing, shall be) under the
control of the BPS Companies and are not (and, immediately after Closing, shall
not be) wholly or partly dependent on any facilities which are not under the
ownership, operation or control of the BPS Companies. In the last eighteen
(18) months, there have been no failures, breakdowns, continued substandard
performance or other adverse events affecting any such Company Systems that
caused a material disruption or interruption in or to the use of such Company
Systems.

3.12 Legal Compliance. Except with respect to Taxes, ERISA and Environmental
Laws, which are the subjects of Sections 3.13, 3.14, and 3.15, respectively:

(a) Each BPS Company is in compliance, in all material respects, with all Laws
and Government Orders applicable to it, its properties or other assets or its
businesses or operations. No BPS Company has received, at any time in the last
three (3) years, any written or, to the Knowledge of the Company, oral notice
from any Governmental Authority regarding any actual or alleged violation of any
Law or Government Order.

(b) The BPS Companies have in effect all material approvals, authorizations,
certificates, filings, franchises, licenses, notices and permits of or with all
Governmental Authorities (collectively, “Permits”) necessary for each to own,
lease or operate its properties and assets and to carry on the Business as
presently conducted. For the last three (3) years, there has occurred no
material violation of, or material default under, any such Permit. The
consummation of the Contemplated Transactions, in and of itself, would not cause
the revocation, cancellation, non-renewal or adverse modification of any such
Permit.

3.13 Tax Matters. Except as set forth on Schedule 3.13, since January 1, 2008
(except to the extent another time period is provided):

(a) Each of the BPS Companies (and any Affiliated Group for any taxable period
during which any BPS Company was a member of the group) has timely filed, or has
caused to be timely filed on its behalf, all federal income Tax Returns and all
other material Tax Returns required to be filed by it. All such Tax Returns were
true, correct, and complete in all material respects. All material Taxes which
are due and payable by the BPS Companies (or any Affiliated Group for any
taxable period during which any BPS Company was a member of the group) (whether
or not shown on any Tax Return) have been timely paid in full. There are no
Encumbrances with respect to Taxes upon any asset other than Permitted
Encumbrances.

 

21



--------------------------------------------------------------------------------

(b) The BPS Companies have deducted, withheld and timely paid to the appropriate
Governmental Authority all material Taxes required to be deducted, withheld or
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party, and the BPS Companies
have complied in all material respects with all reporting and recordkeeping
requirements.

(c) None of the BPS Companies has received written notice (or, to the Knowledge
of the Company, any other notice) from a Governmental Authority regarding any
dispute, audit, investigation, proceeding or claim concerning any Tax Liability
of the BPS Companies (or any Affiliated Group for any taxable period during
which any BPS Company was a member of the group) that has not been resolved.

(d) None of the BPS Companies (or any Affiliated Group for any taxable period
during which any BPS Company was a member of the group) has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency. None of the BPS Companies has
executed any power of attorney with respect to any Tax, other than powers of
attorney that are no longer in force.

(e) None of the BPS Companies has made any payments, or has been or is a party
to any Contract, arrangement or plan that could result in it making payments,
that have resulted or would result, separately or in the aggregate, in the
payment of any “excess parachute payment” within the meaning of Code
Section 280G or in the imposition of an excise Tax under Code Section 4999 (or
any corresponding provisions of state, local or foreign Tax law).

(f) Since the Seller has owned the Company, none of the BPS Companies (i) has
been a member of an “affiliated group” within the meaning of Code
Section 1504(a) filing a consolidated federal income Tax Return (other than the
“affiliated group” the common parent of which is Parent) or (ii) has any
liability for the Taxes of any Person (other than any BPS Company) under
Section 1.1502-6 of the Treasury Regulations (or any similar provision of state,
local, or non-U.S. law), as a transferee or successor, by contract, or
otherwise. Parent has filed a consolidated federal income Tax Return with each
BPS Company for the taxable year immediately preceding the current taxable year
and is eligible to make the 338(h)(10) Elections.

(g) No BPS Company has made or changed any Tax election, changed an annual
accounting period, adopted or changed any accounting method, filed any amended
Tax Return, entered into any closing agreement, settled any Tax claim or
assessment, surrendered any right to claim a refund of Taxes, consented to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, or taken any other similar action if such election, adoption,
change, amendment, agreement, settlement, surrender, consent or other action
would have the effect of increasing in any material respect the Tax liability of
any BPS Company for any period ending after the Closing Date or decreasing in
any material respect any Tax attribute of a BPS Company existing on the Closing
Date.

 

22



--------------------------------------------------------------------------------

(h) No BPS Company will be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) intercompany
transactions or any excess loss account described in Treasury Regulations under
Section 1502 (or any corresponding or similar provision of state, local, or
non-U.S. income Tax law), (ii) installment sale or open transaction disposition
made on or prior to the Closing Date, (iii) prepaid amount received on or prior
to the Closing Date or (iv) election under Section 108(i) of the Code.

(i) No BPS Company has distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Sections 355 or 361 of the Code.

(j) No BPS Company is or has been a party to any “listed transaction,” as
defined in Section 6707A(c)(2) of the Code.

(k) Except through its affiliation with Parent, no BPS Company is, or since
January 1, 2008, has been subject to (i) the dual consolidated loss provisions
of Section 1503(d) of the Code, (ii) the overall foreign loss provisions of
Section 904(f) of the Code or (iii) the recharacterization provisions of
Section 952(c)(2) of the Code.

3.14 Company Employee Plans.

(a) Schedule 3.14(a) identifies all Company Employee Plans as of the date
hereof.

(b) Except as set forth on Schedule 3.14(b) or in Section 5.9 or any schedule
thereto, neither the Buyer nor any BPS Company shall have or incur, any
Liability under any Company Employee Plan.

(c) The Seller has made available to the Buyer: (i) copies of all material
documents setting forth the terms of each Company Employee Plan, including all
amendments thereto and all related trust documents and summary plan
descriptions; (ii) all material written contracts, instruments or agreements
relating to each Company Employee Plan, including administrative service
agreements and group insurance contracts; and (iii) the most recent IRS
determination or opinion letter issued with respect to each Company Employee
Plan intended to be qualified under Section 401(a) of the Code.

(d) No Company Employee Plan provides post-retirement health and welfare
benefits to any current or former employee of any BPS Company, except as
required under Section 4980B of the Code, Part 6 of Title I of ERISA (“COBRA”)
or any other applicable Law.

(e) Each Company Employee Plan intended to qualify under Section 401(a) of the
Code has received a determination letter from the IRS upon which it may rely
regarding its qualified status under the Code. Each Company Employee Plan, in
all material respects, has been operated and administered in accordance with its
terms and in compliance with the provisions of all applicable Laws including
ERISA and the Code. Seller, the BPS Companies and all ERISA Affiliates have
complied in all material respects with the COBRA requirements.

 

23



--------------------------------------------------------------------------------

(f) None of the Seller, the BPS Companies, any ERISA Affiliate or any of their
respective predecessors has maintained, participated in, or contributed to,
within the last six calendar years, or currently maintains, participates in,
contributes to, or has any Liability under or with respect to, any plan subject
to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA. Neither
Buyer nor any BPS Company has or could incur any Liabilities under any Company
Employee Plan (i) under Title IV of ERISA, (ii) under Section 302 of ERISA,
(iii) under Sections 412 and 4971 of the Code, or (iv) except as provide in
Section 5.9 hereof, as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code.

(g) Except as set forth on Schedule 3.14(g) or in Section 5.9 or any schedule
thereto, the consummation of the Contemplated Transactions alone, or in
combination with any other event, will not give rise to any Liability under any
Company Employee Plan, or accelerate the time of payment or vesting or increase
the amount of compensation or benefits due to any employee or other service
provider of any BPS Company or its Subsidiaries (whether current, former or
retired) or their beneficiaries.

3.15 Environmental Matters. Except as set forth on Schedule 3.15:

(a) during the time that the Seller has owned the BPS Companies, the BPS
Companies have not released, treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or exposed any Person to, any
Hazardous Substances, or owned or operated any property or facility (including
the Leased Property) which is or has been contaminated by any Hazardous
Substances , in each case, so as to give rise to any material Liabilities,
including any material investigatory, remedial or corrective obligation, of the
BPS Companies under any Environmental Laws;

(b) the BPS Companies are not and have not for the last five (5) years been in
violation in any material respect of any applicable Environmental Laws
(including with respect to the Permits required pursuant to Environmental Laws
for the occupation of the Leased Property or the operation of the Business),
including any relating to or affecting the Leased Property or the BPS Companies’
operations, and the Leased Property is free and clear of any liens imposed
pursuant to any applicable Environmental Laws;

(c) there is no and has not for the last three (3) years been any Action pending
or, to the Knowledge of the Company, threatened against any of the BPS
Companies, including any relating to the Leased Property (or, to the Knowledge
of the Company, against any other party relating to the Leased Property) or the
Business, under any Environmental Laws;

 

24



--------------------------------------------------------------------------------

(d) without limiting the foregoing, the BPS Companies’ use, release, handling,
treatment, disposal, transportation, and storage of, and exposure of any Person
to, Hazardous Substances complies, and has for the last five (5) years complied,
in all material respects with all applicable Environmental Laws;

(e) for (or, to the Knowledge of the Company, to the extent the subject matter
of which is unresolved, prior to) the last three (3) years, neither the Seller
nor any of the BPS Companies has received any written or, to the Knowledge of
the Company, oral notice, report, order, directive, or other information from
any Governmental Authority or any other Person regarding any actual or alleged
material violation or any potential or actual material Liability, including any
material investigatory, remedial or corrective obligation, arising under any
Environmental Laws with respect to the BPS Companies, the Business or the Leased
Property;

(f) no BPS Company has, either expressly or by operation of Law, assumed,
undertaken, or provided an indemnity with respect to any material Liability,
including any material investigative, corrective or remedial obligation, of any
other Person relating to Environmental Laws;

(g) none of the BPS Companies and, to the Knowledge of the Company, none of
their predecessors or Affiliates has manufactured, sold, marketed, installed or
distributed products or items containing asbestos and none of the BPS Companies
and, to the Knowledge of the Company, none of their predecessors or Affiliates
have any material Liability with respect to the presence or alleged presence of
Hazardous Substances in any product or item or at or upon any property or
facility; and

(h) the Seller and the BPS Companies have furnished to the Buyer true and
correct copies of all environmental audits, assessments and reports and all
other non-privileged documents materially bearing on environmental, health or
safety Liabilities relating to the past or current operations, properties or
facilities of the Business (including the Leased Property), in each case which
are in their possession or under their reasonable control.

3.16 Contracts.

(a) Except as disclosed on Schedule 3.16(a), none of the BPS Companies or any of
its Affiliates is bound by or a party to:

(i) any Contract (or group of related Contracts) for the purchase or sale of
inventory, raw materials, commodities, supplies, goods, products, equipment or
other personal property used in the Business, or for the furnishing or receipt
of services to or by any of the BPS Companies, in each case, (A) the performance
of which extends over a period of more than one year (other than any such
Contract that is terminable upon notice of 90 days or less) or (B) which
provides for aggregate payments to or by any of the BPS Companies in excess of
$150,000 over the remaining term thereof;

(ii) (A) any capital lease or (B) any other lease providing for aggregate rental
payments in excess of $150,000 over the remaining term thereof, under which any
equipment is held or used by any of the BPS Companies;

 

25



--------------------------------------------------------------------------------

(iii) any Contract under which any of the BPS Companies is, or may become,
obligated to pay any amount in respect of indemnification obligations, purchase
price adjustments or similar payments in connection with any (A) acquisition or
disposition of assets outside of the Ordinary Course of Business, (B) merger,
consolidation or other business combination or (C) series or group of related
transactions or events of the type specified in clauses (A) and (B) above;

(iv) any partnership, limited liability company or joint venture agreement
involving any of the BPS Companies;

(v) any Contract (or group of related Contracts) (A) under which any of the BPS
Companies has created, incurred, assumed or guaranteed any Debt or (B) under
which any asset of the BPS Companies secures any Debt;

(vi) any Contract under which any of the BPS Companies is, or may become,
obligated to incur any severance pay or special Compensation obligations which
would become payable by reason of, this Agreement or the Contemplated
Transactions;

(vii) any Contract (A) providing for the employment of an individual by any of
the BPS Companies on a full-time, part-time, or other basis or (B) providing for
consultancy with an individual by any of the BPS Companies, the performance of
which extends over a period of more than one year (other than any such Contract
that is terminable upon notice of 90 days or less), or which provides for
Compensation or other benefits in excess of $150,000 per year (other than
benefits provided under a Company Employee Plan);

(viii) any licenses, sublicenses or other Contracts with respect to any Company
Intellectual Property (other than licenses for commercially available
off-the-shelf software with a replacement cost and/or total annual license or
maintenance fees of less than $50,000);

(ix) any material agency, dealer, distributor, or sales representative agreement
for the furnishing or receipt of services to or by any of the BPS Companies
which involves in excess of $150,000 over the life of such Contract;

(x) any Contract under which any of the BPS Companies has advanced or loaned an
amount to any of its Affiliates or employees other than in the Ordinary Course
of Business;

(xi) any Contract under which any of the BPS Companies grants a power of
attorney or similar grant of agency with respect to material matters;

(xii) any Contract which provides for future payments by any of the BPS
Companies that are conditioned, in whole or in part, on a change in control of
any of the BPS Companies;

 

26



--------------------------------------------------------------------------------

(xiii) any Contract which restricts the right of any BPS Company, now or in the
future, from freely engaging in any business or competing in any way with any
other Person or which contains covenants pursuant to which any Person has agreed
not to compete, or otherwise restricts a Person’s ability to engage freely, in
any part of the Business or not disclose to others information concerning the
Business;

(xiv) any Contract which (A) provides for any Person to be the exclusive or
preferred provider of any product or service to any BPS Company or that
otherwise involves the granting by any BPS Company to any Person of exclusive or
preferred rights, (B) grants to any Person a right of first refusal or right of
first offer on the sale of any part of any BPS Company’s assets or Business or
(C) contains a provision of the type commonly referred to as “most favored
nation” provision for the benefit of a Person other than the any BPS Company;

(xv) any Contract to which any BPS Company and Governmental Authority are
parties; or

(xvi) any other Contract (or group of related Contracts) the performance of
which involves future payments by or to any BPS Company in excess of $150,000
over the remaining term thereof or under which the consequences of a default,
breach or termination could reasonably be expected to have or a Material Adverse
Effect.

(b) To the Knowledge of the Company, each Contract required to be disclosed on
Schedule 3.16(a) (each a “Material Contract”) is Enforceable against each party
thereto, and is in full force and effect, and, subject to obtaining any
necessary consents disclosed in Schedule 3.4, will continue to be so Enforceable
and in full force and effect on identical terms following the consummation of
the Contemplated Transactions, and no party to any such Material Contract is in
breach or violation of any material provision thereunder. The Company has
heretofore delivered or made available to the Buyer true and complete (i) copies
of all written Material Contracts, together with all exhibits thereto and all
amendments, waivers or other changes thereto, and (ii) descriptions of material
terms of all oral Material Contracts. There has not occurred any event that,
with the lapse of time or the giving of notice or both, would constitute a
default or material breach under a Material Contract by any BPS Company or, to
the Knowledge of the Company, any of the other parties to such Material
Contract. No BPS Company has received any written, or, to the Knowledge of the
Company, oral notice that any other party to any Material Contract intends to
cancel, terminate, breach, or attempt to alter the terms of any such Material
Contract, or to exercise or not to exercise any option to renew thereunder.

3.17 Affiliate Transactions.

(a) Except for the matters disclosed on Schedule 3.17(a), neither the Seller nor
any of its Affiliates (other than the BPS Companies), nor any director or
officer of any of the BPS Companies is a party to any Contract with any of the
BPS Companies.

 

27



--------------------------------------------------------------------------------

(b) There are no Contracts (other than Contracts for compensation and benefits
as an employee or director payable in the Ordinary Course) in effect between any
BPS Company, on the one hand, and any BPS Company’s officers, directors or
senior executives or any individual related by blood, marriage or adoption to
any such Person or any entity in which any such Person owns any beneficial
interest (collectively, “Related Persons”), on the other hand. No Related Person
has any interest in any property or asset used in the Business. To the Knowledge
of the Company, (i) no officer or director of any BPS Company, has an equity,
financial or profit interest in a Person that has had material business dealings
with BPS Company, except for a less than 2% equity interest in any Person the
stock of which is publicly traded, and (ii) no officer or director of any BPS
Company that is an employee of any BPS Company is currently engaged in
competition with any BPS Company.

3.18 Employees. Except as disclosed on Schedule 3.18, there are no material
labor troubles (including any material work slowdown, lockout, stoppage,
picketing or strike) pending, or to the Knowledge of the Company, threatened
between the BPS Companies, on the one hand, and its employees, on the other
hand. Except as disclosed on Schedule 3.18, (a) no employee of any of the BPS
Companies is represented by a labor union, (b) none of the BPS Companies is a
party to, or otherwise subject to, any collective bargaining agreement or other
labor union contract, (c) to the Knowledge of the Company, no petition has been
filed or proceedings instituted by an employee or group of employees of the BPS
Companies with any labor relations board seeking recognition of a bargaining
representative and (d) to the Knowledge of the Company, there is no
organizational effort currently being made or threatened by, or on behalf of,
any labor union to organize employees of any of the BPS Companies and no demand
for recognition of employees of any of the BPS Companies has been made by, or on
behalf of, any labor union. Each BPS Company is in compliance in all material
respects with all applicable Laws relating to employment and employment
practices, workers’ compensation, terms and conditions of employment, worker
classification, worker safety, wages and hours, civil rights, discrimination,
immigration, and collective bargaining. No BPS Company has any outstanding
liability under the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§2109 et seq. or the regulations promulgated thereunder or any similar state
law, and no BPS Company has experienced a “mass layoff” or “plant closing”
(within the meaning of the Worker Adjustment and Retraining Notification Act) or
incurred any Liability under such statute during the past two (2) years. No
executive officer or other key employee of any BPS Company has announced to
Seller a current intention to terminate employment with such BPS Company in
connection with the consummation of the transactions contemplated by this
Agreement or otherwise. Any individual who performs services for any of the BPS
Companies and who is not treated as an employee for federal income tax purposes
by such BPS Company is not an employee under applicable Law or for any purpose
including for Tax withholding purposes or Company Employee Plan purposes. Each
BPS Company has no liability by reason of an (i) individual who performs or
performed services for any of the BPS Companies in any capacity being improperly
excluded from participating in a Company Employee Plan, or (ii) employee of any
of the BPS Companies being improperly classified as “exempt” or “non-exempt”
under applicable Law.

 

28



--------------------------------------------------------------------------------

3.19 Litigation; Government Orders.

(a) Except as disclosed on Schedule 3.19, there is no Action to which any of the
BPS Companies is a party (either as plaintiff or defendant) or to which its
assets are subject, pending, or to the Knowledge of the Company, threatened,
which may affect any of the BPS Companies or their ownership of, or interest in,
any material asset or the use or exercise by any of the BPS Companies of any
material asset. There is no Action to which any of the BPS Companies is a party
(either as plaintiff or defendant), or to which its assets are subject, pending,
or to the Knowledge of the Company, threatened, which (i) in any manner
challenges or seeks the rescission of, or seeks to prevent, enjoin, alter or
materially delay the consummation of, or otherwise relates to, this Agreement
and the Contemplated Transactions, or (ii) may result in any change in the
current equity ownership of any of the BPS Companies.

(b) No Government Order has been issued which is applicable to, or otherwise
affects, any of the BPS Companies or their assets or the Business in any
material respect.

3.20 Insurance. Schedule 3.20 sets forth a list of all insurance policies under
which the BPS Companies, or their assets, employees, officers or directors or
the Business are currently insured (the “Insurance Policies”). Except as
disclosed on Schedule 3.20, since January 1, 2010, no insurer (a) has
questioned, denied or disputed (or otherwise reserved its rights with respect
to) the coverage of any claim currently pending under any Insurance Policy or
(b) has threatened to cancel any Insurance Policy.

3.21 Assets. Except as set forth in Schedule 3.21, each BPS Company has good and
valid title to, or a valid leasehold interest in all of the assets that it
purports to own, including all of the assets reflected as owned in the
Financials or acquired since such date (except as may have been disposed of in
the Ordinary Course of Business after such date), in each case free and clear of
all Encumbrances, except Permitted Encumbrances, and each BPS Company owns, has
a valid leasehold interest in, or has a valid license to use (when taken
together with the assets to be provided to the BPS Companies pursuant to
Transition Services Agreement and the Transition Marks License Agreement), all
the material assets used in the Business as conducted immediately prior to the
Closing, in each case free and clear of all Encumbrances, except Permitted
Encumbrances. Such assets (when taken together with the assets to be provided to
the BPS Companies pursuant to Transition Services Agreement and the Transition
Marks License Agreement) are sufficient for the immediate operation of the
Business in substantially the same manner as operated by the BPS Companies
during the last twelve (12)-month period and are suitable for the purposes for
which they are presently used or held for use.

3.22 Accounts Receivable; Inventory.

(a) All Accounts Receivable reflected on the BPS Balance Sheet have been
prepared from, and are in accordance with, the books and records of the BPS
Companies, arose solely out of bona fide sales and delivery of goods and
performance of services arising before the Closing Date and are stated at their
estimated net realizable value in accordance with GAAP.

(b) The values at which inventory is carried on the BPS Balance Sheet or, in the
case of inventory acquired following the date thereof, on the books and records
of the BPS Companies, reflect the normal inventory valuation policies of the BPS
Companies (which policies are consistently applied and include stating
inventories at their estimated net realizable value in accordance with GAAP,
except for materials and inventory having an aggregate value of less than
$100,000).

 

29



--------------------------------------------------------------------------------

3.23 Material Suppliers. Schedule 3.23 sets forth the name of each of the top
ten (10) suppliers of the BPS Companies (taken as a whole) by aggregate amounts
purchased during the fiscal year ending January 1, 2012 (collectively, the
“Material Suppliers”). No such Material Supplier has terminated, cancelled or
otherwise materially and adversely modified its relationship with any BPS
Company or, to the Knowledge of the Company, has threatened to terminate, cancel
or otherwise materially and adversely modify its relationship with any BPS
Company. No BPS Company is involved in any dispute with any Material Supplier
that, individually or in the aggregate, could be materially adverse to the BPS
Companies.

3.24 Warranties. Except as set forth on Schedule 3.24, during the prior three
(3) year period, no BPS Company has received written notice of any action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
it giving rise to any material Liability for replacement of any products and
services distributed, sold, marketed, produced or delivered by the BPS Companies
(collectively, “Company Products”) or other damages in connection therewith,
other than replacements or damages in the Ordinary Course of Business. Except as
set forth on Schedule 3.24, (i) as of the date of this Agreement, there are no
Actions or other claims pending or, to the Knowledge of the Company, threatened
against any BPS Company relating to any work performed by any BPS Company,
product Liability, warranty or other similar Actions or claims against any BPS
Company alleging that any Company Product is defective or fails to meet any
product or service warranties or guarantees; and (ii) to the Knowledge of the
Company, there are (a) no material design defects or material systemic or
chronic problems with respect to any Company Product and (b) no material
Liabilities for warranty or other claims or returns with respect to any Company
Product relating to any such defects or problems.

3.25 Brokers and Other Advisors. Except for Wells Fargo Securities, LLC, the
fees and expenses of which will be paid by the Seller or one of its Affiliates
(other than the BPS Companies), no broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission, or the reimbursement of expenses, in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of the BPS Companies.

3.26 No Additional Representations or Warranties. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, NEITHER THE SELLER NOR THE BPS COMPANIES NOR THEIR RESPECTIVE
AFFILIATES, NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
SHAREHOLDERS, PARTNERS, MEMBERS OR REPRESENTATIVES, HAS MADE, OR IS MAKING, ANY
REPRESENTATION OR WARRANTY WHATSOEVER TO THE BUYER OR ITS AFFILIATES OR
REPRESENTATIVES AND THE CONTEMPLATED TRANSACTIONS ARE “AS IS”. WITHOUT LIMITING
THE FOREGOING, THE BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, THE SELLER MAKES NO OTHER REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF THE COMPANY OR ITS SUBSIDIARIES OR
ANY OF THEIR RESPECTIVE ASSETS, LIABILITIES OR OPERATIONS, INCLUDING WITH
RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH
OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

30



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

As a material inducement to the Seller to enter into this Agreement and to
consummate the Contemplated Transactions, the Buyer hereby represents and
warrants to the Seller, on and as of the date of this Agreement and as of the
Closing Date (except as set forth on any Schedule to this Agreement), as
follows:

4.1 Organization. The Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

4.2 Power and Authorization. The Buyer has the full corporate power and
authority to execute and deliver the Transaction Documents and each certificate,
document and agreement to be executed by the Buyer in connection herewith or
therewith and to consummate the Contemplated Transactions and perform its
obligations hereunder or thereunder. The execution, delivery and performance by
the Buyer of the Transaction Documents and the consummation of the Contemplated
Transactions have been duly authorized by all necessary action on the part of
the Buyer. The Transaction Documents (a) have been duly executed and delivered
by the Buyer and (b) are a legal, valid and binding obligation of the Buyer,
Enforceable against the Buyer in accordance with its terms.

4.3 Governmental Authorizations. No action by (including any authorization,
consent, approval or notice requirement), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by the Buyer of
the Transaction Documents or (b) the consummation of the Contemplated
Transactions by the Buyer.

4.4 Noncontravention. Neither the execution, delivery and performance by the
Buyer of the Transaction Documents nor the consummation of the Contemplated
Transactions will: (a) violate in any material respect any provision of any Law
or Government Order applicable to the Buyer; (b) result in any material breach,
violation or (whether with or without the passage of time, the giving of notice
or both) default or give rise to any right of termination, cancellation or
acceleration or trigger any “change in control” or other similar provision under
the terms, conditions or provisions of any material Contract of the Buyer;
(c) result in a breach or violation of, or default under, the Organizational
Documents of the Buyer; or (d) result in the creation of any Encumbrance on the
assets or Equity Interests of the Buyer.

4.5 Brokers and Other Advisors. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission, or the reimbursement of expenses, in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of the Buyer.

 

31



--------------------------------------------------------------------------------

4.6 Litigation; Government Orders.

(a) There is no Action to which the Buyer is a party (either as plaintiff or
defendant), or to which its assets are subject, pending, or, to the Knowledge of
the Buyer, threatened, which may affect the Buyer or its ownership of, or
interest in, any material asset or the use or exercise by the Buyer of any
material asset. There is no Action to which the Buyer is a party (either as
plaintiff or defendant), or to which its assets are subject, pending, or, to the
Knowledge of the Buyer, threatened, which (i) in any manner challenges or seeks
the rescission of, or seeks to prevent, enjoin, alter or materially delay the
consummation of, or otherwise relates to, the Transaction Documents and the
Contemplated Transactions, or (ii) may result in any change in the current
equity ownership of the Buyer.

(b) No Government Order has been issued which is applicable to, or otherwise
affects, the Buyer or its assets or the business of the Buyer.

4.7 Investment Intent. The Buyer acknowledges that the Shares have not been
registered under the Securities Act and that the Shares may not be resold absent
such registration or unless an exemption therefrom is available. The Buyer is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D of the
Securities Act, as amended, and is acquiring the Shares for its own account, for
investment purposes only and not with a view toward distribution thereof. The
Buyer will not sell or otherwise dispose of any of the Shares except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities Laws.

4.8 Availability of Funds. As of the Closing, the Buyer shall have sufficient
cash available to it to enable the Buyer to pay the Initial Purchase Price at
the Closing and to consummate the Contemplated Transactions.

4.9 No Additional Representations or Warranties. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, NEITHER THE BUYER NOR ITS AFFILIATES, NOR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS, PARTNERS, MEMBERS OR
REPRESENTATIVES, HAS MADE, OR IS MAKING, ANY REPRESENTATION OR WARRANTY
WHATSOEVER TO THE SELLER OR ITS AFFILIATES OR REPRESENTATIVES AND THE
CONTEMPLATED TRANSACTIONS ARE “AS IS”. WITHOUT LIMITING THE FOREGOING, THE
SELLER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
BUYER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF THE BUYER OR ANY OF ITS ASSETS, LIABILITIES OR OPERATIONS
AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED.

 

32



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

5.1 Conduct of Business.

(a) Between the date hereof and the Closing Date, except as set forth on
Schedule 5.1 or as otherwise expressly provided in or contemplated by this
Agreement (including those exceptions expressly set forth in Sections 5.1(b) and
5.1(c)) or any other Transaction Document unless the Buyer otherwise consents in
writing, which consent shall not be unreasonably withheld, delayed or
conditioned, the Seller shall cause the BPS Companies to conduct its business in
a prudent and business-like manner and according to the Ordinary Course of
Business, and to use commercially reasonable efforts to preserve intact its
business organization, goodwill, reputation, properties and assets, to maintain
satisfactory relationships with licensors, licensees, lessors, suppliers,
contractors, subscribers, customers and others having material business
relationships with it and to conduct its normal and usual maintenance of the
properties and assets of the BPS Companies. Without limiting the generality of
the foregoing, the Seller shall cause the BPS Companies (i) to continue to make
sales, marketing and promotional expenditures in the Ordinary Course of Business
and (ii) to make all capital expenditures listed on Schedule 5.1.

(b) Without limiting the generality of the foregoing, and except as set forth on
Schedule 5.1 or as otherwise expressly provided in or contemplated by this
Agreement or any other Transaction Document, prior to the Closing Date, the
Seller shall cause each BPS Company not to take any of the following actions
without the prior written consent of the Buyer, which consent shall not be
unreasonably withheld, delayed or conditioned:

(i) (A) issue, sell, transfer or grant any shares of its capital stock, or any
securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for any shares of its capital stock, or any
rights, warrants or options to purchase any shares of its capital stock, or any
securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for, any shares of its capital stock or other
Equity Interests, (B) redeem, purchase or otherwise acquire any outstanding
shares of its capital stock, or any rights, warrants or options to acquire any
shares of its capital stock or other Equity Interests; (C) declare, set aside
for payment or pay any dividend on, or make any other distribution in respect
of, any shares of its capital stock, except for regular dividends consistent
with past practice made in compliance with applicable Law; or (D) split,
combine, subdivide or reclassify any shares of its capital stock;

(ii) make or authorize any material change in its Organizational Documents;

(iii) acquire, sell, lease, license, mortgage, pledge, abandon or otherwise
dispose of any material assets or properties, except for acquisitions or
dispositions of assets in the Ordinary Course of Business, including any assets
or properties to which any BPS Company will obtain any rights, or that are
required to provide any services, under the Transition Services Agreement or
Transition Mark License Agreement;

(iv) enter into or terminate any Material Contract or take any other action or
enter into any other material transaction outside the Ordinary Course of
Business;

 

33



--------------------------------------------------------------------------------

(v) accelerate, terminate, relinquish, make modifications or amendments to, or
cancel any Contract involving more than $150,000 in consideration to which it is
a party or by which it is bound;

(vi) make any material change to its financial statements, working capital and
cash management practices or accounting policies, procedures or methodologies,
or take any action other than in the Ordinary Course of Business or to comply
with GAAP, with respect to accounting policies or practices;

(vii) other than as required by applicable Law or any Company Employee Plan as
in effect on the date hereof and disclosed to the Buyer, (A) grant or announce
any compensatory equity award or increase any severance or termination pay (or
amend any existing severance pay or termination arrangement) for the benefit of
any of the employees or other service providers of any BPS Company,
(B) establish, adopt, amend or terminate any collective bargaining agreement or
any Company Employee Plan, (C) increase compensation, bonus or other employee
benefits payable under any Company Employee Plan or otherwise to any of the
employees or other service providers of any BPS Company, (D) hire any new
employees, unless such hiring is in the Ordinary Course of Business and is with
respect to employees having an annual base salary and incentive compensation
opportunity not to exceed $150,000, or (E) terminate the employment of any
executive officers or other key employees of any BPS Company, or transfer the
employment of any such executive officers or other key employees to any entity
that is not a BPS Company;

(viii) implement any employee layoffs that could implicate the WARN Act;

(ix) make any loans or advances of money to any Person in excess of $25,000 in
the aggregate;

(x) incur any Debt, other than Debt that will be repaid at or before Closing and
any guarantees of Debt that will be repaid at or before Closing;

(xi) waive any rights of material value, whether or not in the Ordinary Course
of Business;

(xii) liquidate or dissolve; or

(xiii) amend, modify, extend, renew or terminate any Material Contract or Lease
or enter into any new Contract to take any of the foregoing actions.

(c) Without limiting the generality of the foregoing, and except as set forth on
Schedule 5.1 or otherwise expressly provided in or contemplated by this
Agreement or any other Transaction Document, unless the Buyer otherwise consents
in writing, which consent shall not be unreasonably withheld, delayed or
conditioned, prior to the Closing Date, the Seller shall cause each BPS Company
to use commercially reasonable efforts to:

 

34



--------------------------------------------------------------------------------

(i) maintain in full force and effect, and renew and extend when required to
prevent their lapse, all material authorizations;

(ii) comply in all material respects with the obligations under (A) each
material Lease as set forth on Schedule 3.10; and (B) each Material Contract;

(iii) (A) adhere to current practice with respect to bad debt of the BPS
Companies, collection of accounts and deactivation of delinquent account
service; and (B) collect accounts receivable of the BPS Companies only in the
Ordinary Course of Business;

(iv) (A) maintain all inventory and expendable supplies at levels consistent
with past practices; and (B) if any loss, damage, impairment, confiscation or
condemnation of or to any of the material assets of the BPS Companies occurs,
either, at the Seller’s option (1) repair, replace or restore such material
assets to their prior condition as soon thereafter as possible, using the
proceeds of any claim under any available Insurance Policy to replace such
material assets that are lost, damaged, impaired or destroyed or (2) notify the
Buyer that it does not intend to repair, replace or restore such assets (but if
the Company so notifies the Buyer, the Seller shall cause the Company to make
available to the Buyer at the Closing, by assignment of rights or otherwise, all
of the Company’s right, title and interest in and to any such proceeds or any
such claims under any such Insurance Policy); and

(v) maintain in full force and effect, and with existing coverage, the existing
Insurance Policies for the Company listed on Schedule 3.20 except for any
changes to such policies that are made in the Ordinary Course of Business and in
a manner consistent with good business practice; provided that nothing herein
shall obligate the Seller or any of its Affiliates to obtain or to continue any
insurance coverage for any period after the Closing.

(d) The Buyer agrees that, during the period from the date of this Agreement
until the Closing Date, the Buyer shall not acquire or agree to acquire by
merging or consolidating with, or by purchasing a substantial portion of the
assets of or Equity Interest in, or by any other manner, any Person or portion
thereof, or otherwise acquire or agree to acquire any assets or rights, or
permit any of its Affiliates to do any of the foregoing if the entering into of
a definitive agreement relating to or the consummation of such acquisition,
merger or consolidation would reasonably be expected to (i) impose any material
delay in the obtaining of, or significantly increase the risk of not obtaining,
any authorizations, consents, orders, declarations or approvals of any
Governmental Authority necessary to consummate the Contemplated Transactions,
(ii) significantly increase the risk of any Governmental Authority entering an
order prohibiting or impeding the consummation of the Contemplated Transactions
or (iii) otherwise materially delay the consummation of the Contemplated
Transactions.

 

35



--------------------------------------------------------------------------------

5.2 Notice of Developments.

(a) The Seller shall, or shall cause the Company to, promptly notify the Buyer
of any development that it has Knowledge of causing or that would reasonably be
expected to cause (i) a breach or inaccuracy of any of the representations and
warranties in this Agreement (or in any Schedule, exhibit or certificate
delivered pursuant thereto) made by the Seller or any BPS Company and/or
(ii) any failure by the Seller or any BPS Company to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by any such
party hereunder.

(b) The Buyer shall promptly notify the Seller of any development known or that
it has Knowledge of causing or that would reasonably be expected to cause (i) a
breach or inaccuracy of any of the representations and warranties in this
Agreement (or in any Schedule, exhibit or certificate delivered pursuant
thereto) made by the Buyer and/or (ii) any failure by the Buyer to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by the Buyer hereunder.

5.3 Interim Reports. From the date of this Agreement until the Closing Date,
within fifteen (15) days after the end of each calendar month, the Seller shall
provide the Buyer with the unaudited consolidated balance sheet of the Bentley
Prince Street operating segment of Parent and the related unaudited consolidated
statement of income of the Bentley Prince Street operating segment of Parent for
such calendar month.

5.4 Commercially Reasonable Efforts.

(a) Subject to the terms and conditions of this Agreement and except as
otherwise expressly provided in or contemplated by this Agreement or any other
Transaction Document, each of the parties hereto shall cooperate with the other
parties and use (and shall cause their respective Subsidiaries to use)
commercially reasonable efforts promptly (i) to take, or cause to be taken, all
actions, and do, or cause to be done, all things, necessary, proper or advisable
to cause the conditions to Closing to be satisfied as promptly as practicable
and to consummate and make effective, in the most expeditious manner
practicable, the Contemplated Transactions, including preparing and filing
promptly and fully all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents, and (ii) to obtain all approvals, consents, registrations,
permits, authorizations and other confirmations from any Governmental Authority
or any third party necessary, proper or advisable to consummate the Contemplated
Transactions (including all such actions, consents, approvals, notifications,
waivers, authorizations, orders or filings listed on Schedule 7.5).

 

36



--------------------------------------------------------------------------------

(b) Each of the parties hereto shall use commercially reasonable efforts to
(i) cooperate in all respects with each other in connection with any filing or
submission with a Governmental Authority in connection with the Contemplated
Transactions and in connection with any investigation or other inquiry by or
before a Governmental Authority relating to the Contemplated Transactions,
including any proceeding initiated by a private party, and (ii) keep the other
party informed in all material respects and on a reasonably timely basis of any
material communication received by such party from, or given by such party to,
any Governmental Authority and of any material communication received or given
in connection with any proceeding by a private party, in each case regarding any
of the Contemplated Transactions. Subject to applicable Laws relating to the
exchange or disclosure of information, each of the parties hereto shall have the
right to review in advance, and to the extent practicable each will consult the
other on, all the information relating to the other parties and their respective
Subsidiaries, as the case may be, that appears in any filing made with, or
written materials submitted to, any third party and/or any Governmental
Authority in connection with the Contemplated Transactions. Each party will
provide counsel for the other party with copies of all filings and submissions
made by such party and all correspondence between such party (and its advisors)
with any Governmental Authority and any other information supplied by such party
and such party’s Affiliates to a Governmental Authority or received from such a
Governmental Authority in connection with the transactions contemplated by this
Agreement; provided, however, that neither party shall be obligated to provide
such access or information if the providing party determines, in its reasonable
judgment, that doing so would violate applicable Law or a Contract or obligation
of confidentiality owing to a third-party or jeopardize the protection of an
attorney-client or other privilege. Each party shall have the right to attend
conferences and meetings between the other party and regulators concerning the
Contemplated Transactions to the extent permitted by applicable Law.

(c) In furtherance and not in limitation of the covenants of the parties hereto
contained in this Section 5.4, each of the parties hereto shall use commercially
reasonable efforts to resolve such objections, if any, as may be asserted by a
Governmental Authority or other Person with respect to the Contemplated
Transactions.

5.5 Access to Information; Confidentiality.

(a) From the date of this Agreement until the Closing Date, subject to
applicable Laws relating to the exchange or disclosure of information, the
Company shall afford to the Buyer and the Buyer’s Representatives reasonable
access during normal business hours, after reasonable prior notice, to the BPS
Companies’ premises, properties, books, Contracts and records and the Company
shall furnish promptly to the Buyer information concerning the BPS Companies’
business as the Buyer may reasonably request; provided, however, that the
Company shall not be obligated to provide such access or information if the
Company determines, in its reasonable judgment, that doing so would violate
applicable Law or a Contract or obligation of confidentiality owing to a
third-party or jeopardize the protection of an attorney-client or other
privilege. Prior to the Closing Date, (x) the Buyer shall not be permitted to,
without the prior written consent of the Company and the Seller’s Chief
Executive Officer or Chief Financial Officer (which consent may be conditioned
upon coordination with the Seller’s Chief Executive Officer or Chief Financial
Officer but shall not otherwise be unreasonably withheld, delayed or
conditioned), contact or otherwise communicate with the customers or suppliers
of the Business and (y) the Buyer shall not be permitted to, without either
(I) the prior written consent of the Seller’s Chief Executive Officer or Chief
Financial Officer (which consent shall not be unreasonably withheld, conditioned
or delayed) or (II) in coordination with or through Anthony Minite, contact or
otherwise communicate with employees of the Business.

 

37



--------------------------------------------------------------------------------

(b) The Buyer and the Buyer’s representatives shall hold in confidence in
accordance with, and subject to the limitations of, the provisions of the
confidentiality agreement, dated as of March 31, 2009, as amended (the
“Confidentiality Agreement”), between Dominus Capital, L.P. and Parent, any
information regarding Parent and its Subsidiaries that is received or obtained
in connection with consummating the Contemplated Transactions, including during
any due diligence.

5.6 Fees and Expenses. Subject to the provisions of Articles VI and XI and
except as otherwise provided in Section 5.4(b):

(a) The Seller shall pay all of the fees, costs and expenses incurred by the
Seller and the BPS Companies incident to or in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the
consummation of the Contemplated Transactions hereby and thereby;

(b) The Buyer shall pay all of the fees, costs and expenses incurred by it
incident to or in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and the consummation of the
Contemplated Transactions, whether or not the Contemplated Transactions are
consummated; provided, that immediately after Closing, the BPS Companies shall
pay or reimburse the Buyer for all such costs and expenses incurred by the
Buyer.

5.7 Seller Marks. Except as otherwise provided in a Transition Marks License
Agreement to be entered into by Parent and the Company prior to or
contemporaneously with the Closing in the form attached hereto as Exhibit B (the
“Transition Marks License Agreement”), (a) the Buyer acknowledges that the Buyer
and its Subsidiaries have no right, title or interest in or to any trademarks,
tradenames, service marks or service names, any registrations or applications
with respect to the foregoing, or any goodwill associated with the foregoing,
owned by the Seller or of any of its Affiliates (other than the BPS Companies)
(the “Seller Marks”), including the name “Interface”, and agrees to terminate
and cause any Subsidiary to terminate any and all uses of any of the Seller
Marks immediately upon Closing and (b) from and after the Closing, none of the
parties hereto shall operate a website or otherwise use any domain name that
includes “BPSIFS”, or “BPS” and “IFS” in any combination.

5.8 Press Releases. No public filing, release or announcement concerning this
Agreement or the Contemplated Transactions shall be issued by any party or its
Affiliates without the prior written consent of the other parties (which consent
shall not be unreasonably withheld, delayed or conditioned), unless (a) such
disclosure is required by any Government Order, by Law or to comply with the
obligations of any accounting standards and applicable securities Laws of the
Securities and Exchange Commission or state or local government or any
applicable securities exchange or self-regulatory organization or (b) such
disclosure is made in connection with the enforcement of any right or remedy
relating to this Agreement or the Contemplated Transactions; provided, however,
that the party intending to make such release shall use commercially reasonable
efforts consistent with such Government Order, Law or obligation to give the
other parties prior notice and to consult with the other parties with respect to
the text thereof; provided, further, that following the Closing, each party
shall be entitled to issue any such press release or make any such public
statement without the consent of the other parties if such party determines in
good faith that such disclosure is or may be required to comply with the
obligations of any accounting standards and applicable securities Laws of the
Securities and Exchange Commission or state or local government or any
applicable securities exchange or self-regulatory organization. Nothing herein
shall prevent (i) any party hereto or any Affiliate thereof which is a private
equity or other investment fund from making customary disclosures to its
investors, provided that such investors are subject to customary confidentiality
obligations with respect to such disclosures and (ii) the Buyer’s financing
sources from publishing “tombstones” or other customary announcements.

 

38



--------------------------------------------------------------------------------

5.9 Employee Benefits.

(a) Except as otherwise provided in this Section 5.9, effective as of the
Closing, all employees of the BPS Companies shall cease active participation in
all Company Employee Plans, and the BPS Companies shall cease to be
participating employers in all Company Employee Plans for all periods of time on
and after the Closing. Any rights or benefits to which any employee of a BPS
Company is entitled shall be determined in accordance with the terms and
conditions of the applicable Company Employee Plan. Except as otherwise provided
in this Section 5.9, effective as of the Closing, neither the Seller nor any of
its Affiliates shall be obligated to continue any insurance coverage on or after
the Closing with respect to the BPS Companies, and neither the Buyer nor the BPS
Companies shall have any claims or rights under or against any insurance
policies maintained by the Seller or any of its Affiliates.

(b) The Buyer shall be responsible for establishing a group health (medical and
dental) plan (the “Buyer’s Health Plan”) for the BPS Companies, effective as of
January 1, 2013, in which the employees of the BPS Companies who were employed
by any of the BPS Companies immediately prior to such date (and their eligible
dependents) shall be eligible to participate immediately. The Buyer shall notify
all such employees of their (and their eligible dependents’) eligibility to
participate in the Buyer’s Health Plan prior to the effective date of such plan.
Subject to the Buyer and the BPS Companies and their employees satisfying the
terms of Section 5.9(d) below, coverage for the BPS Companies’ employees (and
their eligible dependents) under the group health and welfare plans (including
any associated flexible spending plans) maintained by the Seller (collectively,
the “Seller’s Group Plan”) shall continue in accordance with the terms of such
plans through December 31, 2012 (the “Benefits Effective Date”), and the BPS
Companies shall remain participating employers in such plans through said date.
The Seller and the Buyer agree that, immediately after the Benefits Effective
Date, the BPS Companies’ employees and their eligible dependents shall cease to
be covered under the Seller’s Group Plan.

(c) For the period ending on the Benefits Effective Date, the Seller’s Group
Plan shall be responsible for providing continuation health care coverage
required under COBRA with respect to any “qualifying event” (as that term is
defined in COBRA) occurring on or before the Benefits Effective Date, with
respect to the employees of the BPS Companies and their eligible dependents;
provided, immediately following the Benefits Effective Date, any current or
former employee of the BPS Companies (and any qualified beneficiary of such
employee) who has elected (or is otherwise eligible) to receive COBRA
continuation coverage under the Seller’s Group Plan with respect to a qualifying
event occurring on or after the Closing Date (the “Post-Closing COBRA
Beneficiaries”) shall begin receiving (or become eligible to receive) COBRA
continuation coverage under the Buyer’s Health Plan and shall cease receiving
(or being eligible to receive) such coverage under the Seller’s Group Plan. The
Buyer shall provide notice to the Post-Closing COBRA Beneficiaries before the
Benefits Effective Date of such Buyer’s responsibilities. Immediately following
the Benefits Effective Date, the Buyer shall be responsible for complying with
the requirements of COBRA with respect to any Post-Closing COBRA Beneficiary,
and the Seller shall retain responsibility for complying with such requirements
for all other persons who may be entitled to COBRA coverage as a result of their
participation in the Seller’s Group Plan.

 

39



--------------------------------------------------------------------------------

(d) During the period from the Closing Date through the Benefits Effective Date,
the BPS Companies’ employees shall be obligated to pay for coverage under
Seller’s Group Plan the same premium or contribution amounts payable for the
same coverage by Seller’s employees. Similarly during the period from the
Closing Date through the Benefits Effective Date, the Post-Closing COBRA
Beneficiaries shall be obligated to pay for COBRA coverage under Seller’s Group
Plan the same premium or contribution amounts payable for the same coverage by
other COBRA beneficiaries. For the period from the Closing Date through the
Benefits Effective Date, the Seller shall be responsible for paying all of the
(i) administrative costs and expenses, (ii) operational costs and expenses
(including but not limited to the cost of stop-loss insurance), and
(iii) amounts of claims incurred during the period from the Closing Date through
the Benefits Effective Date (that are not reimbursed by stop-loss insurance),
for the BPS Companies’ employees (and their dependents) and the Post-Closing
COBRA Beneficiaries for their coverage under Seller’s Group Plan, in each case,
in accordance with its customary and past practice; provided, to the extent the
total of such amounts of administrative and operational costs and expenses and
such amounts of claims incurred exceed $1,000,000 for the period from the
Closing Date through the Benefits Effective Date, the Buyer and/or the BPS
Companies shall reimburse the Seller for such excess costs, expenses and claims
amounts within five (5) business days of the time(s) Seller notifies Buyer in
writing of the amount of such costs and expenses.

(e) The Seller shall remain liable for, and shall indemnify and hold the Buyer
harmless from and against, any and all medical, dental, vision, short-term
disability, long-term disability and life insurance claims of the BPS Companies’
employees for payment or reimbursement with respect to claims incurred prior to
the Closing Date, as well as the workers’ compensation claims set forth on
Schedule 5.9(e). For purposes of this Section 5.9, a claim shall be incurred
(i) with respect to medical, dental and vision benefits on the date medical,
dental or vision services are rendered and/or expenses are incurred, (ii) with
respect to disability benefit claims, on the date of the disability, and
(iii) with respect to life insurance claims, on the date of death.

(f) Except as set forth in Section 5.9(d) above, the Buyer and the BPS Companies
shall be liable for, and shall indemnify and hold the Seller harmless from and
against (i) any and all medical, dental, vision, and life insurance claims of
the BPS Companies’ employees for payment or reimbursement with respect to claims
incurred on or after the Closing Date; provided, Seller shall cause the BPS
Companies to remain covered by Seller’s stop-loss insurance policies through the
Benefits Effective Date, (ii) any and all workers’ compensation claims of the
BPS Companies’ employees other than those workers’ compensation claims set forth
on Schedule 5.9(e); provided, further, Seller shall cause the BPS Companies to
remain covered by Seller’s stop-loss insurance policies (to the extent the
Seller maintains such coverage for its employees) for all such claims that have
been incurred prior to the Closing Date, and (iii) any and all work-related
disability, short-term disability and long-term disability claims of the BPS
Companies’ employees with respect to claims incurred on or after the Closing
Date.

 

40



--------------------------------------------------------------------------------

(g) Effective immediately on January 1, 2013, the BPS Companies shall assume and
become solely responsible for all payroll processing and obligations for the BPS
Companies’ employees. Subject to the terms set forth in the Transition Services
Agreement, during the period from the Closing Date through the Benefits
Effective Date, the Seller shall remain responsible for processing the payroll
for the BPS Companies’ employees, subject to payment and/or reimbursement to the
Seller by Buyer and/or the BPS Companies for all payroll, taxes, costs and
expenses related to such processing and paying such payroll. For purposes of the
payroll during said period, the Seller shall act as the BPS Companies’ paying
agent, and the parties shall sign such documents and forms as may be required to
establish such relationship.

(h) Immediately prior to the Closing, with respect to employees of the BPS
Companies who remain with Buyer or its Affiliates following the Closing, Seller
agrees to take all such actions as may be necessary to cause all unvested
account balances under Seller’s 401(k) Plan to become fully vested. As soon as
administratively practicable after the Closing, the Seller shall permit such
employees to effect a “direct rollover” (within the meaning of
Section 401(a)(31) of the Code) of his or her account balances under Seller’s
401(k) Plan if such rollover is elected in accordance with applicable Law.
Without limiting the generality of the foregoing, provided that Buyer is
reasonably satisfied, consistent with the regulations under Section 401(a)(31)
of the Code, that Seller’s 401(k) Plan meets the requirements for qualification
under Section 401(a) of the Code, as soon as administratively practicable
following the Closing, Buyer agrees to cause Buyer’s 401(k) Plan to accept a
“direct rollover” to Buyer’s 401(k) Plan of such employees’ account balances
(including promissory notes evidencing all outstanding loans) under the Seller’s
401(k) Plan if such rollover is elected in accordance with applicable Law.

(i) Immediately prior to the Closing, with respect to employees of the BPS
Companies who remain with Buyer or its Affiliates following the Closing, Seller
agrees to take all such actions as may be necessary to cause all unvested
account balances under the Seller’s Non-Qualified Savings Plan to become fully
vested. Seller agrees that it shall be solely responsible for any and all
Liabilities (including all payment obligations) relating to or arising out of
the Seller’s Non-Qualified Savings Plan with respect to employees of the BPS
Companies; provided, the parties agree that, in accordance with the terms of
Code Section 409A, Seller may cause a termination of such plan with respect to
BPS Companies’ employees and a distribution of the outstanding account balances
of such employees in connection with such plan termination.

 

41



--------------------------------------------------------------------------------

(j) Notwithstanding any other provision herein to the contrary, the provisions
of this Section 5.9 are for the sole benefit of the parties to this Agreement
and nothing herein, express or implied, is intended or shall be construed to
confer upon or give any person (including for the avoidance of doubt any
employee of the BPS Companies), other than the parties hereto and their
respective permitted successors and assigns, any legal or equitable or other
rights or remedies with respect to the matters provided for in this Section 5.9
or under or by reason of any provision of this Agreement.

5.10 Affiliate Agreements.

(a) Prior to or contemporaneously with the Closing, the Seller shall, and shall
cause the BPS Companies and the Seller’s other Affiliates to, terminate the
Contracts and intercompany transactions between any of the BPS Companies and the
Seller or such Affiliates and other items listed on Schedule 3.17(a) and to
enter into mutual releases of claims with respect to such Contracts and
intercompany transactions, provided that no such termination or release shall
affect any accrued rights to payment to or by the Company, which shall remain
payable in accordance with their terms, or any rights under this Agreement or
the other agreements contemplated hereby.

(b) Following the Closing, the Buyer shall, and shall cause the Company to, use
commercially reasonable efforts to obtain a full release of each of the
guarantees of the Seller and its Affiliates set forth on Schedule 5.10(b). In
the event the Seller or any of its Affiliates remains after the Closing as a
guarantor under any Lease or Contract set forth on Schedule 5.10(b), (i) the
Company shall, and the Company shall cause the other BPS Companies to,
indemnify, defend, and hold harmless the Seller and its Affiliates from and
against any payment or performance by the Seller or its Affiliates that results
from, arises out of, or relates to any such Guarantee and (ii) the Company shall
not, and the Company shall cause the other BPS Companies not to, without the
written consent of the Seller, enter into any amendment, expansion, renewal or
extension of the underlying Lease or Contract that is subject to the Guarantee,
or otherwise amend, expand, renew or extend the terms thereof, unless the
Company shall first obtain a release of such Guarantee.

(c) During the period commencing with the execution and delivery of this
Agreement and ending on the date that is six (6) months following the Closing
Date, the Seller shall use its commercially reasonable efforts to obtain on
behalf of the BPS Companies new licenses (or assignments of licenses) to
continue to use after the Closing the software identified on Schedule 5.10(c)
(collectively, the “Agreed Software”), which Agreed Software (i) is currently
being used by the BPS Companies under license agreements of the Seller or one of
its Affiliates or (ii) is subject to a license agreement that requires consent
of the counterparty to the transactions contemplated by this Agreement (the “New
Software Licenses”); provided, that, in connection with the foregoing, neither
the Seller nor any of its Affiliates shall be obligated to spend more than
$250,000 in obtaining such New Software Licenses; provided, further, that any
costs and expenses in excess of such amount shall be borne equally by the Buyer
and the Seller. The New Software Licenses shall include user quantities (or CPUs
or other applicable measure) and other terms materially consistent with the
terms previously provided to the Buyer. Any maintenance or support of the Agreed
Software after the Closing shall be the responsibility of the BPS Companies and
shall not paid for by the Seller. Commencing with the execution and delivery of
this Agreement, the Seller will confer and consult with the Buyer regarding the
applicable discussions with the relevant software vendors, and will advise the
Buyer from time to time with respect to the status of the licensing efforts
under the preceding sentence. The Buyer shall cooperate with and assist the
Seller, at the Seller’s sole expense, subject to the provisions of this
Section 5.10(c), in seeking to obtain such New Software Licenses.

 

42



--------------------------------------------------------------------------------

(d) During the period commencing with the execution and delivery of this
Agreement and ending on the date that is six (6) months following the Closing
Date, the Seller shall use its commercially reasonable efforts to obtain on
behalf of the BPS Companies any necessary assignment, partial assignment or
replacement of the joint or shared customer, supplier, equipment lease and other
agreements set forth on Schedule 5.10(d) (the “Joint Agreements”). In the event
that any such assignment, partial assignment or replacement is not obtained as
of the Closing Date, the Seller and the BPS Companies shall fully cooperate with
one other in any lawful manner to ensure that the Seller and the BPS Companies
receive the benefits and the burdens that the Seller and the BPS Companies
otherwise would have received under the applicable Joint Agreement had such
assignment, partial assignment or replacement been obtained, except to the
extent such assignment, partial assignment or replacement would cause the party
obtaining the foregoing to incur any material liability, forfeit any material
rights or spend any material funds other than counsel fees and similar
out-of-pocket expenses. For the avoidance of doubt, except as otherwise set
forth herein, no Contract entered into by any Person that does not relate to the
Business shall be terminated pursuant to this Agreement; however, except to the
extent expressly provided in the Transition Services Agreement or otherwise
agreed to by the Seller and the Company, the BPS Companies shall no longer
receive any benefits under such Contracts.

5.11 Exclusivity. Until the earlier of (a) the Closing Date or (b) the
termination of this Agreement pursuant to Article X, neither the Seller, nor the
Company, nor any of their respective Subsidiaries, Affiliates or Representatives
will, directly or indirectly, (i) solicit, initiate, encourage, negotiate or
accept any inquiry, proposal or offer (written or oral) from any Person or enter
into any Contract or accept any proposal or offer (each, an “Acquisition
Proposal”) relating to any (A) reorganization, liquidation, dissolution,
issuance of Equity Interests or recapitalization of any of the BPS Companies,
(B) merger, consolidation or tender offer involving any of the BPS Companies,
(C) purchase or sale of all or substantially all of the assets or capital stock
of any of the BPS Companies, or (D) similar transaction or business combination
involving any of the BPS Companies; or (ii) furnish any information with respect
to, assist or participate in any effort or attempt by any Person with respect to
any Acquisition Proposal. The Seller shall notify the Buyer promptly upon
receipt of any Acquisition Proposal and describe the terms and conditions of any
such Acquisition Proposal to the Buyer in reasonable detail (including the
identity of any person or entity making such Acquisition Proposal).

 

43



--------------------------------------------------------------------------------

5.12 Further Assurances.

(a) From and after the Closing, the Seller shall, and shall cause its
Subsidiaries to, from time to time, execute and deliver such additional
instruments, documents, conveyances or assurances and take such other actions as
shall be necessary, or otherwise reasonably requested by the Buyer, to confirm
and assure the rights and obligations provided for in this Agreement and render
effective the consummation of the Contemplated Transactions; and

(b) From and after the Closing, the Buyer shall, and shall cause its Affiliates
to, from time to time, execute and deliver such additional instruments,
documents, conveyances or assurances and take such other actions as shall be
necessary, or otherwise reasonably requested by the Seller, to confirm and
assure the rights and obligations provided for in this Agreement and render
effective the consummation of the Contemplated Transactions.

5.13 BPS Assets. Notwithstanding Section 5.1 or anything else in this Agreement
to the contrary, prior to the Closing, the Seller shall, or shall cause its
appropriate Affiliate to, transfer to the Company the items set forth on
Schedule 5.13 (the “BPS Assets”).

5.14 Non-BPS Assets. Notwithstanding Section 5.1 or anything else in this
Agreement to the contrary, prior to the Closing, the Company shall transfer to
the Seller or its designee the items set forth on Schedule 5.14 (the “Non-BPS
Assets”).

5.15 Financing. Prior to the Closing, each of the Seller and the BPS Companies
shall, and shall use its commercially reasonable efforts to cause their
respective Representatives to, provide to the Buyer such cooperation as
reasonably requested by the Buyer to assist the Buyer in obtaining third-party
debt financing and causing the conditions for third-party debt financing to be
satisfied, and any other such cooperation as is otherwise reasonably requested
by the Buyer in connection with such debt financing and the payoff of the BPS
Companies’ existing Debt, which such cooperation may include: (a) participation
by senior management of the BPS Companies in, and assistance with, the
preparation of presentations to, and meetings with, one or more lenders, and
assistance with the Buyer’s preparation of the financial projections and
(b) delivery at the Closing of any documents to be entered into in connection
with such debt financing; provided, that, in connection with the foregoing,
neither the Seller nor any of its Affiliates shall be obligated to provide any
guarantee or other security, incur any liability, forfeit any rights or spend
any material funds other than counsel fees and similar out-of-pocket expenses.
No BPS Company shall engage in any offering, placement or arrangement of any
debt securities or bank financing (other than any third-party debt financing
contemplated by the Buyer).

5.16 Confidentiality.

(a) Following the Closing, the Seller shall treat and hold as such all of the
Confidential Information of the BPS Companies and refrain from using any of such
Confidential Information except in connection with this Agreement. In the event
that the Seller is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any such Confidential
Information, the Seller shall notify the Company and the Buyer promptly (but in
any event sufficiently in advance of any applicable deadline for such
disclosure) in writing of the request or requirement so that the Company and/or
the Buyer may seek, at its cost and expense, an appropriate protective order. If
the Seller is so compelled to disclose any such Confidential Information, the
Seller may disclose such Confidential Information; provided, however, that the
Seller shall disclose only such portion of such Confidential Information as it
is required or compelled to disclose.

 

44



--------------------------------------------------------------------------------

(b) Following the Closing, the Buyer and the BPS Companies shall treat and hold
as such all of the Confidential Information of the Seller and its Affiliates and
refrain from using any of such Confidential Information except in connection
with this Agreement. In the event that the Buyer or any of the BPS Companies is
requested or required (by oral question or request for information or documents
in any legal proceeding, interrogatory, subpoena, civil investigative demand, or
similar process) to disclose any such Confidential Information, the Buyer shall
notify the Seller promptly (but in any event sufficiently in advance of any
applicable deadline for such disclosure) in writing of the request or
requirement so that the Seller and/or its Affiliates may seek, at its cost and
expense, an appropriate protective order. If the Buyer or any of the BPS
Companies is so compelled to disclose any such Confidential Information, such
party may disclose such Confidential Information; provided, however, that such
party shall disclose only such portion of such Confidential Information as it is
required or compelled to disclose.

(c) The parties acknowledge that the Seller, Seller’s Affiliates and the BPS
Companies have had access to information of and about each other and have used
and use such information in connection with their respective businesses.
Notwithstanding anything herein or in the Confidentiality Agreement to the
contrary, it shall not be a breach of this Section 5.16 or any of the covenants
in the Confidentiality Agreement for the Seller and its Affiliates, on the one
hand, and the Buyer and the BPS Companies, on the other hand, to use in their
respective businesses the Residuals resulting from such access to or use of any
such information, provided that Seller and its Affiliates, on the one hand, and
the Buyer and the BPS Companies, on the other hand, shall treat and hold as such
all such information that is Confidential Information of the BPS Companies or
Seller or any of its Affiliates, respectively; provided, further, that nothing
in this Section 5.16 shall be deemed to permit the Seller or any of its
Affiliates, on the one hand, or the Buyer or any of the BPS Companies, on the
other hand, to use, and shall not be deemed a license to use, any Intellectual
Property of the Buyer or any of the BPS Companies, on the one hand, or the
Seller or any of its Affiliates, on the other hand, other than the Intellectual
Property described in subsection (e) of the definition of Intellectual Property
in Section 1.1 of this Agreement. The term “Residuals” means information which
may be retained in the memory and records of the parties and their respective
employees or service providers who have had access to the information.

5.17 Non-Solicitation. The parties hereby acknowledge and agree that:

(a) Each party hereto and its respective Affiliates would be irreparably harmed
if following the Closing the other party hereto were to solicit employees of the
first party. Each party hereto entered into this Agreement in reliance on the
provisions of this Section 5.17 (which provisions are a material inducement for
each party hereto to enter into this Agreement and to consummate the
Contemplated Transactions, without which each party hereto would not have
executed this Agreement) and the enforcement of this Section 5.17 is necessary
to ensure the preservation, protection and continuity of the Company, the
Business, and the trade secrets and other Confidential Information and goodwill
of each party hereto and its respective Affiliates (including the BPS Companies
after the Closing) to the extent and for the periods of time expressly agreed to
herein. Each party hereto further acknowledges and agrees that the covenants set
forth in this Section 5.17 represent reasonable measures to protect the business
interests and goodwill of each party hereto and its respective Affiliates
(including the BPS Companies after the Closing).

 

45



--------------------------------------------------------------------------------

(b) Subject to Section 5.17(c), during the period beginning on the Closing Date
and ending on the second (2nd) anniversary of the Closing Date, none of the
Seller, its Affiliates or any of their respective Representatives shall,
directly or indirectly: (i) induce or attempt to induce any employee of any BPS
Company to leave the employ of such BPS Company; or (ii) hire or offer to hire
any Person who is (or, if such Person is a sales representative, within the
preceding three (3) month period, was) an employee of any BPS Company; provided,
however, nothing herein shall prohibit a Person from hiring an individual who
responds to a general solicitation or advertisement that does not specifically
target employees of any BPS Company.

(c) During the period beginning on the Closing Date and ending on the third
(3rd) anniversary of the Closing Date, none of the Seller, its Affiliates or any
of their respective Representatives shall, directly or indirectly: (i) induce or
attempt to induce any Person listed on Schedule 5.17(c) to leave the employ of
any BPS Company; or (ii) hire or offer to hire any such Person who is, or within
the preceding twelve (12) month period (or, with respect to Anthony Minite,
within the preceding six (6) month period) was, a member of the senior
management of any BPS Company.

(d) Subject to Section 5.17(e), during the period beginning on the Closing Date
and ending on the second (2nd) anniversary of the Closing Date, none of the
Company, its Affiliates or any of their respective Representatives shall,
directly or indirectly: (i) induce or attempt to induce any employee of the
Seller or its Affiliates to leave the employ of the Seller or such Affiliate; or
(ii) hire or offer to hire any Person who is (or, if such Person is a sales
representative, within the preceding three (3) month period, was) an employee of
the Seller or its Affiliates; provided, however, nothing herein shall prohibit a
Person from hiring (x) an individual who responds to a general solicitation or
advertisement that does not specifically target employees of the Seller or its
Affiliates or (y) the Persons listed on Schedule 5.17(d).

(e) During the period beginning on the Closing Date and ending on the third
(3rd) anniversary of the Closing Date, none of the Company, its Affiliates or
any of their respective Representatives shall, directly or indirectly:
(i) induce or attempt to induce any Person listed on Schedule 5.17(e) to leave
the employ of the Seller or such Affiliate; or (ii) hire or offer to hire any
such Person who is, or within the preceding twelve (12) month period was, a
member of the senior management of the Seller or any of its Affiliates.

 

46



--------------------------------------------------------------------------------

(f) Notwithstanding any provision to the contrary herein, (i) the parties hereto
may pursue, at their discretion, enforcement of this Section 5.17 in any court
of competent jurisdiction, and (ii) in no event shall any party have any
Liability for the other parties’ legal fees or costs in pursuit of the
enforcement of this Section 5.17, unless there is a final determination by such
court that such other party acted in bad faith.

(g) Whenever possible, this Section 5.17 shall be interpreted in such a manner
as to be effective and valid under applicable Law. In the case that any one or
more of the provisions contained in this Section 5.17 shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect under any applicable
Law in any jurisdiction, such provision or provisions shall be ineffective to
the extent, and only to the extent, of such invalidity, illegality or
unenforceability and shall not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. More specifically, if any court determines that any
of the covenants set forth in this Section 5.17 are overbroad under applicable
Law in time, scope or otherwise, the parties hereto specifically agree and
authorize such court to rewrite this Section 5.17 to reflect the maximum time,
geographical and/or other restrictions permitted under applicable Law to be
reasonable and enforceable.

(h) The parties hereto agree (and shall not submit, allege or claim in any
Action to the contrary) that money damages would not be an adequate remedy for
any breach of this Section 5.17, and any breach of the terms of this
Section 5.17 would result in irreparable injury and damage to the other parties
hereto for which neither any party nor any of its Affiliates would have any
adequate remedy at law. Therefore, in the event of a breach or threatened breach
of this Section 5.17, the parties, their respective Affiliates and their
respective successors and assigns, in addition to any other rights and remedies
existing in their favor at law or in equity, shall be entitled to specific
performance and/or immediate injunctive or other equitable relief from a court
in order to enforce, or prevent any violations of, the provisions of this
Section 5.17 (without posting a bond or other security), without having to prove
damages. The terms of this Section 5.17 shall not prevent a party from pursuing
any other available remedies for any breach or threatened breach of this
Agreement.

5.18 Insurance Matters.

(a) If, following the Closing, the Buyer or any of its Affiliates suffers any
Loss arising out of any pre-Closing event or occurrence which may be covered
under any occurrence-based liability insurance policy maintained by the Seller
or any of its Affiliates that provides coverage with respect to any assets or
operations of the Business, and the Buyer requests, pursuant to written notice,
that the Seller or its applicable Affiliate submit a claim under such applicable
insurance policy, the Seller shall, or shall cause its applicable Affiliate to,
at the Buyer’s sole cost and expense (including with respect to any increase to
premium to the extent related to the payment of such insurance claim), submit
such claim as so instructed, use commercially reasonable efforts to collect
claim amounts requested thereunder and cause any such claim proceeds collected
to be paid to the Buyer.

 

47



--------------------------------------------------------------------------------

(b) Until the fifth (5th) anniversary of the Closing Date, the Seller shall
provide to the Company, from time to time at the reasonable request of the
Company, claims information and all other insurance and underwriting information
(including schedules thereto) related to the BPS Companies’ insurance policies
prior to the Closing Date.

5.19 Collections.

(a) During the Collection Period (and in any event, no less frequently than
bimonthly), the Company shall, or, if applicable, shall cause its Affiliate to,
send all checks and other items of payment on the Seller Receivables solely to
the Seller Lockbox. If the Company or any of its Post-Closing Company Affiliates
receives any cash Collections of the Seller Receivables during the Collection
Period, the Company shall, or, if applicable, shall cause such Post-Closing
Company Affiliate to, promptly (and in any event within one calendar week after
receipt thereof unless the parties agree otherwise in writing) deposit such
Collections in the Seller Lockbox or the Seller Collection Account. Prior to
deposit into the Seller Lockbox or the Seller Collection Account, as applicable,
the Company or such Post-Closing Company Affiliate will hold all such checks and
items of payment in respect of the Seller Receivables in trust for the benefit
of the Seller. At all times after the Collection Period (and in any event, no
less frequently than bimonthly), the Company or such Post-Closing Company
Affiliate, in its discretion, shall either (i) return all checks, drafts, cash
Collections and other forms of payment in respect of the Seller Receivables to
the related Obligor or (ii) continue to remit all checks, drafts, cash
Collections and other forms of payment as set forth above.

(b) During the Collection Period (and in any event, no less frequently than
bimonthly), the Seller shall, or, if applicable, shall cause its Affiliate to,
send all checks and other items of payment on the Company Receivables solely to
the Company Lockbox. If the Seller or an Affiliate thereof receives any cash
Collections of the Company Receivables during the Collection Period, the Seller
shall, or, if applicable, shall cause its Affiliate to, promptly (and in any
event within one calendar week after receipt thereof unless the parties agree
otherwise in writing) deposit such Collections in the Company Lockbox or the
Company Collection Account. Prior to deposit into the Company Lockbox or the
Company Collection Account, as applicable, the Seller or such Affiliate will
hold all such checks and items of payment in respect of the Company Receivables
in trust for the benefit of the Company. At all times after the Collection
Period (and in any event, no less frequently than bimonthly), the Seller or such
Affiliate, in its discretion, shall either (i) return all checks, drafts, cash
Collections and other forms of payment in respect of the Company Receivables to
the related Obligor or (ii) continue to remit all checks, drafts, cash
Collections and other forms of payment as set forth above.

 

48



--------------------------------------------------------------------------------

(c) To the extent the Company or any Post-Closing Company Affiliate, on the
hand, or the Seller or its Affiliates, on the other hand, receives any
Joint-Customer Collection during the Collection Period (such party, the
“Joint-Customer Receiving Party”), the Joint-Customer Receiving Party shall
apply such Joint-Customer Collection to the outstanding accounts receivable of
the Obligor thereunder in the order in which they were originated with respect
to such Obligor.

5.20 Licensed Software.From and after the Closing, the Seller, on behalf of
itself and its Affiliates, hereby grants the Company and its Subsidiaries a
ten-year, nontransferable (except to a successor in interest to all or
substantially all of the assets of the Company), royalty-free nonexclusive
license to use the inventory management, order processing and related software
known as the “Common Mill System” program or “CMS” (the “Licensed Software”) in
connection with the Business in a manner substantially consistent with the use
of the Licensed Software by the Company prior to the Closing Date. The Licensed
Software may not be used by any Person other than the Company and its
Subsidiaries, and the Company may not grant sublicenses to use the Licensed
Software, in each case, without the prior written consent of the Seller. Except
as specifically provided herein, the Company acknowledges and agrees that all
right, title and interest in and to the Licensed Software, and any part thereof,
shall at all times remain solely with Seller. Except as may be otherwise
provided in this Agreement or in the Transition Services Agreement, the Licensed
Software is licensed hereunder strictly on an as-is basis and the Seller hereby
disclaims any and all other representations and warranties concerning the
Licensed Software including warranties of merchantability or fitness for a
particular purpose. The Company acknowledges and agrees that except as set forth
in the Transition Services Agreement, the Seller has no obligation to provide
any technical or other support with respect to the Licensed Software and the
Company has no right to any future modifications, versions or upgrades of the
Licensed Software that the Seller may create.

ARTICLE VI

TAX MATTERS

6.1 Section 338(h)(10) Election.

(a) The Buyer and the Seller shall jointly make an election under
Section 338(h)(10) of the Code (and any comparable election under state or local
Law) (the “338(h)(10) Elections”) with respect to the acquisition of the BPS
Companies by the Buyer. The Buyer and the Seller shall cooperate fully with each
other in the making of the 338(h)(10) Elections. The Buyer shall be responsible
for the preparation and filing of all Tax Returns and forms (the “Section 338
Forms”) required under applicable law to be filed in connection with making the
338(h)(10) Elections. The Seller shall deliver to the Buyer within a reasonable
time prior to the date the Section 338 Forms are required to be filed, such
documents and other forms as are reasonably required by the Buyer to properly
complete the Section 338 Forms. The Buyer shall prepare a complete set of
Section 338 Forms and any additional data or materials required to be attached
to IRS Form 8023 for the Seller’s review and approval, provided that the Seller
shall not unreasonably withhold such approval.

 

49



--------------------------------------------------------------------------------

(b) The Buyer and the Seller shall allocate the Initial Purchase Price in the
manner required by Section 338 of the Code and the Treasury Regulations
promulgated thereunder. Within sixty (60) days after the Closing, the Buyer
shall deliver to the Seller a schedule setting forth a proposed allocation of
the Initial Purchase Price consistent with the foregoing sentence. Within sixty
(60) days after its receipt of such proposed allocation schedule, the Seller
shall provide the Buyer with any suggested revisions to the proposed allocation
schedule for the Buyer’s review and approval, provided that the Buyer shall not
unreasonably withhold such approval. If the Seller and the Buyer do not reach a
written agreement as to the allocation of the Initial Purchase Price within
sixty (60) days after the Seller provides its suggested revisions, then either
the Seller or the Buyer may by notice to the other submit to the Arbitrator, in
accordance with the procedural principles of Section 2.6(c) and this
Section 6.1(b), the allocation of any disputed items. Such allocation shall be
used for purposes of determining the aggregate deemed sales price under the
applicable Treasury Regulations and in reporting the deemed sale of assets of
the Company in connection with the 338(h)(10) Elections.

6.2 Transfer Taxes. At the Closing or, if due thereafter, promptly when due, all
transfer taxes, real property transfer taxes, sales taxes, use taxes, excise
taxes, stamp taxes, conveyance taxes and any other similar Taxes applicable to,
arising out of or imposed upon the transactions contemplated hereunder shall be
shall be borne equally by the Buyer and by the Seller.

6.3 Proration of Certain Company Taxes. All real property, personal property and
similar ad valorem Taxes payable by the BPS Companies attributable to the BPS
Companies’ assets at Closing, for the fiscal year during which the Closing
occurs that are by their nature attributable to the entire fiscal year or a
taxable period that includes but does not end on the Closing Date shall be
allocated proportionately to the Pre-Closing Tax Period and the Post-Closing Tax
Period by allocating such Taxes on a per diem basis for the entire taxable
period to which such Taxes relate. Except as otherwise expressly provided in
this Agreement, any such Taxes allocated to the Pre-Closing Tax Period shall be
included on the Final Closing Statement as a liability to the extent such Taxes
remain unpaid as of the Closing Date, and to the extent so included the Company
shall pay the same when and as due. Any such Taxes allocated to the Post-Closing
Tax Period shall be included in the Company’s current assets on the Final
Closing Statement to the extent such Taxes have been paid by the Company on or
before the Closing Date. No such Taxes allocated to the Post-Closing Tax Period
shall be included on the Final Closing Statement as a liability. If the amount
of such Taxes for the taxable period including the Closing Date has not been
fully determined by the Closing Date, then when the amount is finally
determined, the parties shall reimburse each other to the extent necessary so
that, taking into account related inclusions on the Final Closing Statement, the
Buyer only pays those Taxes which are attributable to the Post-Closing Tax
Period on a per diem basis.

6.4 Tax Returns and Reports. The Seller shall prepare or cause to be prepared,
and the Seller and the Buyer shall cause the Company to timely file, all Tax
Returns for the BPS Companies for taxable periods ending prior to the Closing
Date which are to be filed after the Closing Date. All such returns shall be
prepared in a manner consistent with past practice, except to the extent
otherwise required by Law. The Seller shall permit the Buyer to review and
comment on each such Tax Return prior to filing and shall make such revisions to
such Tax Returns as are reasonably requested by the Buyer. The Buyer shall
prepare or cause to be prepared and timely file or cause to be timely filed all
Tax Returns for the BPS Companies for taxable periods beginning prior to the
Closing Date and ending on or after the Closing Date. All such returns shall be
prepared in a manner consistent with past practice, except to the extent
otherwise required by Law. The Buyer shall permit the Seller to review and
comment on each such Tax Return prior to filing and shall make such revisions to
such Tax Returns as are reasonably requested by the Seller. Unless otherwise
mandated by Law, neither the Buyer nor any of its Affiliates or any successor
thereto will file any amended Tax Return with respect to any taxable period that
includes any date prior to the Closing Date.

 

50



--------------------------------------------------------------------------------

6.5 Tax Return Filings. Notwithstanding anything else to the contrary, the Buyer
shall be permitted to file state Tax Returns in Michigan, Ohio, Texas and
Washington with respect to gross receipts or similar taxes or with respect to
sales or use taxes for any BPS Company, including for a Pre-Closing Tax Period,
to the extent the Buyer determines in its sole discretion that such Tax
Return(s) should be filed as part of a “voluntary disclosure agreement” or
similar agreement with the applicable Governmental Authority. For the avoidance
of doubt, any Pre-Closing Taxes relating to any such Tax Returns shall be
subject to Section 9.2(a)(ii); provided, that the Seller’s indemnification
obligation for any such Pre-Closing Taxes payable pursuant to any such
“voluntary disclosure agreement” or similar agreement with such states
voluntarily entered into by the Buyer without the Seller’s consent shall be
limited to the lesser of (a) 50% of the amount of such Pre-Closing Taxes or
(b) $150,000.

6.6 Tax Sharing Agreements. The BPS Companies shall be excluded or released from
all Tax sharing or allocation agreements or similar agreements of Seller or any
of its Affiliates with respect to or involving any BPS Company as of the Closing
Date and, after the Closing Date, no BPS Company shall be bound thereby or have
any liability thereunder.

6.7 Cooperation. The Seller and the Buyer shall cooperate, and shall cause their
respective Affiliates and representatives to cooperate, fully with the Company
and each other in connection with the preparation and filing of any Tax Return,
amended Tax Return or claim for refund, determining liability for Taxes or a
right to refund of Taxes, or in conducting any audit, litigation or other
proceeding with respect to Taxes. Such cooperation and information shall include
providing copies of all relevant portions of relevant Tax Returns, together with
relevant accompanying schedules and relevant work papers, relevant documents
relating to rulings and other determinations by Taxing Authorities, and relevant
records concerning the ownership and Tax basis of property, which any such party
may possess. Each party will retain all books and records and all material Tax
information relating to taxable periods of the BPS Companies ending on or before
or including the Closing Date until the later of the expiration of the statutes
of limitations (as such statutes may be extended) with respect to Taxes for such
taxable periods and the conclusion of all litigation with respect to such Taxes,
and shall provide each other, as reasonably requested, access to personnel and
such books and records and information to the employees, agents and
representatives of the requesting party. The Buyer and the Seller further agree,
upon request, to use commercially reasonable efforts to obtain any certificate
or other document from any Governmental Authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed with
respect to the Business or the Contemplated Transactions, including any
Withholding.

 

51



--------------------------------------------------------------------------------

6.8 Tax Contests.

(a) The Buyer shall promptly notify the Seller in writing within ten (10) days
from its receipt of written notice of any pending or threatened assessment or
claim in any audit, litigation or other proceeding in respect of any of the BPS
Companies related to Taxes for which the Seller may be liable under this
Agreement. Such notice shall be accompanied by copies of any notice or other
documents it has received from any Governmental Authority. If the Buyer fails to
promptly notify the Seller in accordance with this Section 6.8(a), then (i) if
the Seller is precluded from contesting the asserted Tax liability in any forum
as a result of the failure to give prompt notice, the Seller shall have no
obligation to indemnify the Buyer for any Taxes arising out of such asserted Tax
liability, and (ii) if the Seller is not precluded from contesting such asserted
Tax liability in any forum, but such failure to give prompt notice results in a
monetary detriment to the Seller, then any amount that the Seller is otherwise
required to pay the Buyer pursuant to this Agreement shall be reduced by the
amount of such detriment.

(b) The Seller shall have the right to represent the interests of any of the BPS
Companies in any audit, litigation or other proceeding (collectively, “Tax
Contest”) relating to Taxes for which the Seller may be liable under this
Agreement, to employ counsel of its choice at its expense and to control the
conduct of such Tax Contest, including settlement or other disposition thereof,
provided, however, that Buyer shall have the right to consult with the Seller
regarding any such Tax Contest that may adversely affect any of the BPS
Companies for any taxable period ending on or after the Closing Date at Buyer’s
own expense; provided, further, that any settlement or other disposition of any
such Tax Contest may only be made with the consent of the Buyer, which consent
will not be unreasonably withheld.

6.9 Certain Post-Closing Settlement Payments and Post-Closing Actions. If any of
the BPS Companies (a) receives any refund of Tax, or (b) utilizes the benefits
of any overpayment of Tax which relates to Taxes paid or accrued by the BPS
Companies with respect to a Pre-Closing Tax Period, in either case which was not
taken into account in determining Net Working Capital, the Buyer shall transfer,
or cause to be transferred, to the Seller within ten (10) days of receipt the
entire amount of the refund or overpayment, net of any Tax payable by the Buyer
with respect thereto received or utilized by the Buyer. If the Seller
(a) receives any refund of Tax, or (b) utilizes the benefit of any overpayment
of Tax which relates to Taxes paid by, or the carryback of any Tax attributes
of, the Buyer or any of its Subsidiaries with respect to a Post-Closing Tax
Period, or which was taken into account in determining Net Working Capital, the
Seller shall transfer, or cause to be transferred, to the Buyer within ten
(10) days of receipt the entire amount of the refund or overpayment, net of any
Tax payable by the Seller with respect thereto received or utilized by the
Seller.

6.10 Tax Treatment of Indemnification Claims. Any amounts payable pursuant to an
indemnification claim under this Agreement shall be treated for Tax purposes as
an adjustment to the Final Purchase Price, except to the extent otherwise
required by Law.

 

52



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO THE BUYER’S OBLIGATIONS AT THE CLOSING

The obligations of the Buyer to consummate the Contemplated Transactions at the
Closing (including those actions to be performed by it in connection with the
Closing) are subject to the fulfillment of each of the following conditions
(unless waived by the Buyer in accordance with Section 11.3):

7.1 Representations and Warranties. The representations and warranties of the
Seller in this Agreement that are qualified as to materiality or Material
Adverse Effect shall be true and correct in all respects, and those not so
qualified shall be true and correct in all material respects, as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality or Material
Adverse Effect shall have been true and correct in all respects, and those not
so qualified shall have been true and correct in all material respects, on and
as of such earlier date).

7.2 Performance. Each of the Company and the Seller will have performed and
complied in all material respects with all agreements, obligations and covenants
contained in this Agreement that are required to be performed or complied with
by them at or prior to the Closing.

7.3 No Material Adverse Effect. Since the BPS Balance Sheet Date, no fact, event
or circumstance shall have occurred which has had or would reasonably be
expected to have, a Material Adverse Effect.

7.4 Officer’s Certificate. The Buyer shall have received a certificate signed on
behalf of the Seller by an executive officer of the Seller certifying that the
conditions set forth in Sections 7.1, 7.2 and 7.3 as to the Seller and the BPS
Companies have been satisfied.

7.5 Necessary Approvals and Consents. The Seller and the Buyer shall have
obtained all consents, approvals, partial assignments, actions and releases of
any Person or Governmental Authority specified in Schedule 7.5 as conditions to
the parties’ obligation to complete the Contemplated Transactions.

7.6 Delivery of Stock Certificates. The Seller shall have delivered to the Buyer
a certificate or certificates representing the Shares being sold by the Seller,
duly endorsed in blank or accompanied by duly executed assignment documents with
evidence reasonably satisfactory to the Buyer that all Encumbrances affecting
the Shares shall have been released.

7.7 Legality. No Law or Government Order shall have been enacted, entered,
promulgated, or enforced by any Governmental Authority that is in effect and
(a) has the effect of making the purchase and sale of the Shares illegal or
otherwise prohibiting the consummation of the Contemplated Transactions or
(b) has a reasonable likelihood of causing a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

7.8 Organizational Documents; Good Standing Certificates. The Seller shall have
delivered to the Buyer (a) certified copies of the Organizational Documents of
the BPS Companies and the resolutions of the Company’s board of directors and
the resolutions of the Seller authorizing the execution, delivery and
performance of this Agreement and the other transaction documents contemplated
thereby and approving consummation of the Contemplated Transactions and
(b) certificates of the secretary of state of the state in which each of the BPS
Companies is organized and each state where each of the BPS Companies is
qualified to do business stating that such Person is in good standing, in each
case, to be dated within ten (10) days prior to the Closing Date.

7.9 Resignations. The Seller shall have delivered to the Buyer written
resignations of those directors, managers and officers of the BPS Companies
specified by the Buyer on Schedule 7.9.

7.10 FIRPTA Certificate. The Seller shall deliver to the Buyer an affidavit of
Seller’s non-foreign status, under penalties of perjury, in form and substance
required under Section 1.1445-2(b) of the Treasury Regulations, so that the
Buyer is exempt from withholding any portion of the Purchase Price thereunder.

7.11 Closing Deliveries. All deliveries expressly required to be made at Closing
pursuant hereto by any Person other than the Buyer shall have been made.

7.12 Payoff Letters and Releases. The Seller shall have delivered to the Buyer
all releases in form and substance reasonably satisfactory to the Buyer and its
lenders evidencing that the obligations of the BPS Companies under the documents
evidencing any Debt shall be terminated and of no further force and effect as of
the Closing Date, including fully-executed releases, UCC-3 termination
statements and similar items, as applicable. To the extent there is any Debt
(other than a Guarantee) that is solely of a BPS Company, the Seller shall have
delivered to the Buyer a payoff letter in form and substance reasonably
satisfactory to the Buyer and its lenders evidencing that such Debt shall be
paid in full prior to or concurrently with the Closing.

7.13 Transition Marks License Agreement. The Seller shall have executed and
delivered the Transition Marks License Agreement.

7.14 Transition Services Agreement. The Seller shall have executed and delivered
the Transition Services Agreement.

7.15 Control Letter Agreements. Wells Fargo Bank, National Association, shall
have executed and delivered, and the Seller shall have caused Parent to execute
and deliver, the Parent Control Letter Agreement and the Company Control Letter
Agreement.

ARTICLE VIII

CONDITIONS TO THE SELLER’S OBLIGATIONS AT THE CLOSING

The obligations of the Seller to consummate the Contemplated Transactions at the
Closing (including those actions to be performed by it in connection with the
Closing) are subject to the fulfillment of each of the following conditions
(unless waived by the Seller in accordance with Section 11.3):

 

54



--------------------------------------------------------------------------------

8.1 Representations and Warranties. The representations and warranties of the
Buyer in this Agreement that are qualified as to materiality or Material Adverse
Effect shall be true and correct in all respects, and those not so qualified
shall be true and correct in all material respects, as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality or Material Adverse
Effect shall have been true and correct in all respects, and those not so
qualified shall have been true and correct in all material respects, on and as
of such earlier date).

8.2 Performance. The Buyer will have performed and complied with, in all
material respects, all agreements, obligations and covenants contained in this
Agreement that are required to be performed or complied with by the Buyer at or
prior to the Closing.

8.3 Officer’s Certificate. The Seller shall have received a certificate signed
on behalf of the Buyer by an executive officer of the Buyer certifying that the
conditions set forth in Sections 8.1 and 8.2 as to the Buyer have been
satisfied.

8.4 Necessary Approvals and Consents. The Seller and the Buyer shall have
obtained all consents, approvals, actions and releases of any Person or
Governmental Authority specified in Schedule 8.4 as conditions to the parties’
obligation to complete the Contemplated Transactions.

8.5 Legality. No Law or Government Order shall have been enacted, entered,
promulgated, or enforced by any Governmental Authority that is in effect and has
the effect of making the purchase and sale of the Shares illegal or otherwise
prohibiting the consummation of the Contemplated Transactions.

8.6 Closing Deliveries. All deliveries expressly required to be made at Closing
pursuant hereto by any Person other than the Company and the Seller shall have
been made.

8.7 Control Letter Agreements. The Seller shall have received the Parent Control
Letter Agreement and the Company Control Letter Agreement, each executed by
Wells Fargo Bank, National Association.

ARTICLE IX

INDEMNIFICATION

9.1 Survival of Representations and Warranties. The representations and
warranties in this Agreement and the indemnity obligations with respect thereto
under this Article IX shall survive the Closing for a period starting on the
Closing Date and ending on the date that is (12) months following the Closing
Date, except that the representations and warranties and the indemnity
obligations with respect thereto under this Article IX set forth in
(i) Section 3.13 shall survive until 90 days after the end of the applicable
statute of limitations, (ii) Section 3.15 shall survive until the third
(3rd) anniversary of this Agreement and (iii) Sections 3.1(a), 3.2, 3.5, 3.6,
3.25, 4.1, 4.2 and 4.5 shall survive indefinitely (together with Section 3.13,
the “Excluded Representations”); provided, that any representation or warranty
in respect of which indemnity may be sought under this Article IX and the
indemnity obligations with respect thereto, shall survive the time at which it
would otherwise terminate pursuant to this Section 9.1 if notice of

the inaccuracy or breach or potential inaccuracy or breach thereof giving rise
to such right or potential right of indemnity shall have been given to the party
against whom such indemnity may be sought prior to such time. The agreements and
covenants set forth in this Agreement shall survive indefinitely, unless
specifically stated otherwise.

 

55



--------------------------------------------------------------------------------

9.2 General Indemnification.

(a) Indemnification Obligations of the Seller. After the Closing, the Seller
shall indemnify the Buyer, the Company and their respective Affiliates,
officers, directors, employees, successors and permitted assigns (other than the
Seller) (collectively, “Buyer Indemnified Parties”) and save and hold each of
them harmless against and pay on behalf of or reimburse the Buyer Indemnified
Parties as and when incurred for any loss, liability, action, cause of action,
cost, damage, diminution in value, Tax or expense, whether or not arising out of
third party claims (including interest, penalties, reasonable attorneys’,
consultants’ and experts’ fees and expenses and all reasonable amounts paid in
investigation, defense or settlement of any of the foregoing) (collectively,
“Losses”, and each a “Loss”), which any Buyer Indemnified Party may suffer,
sustain or become subject to, as a result of, in connection with, relating or
incidental to or by virtue of:

(i) any breach of any representation or warranty of the Seller or the Company
under this Agreement, or in any of the certificates or other instruments or
documents furnished by the Company or the Seller pursuant to this Agreement;
provided, that, for the sole purpose of determining Losses (and not for
determining whether or not any breaches of representations or warranties have
occurred) under this Section 9.2, the qualifications as to materiality and
Material Adverse Effect contained in such representations and warranties shall
not be given effect;

(ii) any non-fulfillment or breach of any covenant, agreement or other provision
by the Seller under this Agreement;

(iii) any Pre-Closing Taxes;

(iv) to the extent the following items are not taken into account in the
calculation of the Purchase Price: (x) any Debt of any BPS Company and (y) any
Liability of the Company for Seller Expenses;

(v) any Liability attributable to any Non-BPS Asset; or

(vi) any Liability attributable to the Storms Matter described on Schedule 3.19
to the extent to which the Losses suffered or sustained are the result of the
conduct of Seller or any of its Affiliates or its or their officers, directors,
employees, successors or permitted assigns (other than the BPS Companies and
their respective officers, directors, employees, successors or permitted
assigns).

 

56



--------------------------------------------------------------------------------

(b) Indemnification Obligations of the Buyer. After the Closing, the Buyer shall
indemnify the Seller and its Affiliates, officers, directors, employees,
successors and permitted assigns (other than the BPS Companies) (collectively,
“Seller Indemnified Parties”) and hold them harmless against any Losses which
the Seller Indemnified Parties may suffer, sustain or become subject to, as a
result of, in connection with, relating or incidental to or by virtue of:

(i) any breach of any representation or warranty of the Buyer under this
Agreement or in any of the certificates or other instruments or documents
furnished by the Buyer pursuant to this Agreement; provided, that, for the sole
purpose of determining Losses (and not for determining whether or not any
breaches of representations or warranties have occurred) under this Section 9.2,
the qualifications as to materiality and Material Adverse Effect contained in
such representations and warranties shall not be given effect;

(ii) any non-fulfillment or breach of any covenant, agreement or other provision
by the Buyer under this Agreement; or

(iii) any Action listed on Schedule 3.19 to the extent the Seller or its
Affiliates (other than the BPS Companies) are a party thereto.

(c) Limitations on Indemnification. Notwithstanding the foregoing, none of the
Seller, on the one hand, or the Buyer, on the other hand, as the case may be,
shall be required to indemnify the Buyer Indemnified Parties or the Seller
Indemnified Parties, as the case may be, in respect of any Losses suffered by
the Buyer Indemnified Parties or the Seller Indemnified Parties, as the case may
be, solely as a result of any facts or circumstances which constitute a breach
of any representation or warranty listed in Article III or Article IV (other
than the Excluded Representations) (x) until the aggregate amount of all such
Losses suffered by the Buyer Indemnified Parties or the Seller Indemnified
Parties, as the case may be, exceeds $350,000 (the “Basket”) (at which point
only the excess thereof shall be payable) or (y) to the extent the aggregate
amount of all such Losses suffered by the Buyer Indemnified Parties or the
Seller Indemnified Parties, as the case may be, exceeds $3,500,000 (the “Cap”).
For the avoidance of doubt, any indemnification in respect of any Losses
suffered as a result of (i) any facts or circumstances which constitute a breach
of any Excluded Representation and/or (ii) fraud, willful misconduct or
intentional misrepresentation shall be without regard to the Basket or the Cap.

(d) Calculation of Losses. The amount of any Losses shall be reduced by any
insurance proceeds actually received by an Indemnitee with respect to such
Losses (net of any increases in premium costs and expenses attributable to the
collection of such insurance proceeds); provided, that the Indemnitee shall not
be required to initiate a lawsuit or otherwise pursue insurance proceeds. Except
to the extent included in Losses asserted by third parties in third party
claims, Losses payable by an Indemnitor under this Article IX shall not include
punitive damages, damages related to mental or emotional distress, exemplary
damages, special damages, lost profits or other indirect damages.

 

57



--------------------------------------------------------------------------------

(e) Manner of Payment. Any indemnification of the Buyer Indemnified Parties
pursuant to this Section 9.2 shall be effected by wire transfer of immediately
available funds from the Seller to an account designated in writing by the
applicable Buyer Indemnified Party within five (5) days after the determination
thereof. Any indemnification owing to the Seller Indemnified Parties pursuant to
this Section 9.2 shall be effected by wire transfer of immediately available
funds from the Buyer to an account designated in writing by the applicable
Seller Indemnified Party within five (5) days after the determination thereof.
Any indemnification payments shall be made together with interest accruing
thereon from the date written notice of the indemnification claim is made to the
date of payment at an interest rate of 5% per annum.

(f) Third Party Claims. Any Person making a claim for indemnification under this
Section 9.2 (an “Indemnitee”) shall notify the indemnifying party (an
“Indemnitor”) of the claim in writing promptly after receiving written notice of
any Action against it (if by a third party), describing the claim, the amount
thereof (if known and quantifiable) and the basis thereof; provided, that the
failure to so notify an Indemnitor shall not relieve the Indemnitor of its
obligations hereunder unless and to the extent the Indemnitor shall be actually
prejudiced by such failure to so notify. Any Indemnitor shall be entitled to
participate in the defense of such Action giving rise to an Indemnitee’s claim
for indemnification at such Indemnitor’s expense, and at its option (subject to
the limitations set forth below) shall be entitled to assume the defense thereof
(including as it relates to the posting of any bond or the making of any
guarantee in connection with such defense) by appointing a reputable counsel
reasonably acceptable to the Indemnitee to be the lead counsel in connection
with such defense; provided, that prior to the Indemnitor assuming control of
such defense, Indemnitor shall (x) first demonstrate to the Indemnitee in
writing (A) the Indemnitor’s financial ability to provide full indemnification
to the Indemnitee with respect to such Action and (B) that, assuming the
Indemnitor were to become obligated to indemnify the Indemnitee hereunder in
respect of the estimated amount of the Loss relating to such Action (determined
in good faith based upon all of the information pertaining to the Action
available at such time), the Indemnitor (after giving effect to any applicable
limitations on indemnification in Section 9.2(c)) would be responsible for more
of the Loss than the Indemnitee in the event such Action were determined in an
adverse manner to the Indemnitor and the Indemnitee and (y) unconditionally
agree in writing to be fully responsible for all Losses indemnifiable pursuant
to this Section 9.2 relating to such Action; and provided, further, that:

(i) the Indemnitee shall be entitled to participate in the defense of such claim
and to employ counsel of its choice for such purpose; provided, that the fees
and expenses of such separate counsel shall be borne by the Indemnitee (other
than any fees and expenses of such separate counsel (x) that are incurred prior
to the date the Indemnitor effectively assumes control of such defense or
(y) retained because a conflict of interest exists between the Indemnitor and
the Indemnitee, each of which, notwithstanding the foregoing, shall be borne by
the Indemnitor);

 

58



--------------------------------------------------------------------------------

(ii) the Indemnitee shall be entitled to assume control of such defense and
shall pay the fees and expenses of counsel retained by the Indemnitee if (A) the
claim for indemnification relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation (provided, that in
such event (x) the Indemnitee shall not enter into any settlement of a claim
without the prior written consent of the Indemnitor (which shall not be
unreasonably withheld, delayed or conditioned), (y) the Indemnitor shall be
entitled to participate in the defense of such claim and to employ counsel of
its choice for such purpose (provided, that the fees and expenses of such
separate counsel shall be borne by the Indemnitor), and (z) the Indemnitor shall
be entitled to review the files and record relating to such defense upon request
of the Indemnitor); (B) the Indemnitee reasonably believes an adverse
determination with respect to the Action giving rise to such claim for
indemnification would have an adverse effect on the Indemnitee’s reputation or
future business prospects; (C) the claim seeks an injunction or equitable relief
against the Indemnitee; (D) a conflict of interest exists between the Indemnitor
and the Indemnitee, except that the fees and expenses of such counsel shall be
borne by the Indemnitor; or (E) the Indemnitor failed or is failing to
vigorously prosecute or defend such claim; and

(iii) if the Indemnitor shall control the defense of any such claim, the
Indemnitor shall obtain the prior written consent of the Indemnitee before
entering into any settlement of an Action or ceasing to defend such Action if,
pursuant to or as a result of such settlement or cessation, injunctive or other
equitable relief will be imposed against the Indemnitee or if such settlement
does not expressly and unconditionally release the Indemnitee from all
Liabilities with respect to such claim, without prejudice.

(g) Waiver. The Seller hereby agrees that it shall not make any claim for
indemnification hereunder against any BPS Company by reason of the fact that the
Seller or one or more of its Representatives was a shareholder, director,
officer, employee or agent of any BPS Company or was serving at the request of a
BPS Company as a partner, trustee, director, officer, employee or agent of
another entity (whether such claim is for judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses or otherwise) with respect
to any Action brought by any of the Buyer Indemnified Parties against the Seller
or any claim against the Seller in connection with this Agreement, and the
Seller hereby acknowledges and agrees that the Seller shall have no claims or
right to contribution or indemnity from any BPS Company with respect to any
amounts paid by the Seller pursuant to this Section 9.2; provided, that this
waiver shall not apply as to any proceeds such director or officer would be
entitled to pursuant to and under the Company’s director and officer insurance.

(h) Sole Remedy. After the Closing, subject to Section 5.17, indemnification
pursuant to this Section 9.2 shall be the sole remedy for breach of any
representation, warranty or covenant under this Agreement, other than any claim
of fraud, willful misconduct or intentional misrepresentation.

 

59



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

10.1 Termination of Agreement . This Agreement may be terminated (the date on
which the Agreement is terminated, the “Termination Date”) at any time prior to
the Closing:

(a) By mutual written consent of the Buyer and the Seller;

(b) By either the Buyer or the Seller:

(i) by providing written notice to the other party hereto if the Closing shall
not have occurred on or before September 30, 2012 (the “Walk-Away Date”);
provided, however, that such right to terminate shall not be available to any
party if the failure of the Closing to occur by the Walk-Away Date is the result
of one or more breaches or violations of, inaccuracy in or failure to perform
any covenant, condition, agreement, representation or warranty of this Agreement
by such terminating party; or

(ii) if a final, non-appealable Government Order permanently enjoining,
restraining or otherwise prohibiting the Closing has been issued by a
Governmental Authority of competent jurisdiction; provided, that the party
seeking to terminate this Agreement shall have used its commercially reasonable
efforts to remove or lift such Government Order; provided, further, that the
right to terminate this Agreement pursuant to this Section 10.1(b)(ii) is not
available to any party whose breach of any provision of this Agreement results
in or causes such Government Order.

(c) By the Buyer in the event that any condition set forth in Article VII shall
become or shall be reasonably expected to become incapable of being satisfied on
or before Closing, unless such failure shall be due to the failure of the Buyer
to materially perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
provided, that if such failure is curable, the Seller or the BPS Companies, as
applicable, shall have ten (10) days after receipt of written notice in which to
cure such failure prior to any termination under this Section 10.1(c);

(d) By the Seller in the event that any condition set forth in Article VIII
shall become or shall be reasonably expected to become incapable of being
satisfied on or before Closing, unless such failure shall be due to the failure
of the Seller to materially perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; provided, that if such failure is curable the Buyer shall have ten
(10) days after receipt of written notice in which to cure such failure prior to
any termination under this Section 10.1(d); or

(e) By the Buyer in the event it receives any Updated Schedules pursuant to
Section 11.4 that describe (i) any adverse change with respect to a matter in
existence as of the date hereof or (ii) any material adverse change with respect
to any other matter.

 

60



--------------------------------------------------------------------------------

10.2 Effect of Termination . In the event of the termination of this Agreement
pursuant to Section 10.1, written notice thereof shall be given to the other
party or parties, specifying the provision of this Agreement pursuant to which
such termination is made, and this Agreement shall forthwith become null and
void (other than Sections 5.5(b), 5.6, 5.8, Article XI and this Section 10.2,
all of which shall survive the termination of this Agreement), and there shall
be no Liability on the part of the Buyer, the Seller or the Company or their
respective Representatives and Affiliates, except that nothing shall relieve any
party from Liability for fraud or any willful breach of this Agreement.

ARTICLE XI

MISCELLANEOUS

11.1 Notices . All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:

(a) by hand (in which case, it will be effective upon delivery);

(b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or

(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the second Business Day after being deposited with
such courier service);

in each case, to the address (or facsimile number) listed below:

If to the Buyer, to it at:

c/o Dominus Capital, L.P.

135 West 50th Street, 19th Floor

New York, NY 10020

Telephone number: (212) 784-5444

Facsimile number: (212) 784-5441

Attention: Ashish B. Rughwani

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Telephone number: (212) 446-4735

Facsimile number: (212) 446-6460

Attention: Jai Agrawal

 

61



--------------------------------------------------------------------------------

If to the Seller or its Subsidiaries, to it at:

c/o Interface, Inc.

2859 Paces Ferry Road

Suite 2000

Atlanta, Georgia 30339

Telephone number: (770) 437-6800

Facsimile number: (770) 319-6270

Attention: General Counsel

with a copy to:

Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, Georgia 30309

Telephone number: (404) 815-6500

Facsimile number: (404) 815 -6555

Attention: James W. Stevens

Each of the parties to this Agreement may specify different address or facsimile
number by giving notice in accordance with this Section 11.1 to each of the
other parties hereto.

11.2 Succession and Assignment; No Third-Party Beneficiary . Subject to the
immediately following sentence, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, each of which such successors and permitted assigns shall be
deemed to be a party hereto for all purposes hereof. No party may assign,
delegate or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties hereto; provided, that the Buyer and (following the Closing) the
Company may assign this Agreement and its rights and obligations hereunder
without such prior written consent to any of their Affiliates, any Person which
provides financing to any BPS Company, and any subsequent purchaser of Buyer,
any BPS Company or any of their respective Affiliates (whether by merger,
consolidation, sale of stock, sale of assets or otherwise). Except as expressly
provided herein, this Agreement is for the sole benefit of the parties hereto
and their successors and permitted assignees and nothing herein expressed or
implied shall give or be construed to give any Person, other than the parties
hereto and such successors and permitted assignees, any legal or equitable
rights hereunder.

11.3 Amendments and Waivers . No amendment or waiver of any provision of this
Agreement shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by each of the parties hereto, or in the case of a waiver,
by the party against whom the waiver is to be effective. No waiver by any party
of any breach, violation or default of or inaccuracy in, any representation,
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent breach, violation, default of, or inaccuracy
in, any such representation, warranty or covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence. No
delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof.

 

62



--------------------------------------------------------------------------------

11.4 Supplemental Disclosures . At any time prior to the Closing Date, the
Seller shall have the right to deliver to the Buyer a supplement or amendment to
the Schedules to the representations and warranties set forth in Article III of
this Agreement (the “Updated Schedules”); provided, that (i) the Seller may not
deliver Updated Schedules to correct any known or intentional errors or
omissions of the Company or the Seller that were in existence on the date
hereof, (ii) the Updated Schedules shall not be effective with respect to any
occurrence or state of facts that resulted from any intentional actions or
omissions of the Company or the Seller outside of the Ordinary Course of
Business, (iii) the Updated Schedules shall not cure any breach of this
Agreement by any BPS Company or the Seller for purposes of determining whether
the conditions to the Buyers’ obligation to consummate the transactions
contemplated by this Agreement set forth in Section 7.1 have been fulfilled and
(iv) the Updated Schedules shall describe the change or update to any disclosure
schedule in reasonable detail to the reasonable satisfaction of the Buyer If the
Buyer elects to consummate the transactions contemplated by this Agreement,
then, for purposes of Article IX, the Updated Schedules shall be deemed to have
amended the Schedules, to have qualified the representations and warranties
contained herein with respect to such events or circumstances set forth in the
Updated Schedules, and to have cured any misrepresentation or breach of warranty
that otherwise would have existed hereunder by reason of the event or
circumstance set forth in the Updated Schedules.

11.5 Entire Agreement . This Agreement and the other Transaction Documents,
together with the Confidentiality Agreement and all other documents, instruments
and certificates explicitly referred to herein, constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior discussions, negotiations, proposals, undertakings,
understandings, representations, warranties and agreements, whether written or
oral, with respect thereto.

11.6 Schedules . If an item is disclosed in any part of any Schedule and the
existence of such item or its contents are relevant to any other Schedule, then
such item will be deemed to be disclosed in such other Schedule to the extent it
is reasonably apparent on its face that such item applies to the information
called for by such other Schedule. No disclosure on any Schedule shall be deemed
an admission as to the materiality of any item so disclosed.

11.7 Counterparts . This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be deemed an original,
but all of which together will constitute but one and the same instrument. This
Agreement shall become effective when duly executed by each party hereto.

11.8 Severability . Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each party hereto
intends that such provision shall be construed by modifying or limiting it so as
to be valid and Enforceable to the maximum extent compatible with, and possible
under, applicable law.

 

63



--------------------------------------------------------------------------------

11.9 Headings . The headings contained in this Agreement are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.

11.10 Governing Law . This Agreement, the rights of the parties hereto and all
Actions arising in whole or in part under or in connection herewith, shall be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.

11.11 Jurisdiction; Venue; Service of Process.

(a) Subject to the provisions of Sections 2.6(c) and 6.1(b), each party to this
Agreement, by its execution hereof, (i) hereby irrevocably submits to the
exclusive jurisdiction of the state courts of the State of Delaware or the
United States District Court located in Delaware for the purpose of any Action
between the parties hereto arising in whole or in part under or in connection
with this Agreement, including any Action pursuant to Section11.12, (ii) hereby
waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such Action, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
Action brought in one of the above-named courts should be dismissed on grounds
of forum non conveniens, should be transferred or removed to any court other
than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court and (iii) hereby agrees not to commence any such
Action other than before one of the above-named courts. Notwithstanding the
previous sentence, a party hereto may commence any Action in a court other than
the above-named courts solely for the purpose of enforcing a Government Order
issued by one of the above-named courts. Each party hereto agrees that for any
Action between the parties hereto arising in whole or in part under or in
connection with this Agreement, such party shall bring Actions only in the State
of Delaware. Each party further waives any claim, and shall not assert, that
venue should properly lie in any other location within the selected
jurisdiction.

(b) Each party hereto hereby (i) consents to service of process in any Action
between the parties hereto arising in whole or in part under or in connection
with this Agreement in any manner permitted by Delaware law, (ii) agrees that
service of process made in accordance with clause (i) or made by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 11.1, will constitute good and valid service of process in any such
Action and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such Action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

 

64



--------------------------------------------------------------------------------

11.12 Specific Performance. Each of the parties hereto acknowledges and agrees
that the other parties hereto would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached or violated. Accordingly, each of the
parties hereto agrees that, without posting bond or other undertaking, the other
parties hereto will be entitled to an injunction or injunctions to prevent
breaches or violations of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in addition to
any other remedy to which it may be entitled, at law or in equity. Each party
further agrees that, in the event of any action for specific performance in
respect of such breach or violation, it will not assert the defense that a
remedy at law would be adequate. Notwithstanding the foregoing, no party hereto
shall be compelled to specifically perform its obligations to consummate the
Closing unless all of the conditions to the obligations of such party set forth
in Article VII and Article VIII, as applicable, have been satisfied or waived by
the applicable party hereto.

11.13 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES HERETO AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
AMONG THE PARTIES HERETO IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS AND THAT ANY PROCEEDING WILL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

[Signatures on Following Page]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.

 

BENTLEY PRINCE STREET, INC. By:   /s/ Patrick C. Lynch   Name: Patrick C. Lynch
  Title:   Sr. Vice President INTERFACE AMERICAS HOLDINGS, LLC By:   /s/ Patrick
C. Lynch   Name: Patrick C. Lynch   Title:   Sr. Vice President BENTLEY PRINCE
STREET HOLDINGS, INC. By:   /s/ Gary Binning   Name: Gary Binning   Title:  
President

[Signature Page of Stock Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is dated as of
[            ], 2012, by and among Interface Americas Holdings, LLC, a Georgia
limited liability company (“Interface”), and Bentley Prince Street, Inc., a
Delaware corporation (the “Company”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Purchase Agreement (as
such term is defined below).

WHEREAS, that certain Stock Purchase Agreement (the “Purchase Agreement”), dated
as of July [            ], 2012, by and among Interface, the Company and Bentley
Prince Street Holdings, Inc. (the “Buyer”) contemplates that Interface and the
Company shall enter into this Agreement at the Closing of the transactions
contemplated thereby, and, concurrently herewith, the parties have consummated
the Closing under the Purchase Agreement, and the Buyer has acquired all of the
capital stock of the Company; and

WHEREAS, Interface’s willingness to enter into this Agreement is a material
condition to the Buyer’s willingness to enter into the Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereby agree as follows:

ARTICLE I

SERVICES PROVIDED

1.1 Transition Services.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
Interface will provide, or cause one of its Affiliates to provide, to the
Company and its Subsidiaries each of the services set forth on Schedule A, which
is attached hereto and made a part hereof. Each of the services listed on
Schedule A is hereafter referred to individually as a “Transition Service”, and
collectively as the “Transition Services”. If, after the execution of this
Agreement, the Company determines that a service provided by or to the Business
as conducted by Interface or any of its Affiliates prior to the Closing was
inadvertently omitted from Schedule A, then the parties shall negotiate in good
faith to attempt to agree to the terms and conditions upon which any such
additional services would be added to Schedule A (including, without limitation,
the charges for such additional services, which shall be reasonable). Unless the
context otherwise requires, references herein to the “Company” in its capacity
as the recipient of the Transition Services includes references to the Company’s
Subsidiaries as recipients, and references to “Interface” in its capacity as
provider of the Transition Services includes references to Interface’s
Affiliates as providers, in each case to the extent applicable.

(b) Each Transition Service shall be provided to the Company during the period
commencing on the Effective Date (as such term is defined below) and continuing
for the period set forth for each such Transition Service on Schedule A or such
other time as may be agreed upon by the parties in writing (hereinafter referred
to collectively as the “Time Periods” for all of the Transition Services, and
individually a “Time Period” for an individual Transition Service).

 

1



--------------------------------------------------------------------------------

(c) The parties shall cooperate with all reasonable requests of each other in
connection with the transition from the provision of the Transition Services by
Interface or its Affiliates to the provision of the Transition Services by the
Company, its Subsidiaries or its subcontractors in a timely and cost-effective
manner.

1.2 Personnel.

(a) Interface may, as it deems necessary or appropriate, use the personnel of
Interface, or, with the Company’s prior consent (such consent not to be
unreasonably withheld, delayed or conditioned) employ the services of
subcontractors for any Transition Service, subject to the terms set forth in
Section 1.4(b); provided that, for the avoidance of doubt, such subcontractors
comply with the performance standards set forth in Section 1.4(a).

(b) Interface or its permitted subcontractors, as applicable, shall be
responsible for the payment of all federal, state and local taxes and
withholdings payable with respect to the compensation of such Persons, and shall
maintain workers’ compensation insurance required by applicable statutes with
respect to such Persons.

(c) Unless otherwise set forth on Schedule A for the applicable Transition
Service, Interface shall not be obligated to retain the services of any specific
individual in connection with the performance of its obligations hereunder.

1.3 Representatives. Interface and the Company each shall designate a
representative to act as its primary contact person to coordinate the provision
of all Transition Services (collectively, the “Primary Coordinators”). Each
Primary Coordinator may designate one or more service coordinators for each
specific Transition Service (the “Service Coordinators”) by providing written
notice of such designation to the other party’s Primary Coordinator. Each party
may treat an act of a Primary Coordinator or Service Coordinator of another
party as being authorized by such other party without inquiring behind such act
or ascertaining whether such Primary Coordinator or Service Coordinator had
authority to so act; provided, however, that no such Primary Coordinator or
Service Coordinator has any authority to amend this Agreement. Interface and the
Company shall advise each other promptly (in any case within five (5) business
days) in writing of any change in the Primary Coordinators or any Service
Coordinator for a particular Transition Service, setting forth the name of the
Primary Coordinator or Service Coordinator to be replaced and the name of the
replacement, and certifying that the replacement Primary Coordinator or Service
Coordinator is authorized to act for such party in all matters relating to this
Agreement (other than amendments hereto), in the case of a Primary Coordinator
or, in the case of a Service Coordinator, with respect to the Transition Service
for which such Service Coordinator has been designated. Interface’s initial
Primary Coordinator shall be Skip Lamb. The Company’s initial Primary
Coordinator shall be David Moore.

 

2



--------------------------------------------------------------------------------

1.4 Manner and Level of Transition Services.

(a) In providing the Transition Services, Interface shall exercise substantially
the same degree of care, priority and diligence (including with respect to
volumes, quality, scope and functionality), and otherwise provide the Transition
Services in substantially the same manner and at substantially the same level,
as the services were provided or performed for or in connection with the
Business during the ninety (90) day period prior to the Closing, and if any such
services were not provided as proposed for or in connection with the Business
prior to the Closing, then such services shall be provided in substantially the
same manner and at substantially the same level as Interface or an Affiliate
provides or performs comparable services for Interface or one or more of its
Affiliates. If any such Transition Services were not so provided prior to the
Closing, and no such comparable services are provided or performed for Interface
or one or more of its Affiliates, then Interface shall use its commercially
reasonable efforts to provide such services in a manner and at a level generally
consistent with the quality of services provided for Interface or its Affiliates
for their own benefit by the department or function providing such Transition
Services (such efforts not including any obligation to expand any current
facilities, hire additional personnel, acquire new technology or equipment, make
additional capital investments or otherwise expand its capacity or capabilities
or incur any out-of-pocket expenses or cost without the Company’s advance
agreement to reimburse the same, unless otherwise expressly provided on Schedule
A). Interface shall not be required to provide the Company with levels of
Transition Services (i) in excess of those provided or performed for or in
connection with the Business during the ninety (90) day period prior to the
Closing, or (ii) unless Interface so chooses in its sole discretion, the
advantage of systems, equipment, facilities, training or improvements procured,
obtained or made after the Closing by Interface, in each case, except as
reasonably required by the Company to receive the Transition Services in
accordance with the terms of this Agreement. If Interface fails to provide any
Transition Service in the manner and at the levels described in this
Section 1.4(a), the sole and exclusive remedy available to the Company for such
failure shall be Interface’s re-performance of the Transition Service at issue,
except where such failure to comply with this Section 1.4 is repeated or has had
a material adverse impact on the Business.

(b) At any time during the Term of this Agreement, Interface shall the right to
request the Company’s written approval prior to providing any Transition Service
(including, pursuant to Section 2.2, the Company’s approval of any Out-of-Pocket
Expense that would be incurred in connection with providing such Transition
Service). In the event the Company fails to provide Interface with the requested
written approval to perform such Transition Services (or the written approval to
incur any such Out-of-Pocket Expense) within a reasonable time after receiving
such request, Interface shall have no obligation to perform the applicable
Transition Services unless and until such requested written approval is
provided.

(c) In the event that Interface uses any subcontractors to provide the
Transition Services or any part thereof to the Company pursuant to
Section 1.2(a), Interface shall be liable and responsible (subject to the terms
hereof) for the Transition Services provided by such subcontractor, and any acts
or omissions of such subcontractors to the same degree and subject to the same
limitations as Interface is liable and responsible for its own employees
hereunder.

 

3



--------------------------------------------------------------------------------

(d) Each party shall comply with (and shall cause all of its respective
employees, agents, representatives and contractors to comply with) all
applicable Laws in connection with this Agreement and the provision of the
Transition Services to be provided hereunder.

(e) To the extent that Interface is, as a Transition Service, making payments to
third parties on behalf of the Company in connection with the Transition
Services, the Company shall maintain, and Interface shall make such payments
from, a Company bank account in a manner agreed upon by the parties. For the
avoidance of doubt, Interface shall have no obligation to provide any cash to
fund such payments and shall not use the funds in such account to reimburse any
Out-of-Pocket Expenses in accordance with Article 2 or any other expenses
incurred in providing the Transition Services, unless otherwise agreed in
writing by the Company.

(f) SUBJECT TO THE LIMITATIONS SET FORTH IN THIS AGREEMENT, INCLUDING SECTION
1.5, IT IS AGREED THAT THE SOLE WARRANTY WITH RESPECT TO THE QUALITY OR
FUNCTIONALITY OF THE TRANSITION SERVICES PROVIDED HEREUNDER SHALL BE THAT SUCH
SERVICES WHEN PROVIDED SHALL BE PROVIDED IN THE MANNER AND THE LEVEL REQUIRED
UNDER SECTION 1.4(a). EXCEPT AS EXPRESSLY SET FORTH IN THE PRECEDING SENTENCE,
THE TRANSITION SERVICES, WHEN PROVIDED HEREUNDER, ARE PROVIDED “AS IS” AND
“WHERE IS,” AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER INTERFACE NOR ANY
AFFILIATE OF INTERFACE, NOR ANY OTHER PERSON, MAKES ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND, NATURE, OR DESCRIPTION, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY
WARRANTY OF TITLE OR NONINFRINGEMENT, TO THE COMPANY OR ANY OTHER PERSON, AND
HEREBY EXPRESSLY DISCLAIMS THE SAME.

1.5 Limitation of Liability. INTERFACE SHALL HAVE NO LIABILITY TO THE COMPANY
BASED ON ANY BREACH OF THIS AGREEMENT IN EXCESS OF TWO MILLION U.S. DOLLARS
($2,000,000 USD); PROVIDED, HOWEVER, THE FOREGOING LIMITATIONS DO NOT APPLY TO A
PARTY’S GROSS NEGLIGENCE, WILLFUL FAILURE TO PERFORM, OR INTENTIONAL MISCONDUCT.
NO PARTY, NOR ITS AFFILIATES, ITS RESPECTIVE SUCCESSORS AND ASSIGNS (IF ANY),
NOR ITS RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS,
REPRESENTATIVES, CONSULTANTS OR AGENTS SHALL UNDER ANY CIRCUMSTANCES BE LIABLE
FOR ANY INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS, WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE) IN
CONNECTION WITH THIS AGREEMENT.

 

4



--------------------------------------------------------------------------------

1.6 Indemnity.

(a) The Company shall indemnify, defend, and hold harmless Interface, its
Affiliates, and their respective successors and permitted assigns (if any), and
their respective directors, officers, employees, shareholders, representatives,
consultants and agents (each, an “Indemnified Interface Party”) from and against
any claims, damages, losses, liabilities, costs and expenses (including
reasonable attorneys’ fees) (collectively, “Damages”) resulting from the
Company’s gross negligence, willful failure to perform, or intentional
misconduct in connection with this Agreement.

(b) Interface shall indemnify, defend, and hold harmless the Company, its
Affiliates, their respective successors and permitted assigns (if any), and
their respective directors, officers, employees, shareholders, representatives,
consultants and agents, (each, an “Indemnified Company Party”) from and against
any Damages resulting from Interface’s or its subcontractors’ gross negligence,
willful failure to perform, and intentional misconduct in connection with any
breach of this Agreement.

(c) In the event that any Indemnified Interface Party or Indemnified Company
Party entitled to indemnification hereunder shall sustain or incur any Damages
in respect of which indemnification may be sought by such party pursuant to this
Section 1.6, the party seeking such indemnification (the “Indemnitee”) shall
assert a claim for indemnification (“Indemnification Claim”) by giving prompt
written notice thereof (the “Notice”) to the party providing indemnification
(the “Indemnitor”) and shall thereafter keep the Indemnitor reasonably informed
with respect thereto; provided, that, failure of the Indemnitee to give the
Indemnitor prompt notice as provided herein shall not relieve the Indemnitor of
any of its obligations hereunder except and to the extent that the Indemnitor is
prejudiced as a result of such failure. The Notice shall set forth with
reasonable particularity the basis for the Indemnification Claim and, if
estimable, the Indemnitee’s good faith estimate of Damages resulting from such
Indemnification Claim. Any dispute relating to an Indemnification Claim shall be
resolved by (i) the mutual agreement of the Indemnitor and the Indemnitee,
(ii) binding arbitration, if arbitration is agreed to in writing by the
Indemnitor and the Indemnitee or (iii) a final order, decree or judgment of a
court of competent jurisdiction (the time for appeal having expired and no
appeal having been perfected). An Indemnitor may not, without the prior written
consent of the Indemnitee, settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder unless (A) such settlement, compromise or consent includes an
unconditional release of the Indemnitee and its officers, directors, employees
and Affiliates from all liability arising out of such claim, (B) does not
contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnitee and (C) does not contain any requirement that the
Indemnitee or any of the Indemitee’s Affiliates make any payments or any
equitable order, judgment or term that in any manner affects, restrains or
interferes with the business of the Indemnitee or any of the Indemnitee’s
Affiliates.

(d) In case any third party claim, action or proceeding (a “Third Party Claim”)
is brought against any Indemnitee, the Indemnitor shall be entitled to assume
the defense thereof, by written notice to the Indemnitee of its intention to do
so within thirty (30) days after receipt of the Notice, with counsel reasonably
satisfactory to the Indemnitee, at the Indemnitor’s own expense. Notwithstanding
the assumption by the Indemnitor of the defense of any Third Party Claim as
provided in this Section 1.6(d), the Indemnitee shall be permitted to join in
the defense of such Claim and to employ counsel at its own expense.

 

5



--------------------------------------------------------------------------------

1.7 Force Majeure. Interface shall not be liable to any Person for reasonable
delays in performing its obligations hereunder due to fires, floods, natural
disasters, acts of war, sabotage, terrorism, acts of God, labor disputes
(whether or not such disputes are within the power of Interface to settle),
shortages, and changes to Laws, or, notwithstanding commercially reasonable
efforts by Interface, Interface’s inability to obtain power, materials,
equipment or transportation, or any other cause beyond Interface’s reasonable
control. Upon learning of the occurrence of any such event of force majeure,
Interface shall promptly notify the Company. In the event of any failure or
delay in performance of the Transition Services as the result of such event,
Interface shall use its commercially reasonable efforts to restore the
Transition Services as soon as reasonably practicable, provided that it shall
not be required to incur any Out-of-Pocket Expenses or costs unless the Company
shall agree in advance to reimburse the same.

1.8 Modification of Procedures.

(a) Interface may make changes from time to time in its standards and procedures
for performing the Transition Services listed on Schedule A upon advance notice
to the Company (i) forty-eight (48) hours prior to any operational level
changes, (ii) five (5) days prior to any material changes, and (iii) a
reasonable time prior to any other changes; provided, however, that Interface
shall obtain the Company’s prior written consent before implementing any such
changes that would have a commercially adverse impact on the provision of the
Transition Services in accordance with the terms of this Agreement or otherwise
on the conduct of the Business.

(b) Notices of planned system downtime to perform planned system and other
maintenance related to the Transition Services identified as “IT Services” on
Schedule A will be provided by Interface at least five (5) business days prior
to any such downtime. If the Company believes such downtime could have a
commercially adverse impact on the conduct of the Business, it shall provide
notice to Interface at least forty-eight (48) hours prior to the commencement of
the downtime period. In the event of such a notice from the Company, Interface
and the Company will cooperate in good faith and Interface will use commercially
reasonable efforts to reschedule the planned downtime or minimize the impact of
the downtime to the Company’s business.

1.9 No Obligation to Continue to Use Services. The Company shall not have any
obligation to continue to use any of the Transition Services and may terminate
any Transition Service by giving Interface thirty (30) days prior notice (or
such lesser time as permitted by Interface) thereof in accordance with the
notice provisions herein.

1.10 Interface Access. To the extent reasonably required for personnel of
Interface to perform the Transition Services, the Company shall provide
personnel of Interface with reasonable access to its equipment, office space,
plants, telecommunications and computer equipment and systems, and any other
areas and equipment. Interface shall comply with the Company’s policies with
respect to access to its facilities and systems, including with respect to
security.

 

6



--------------------------------------------------------------------------------

1.11 Compliance with Interface’s Policies and Procedures and Underlying Vendor
Agreements. The Company shall comply with all policies and procedures related to
use of personal computers and laptops, and other software, computer, network,
and telecommunication equipment and systems (collectively, “Policies”) of
Interface that are provided to the Company by Interface and directly used or
accessed by or made available to the Company or its employees pursuant to this
Agreement. The Company shall also comply with, and be subject to, the terms and
conditions of any agreements, leases, licenses or arrangements between Interface
and any third parties (collectively, “Underlying Vendor Agreements”) related to
the Transition Services. The Company shall take commercially reasonable steps to
advise its employees of the Policies and the terms and conditions of the
Underlying Vendor Agreements, and shall in any event be responsible for their
compliance with the Policies and such terms and conditions. Notwithstanding the
foregoing, the Company shall not be deemed in breach of, and shall have no
liability under, this Section 1.11 to the extent the Company does not have or
Interface has not provided the Company with written notice of the Policies or
the terms of the Underlying Vendor Agreements and a reasonable period of time to
comply therewith.

ARTICLE II

COMPENSATION

2.1 Consideration. The Transition Services shall be provided by Interface and
its Affiliates free of charge, except as expressly set forth on Schedule A.

2.2 Expenses. The Company shall be responsible for all actual Out-of-Pocket
Expenses incurred by Interface in connection with the provision of the
Transition Services and shall reimburse Interface for such expenses in
accordance with Section 2.4. For the purposes of this Agreement, “Out-of-Pocket
Expenses” means any documented expenses incurred by Interface (or any of its
Affiliates providing the Transition Services hereunder) for third party products
or services directly in connection with providing the Transition Services to the
Company, except for any such expenses incurred as a result of Interface (or any
of its Affiliates) providing any Transition Service through any means or manner
that differs in any material respect from the means or manner in which such
Transition Service was provided to the Company prior to Closing. For the
avoidance of doubt, “Out-of-Pocket Expenses” shall in no event include an
allocation for Interface’s (or any of its Affiliate’s) overhead, employee labor
costs (including costs for Interface’s (or any of its Affiliate’s) consultants)
or software used by the Company prior to the Closing. Notwithstanding the
foregoing, the Company shall in no event be responsible for any Out-of-Pocket
Expense exceeding one thousand U.S. dollars ($1,000 USD) unless such
Out-of-Pocket Expense has been previously approved by the Primary Coordinator in
writing.

2.3 Invoices. After the end of each month, Interface will submit a single
itemized invoice to the Company for all Out-of-Pocket Expenses incurred in
connection with providing the Transition Services to the Company. All invoices
shall be sent to the attention of the Primary Coordinator at the address set
forth in Section 5.3 or to such other address as the Company shall have
specified by notice in writing to Interface.

 

7



--------------------------------------------------------------------------------

2.4 Payment of Invoices. Payment of all undisputed invoices in respect of
Transition Services shall be made by check or electronic funds transmission in
U.S. Dollars, without any offset or deduction of any nature whatsoever, within
thirty (30) days of the invoice date unless otherwise specified in the Schedule
relating to such Transition Service. All payments shall be made to the account
designated by Interface to the Company. Any amounts payable to Interface
hereunder which are not paid when due shall thereafter bear interest at the rate
of one and one half percent (1.5%) per month or the maximum rate permitted by
applicable law, whichever is less. The Company shall pay all reasonable
attorneys’ fees and costs incurred by Interface after an event of default under
Section 4.2(a) in connection with collecting any outstanding payments not paid
when due.

ARTICLE III

CONFIDENTIALITY

3.1 Use of Confidential Information. Each party agrees to use Confidential
Information disclosed to it in connection with performance under this Agreement,
except as otherwise provided in any other written agreement or instrument
between the parties, only for the purposes of performing its obligations or
exercising its rights under this Agreement. For purposes of this Agreement,
“Confidential Information” means information belonging to or pertaining to a
party or its Affiliates that is provided to or disclosed by or through a party
to the other party that relates to the business or affairs of the disclosing
party, including customer, employee and other business data of a party that is
provided to the other party as part of the Transition Services hereunder.

3.2 Disclosure of Confidential Information. Confidential Information disclosed
under this Agreement by or through one party to the other party shall be
protected by the recipient from further disclosure, publication, and
dissemination to the same degree and using the same care and discretion as the
recipient applies to protect its own confidential or proprietary information
from undesired disclosure, publication and dissemination, and in any event with
reasonable care and discretion. Except as expressly permitted herein or in any
other written agreement or instrument between the parties, no party shall
disclose any other party’s Confidential Information to any third party. If
Confidential Information is required by Law or court order to be disclosed, the
recipient must first (to the extent permissible) notify the disclosing party and
permit the disclosing party to seek an appropriate protective order.

3.3 Disclosure to Third Parties. Notwithstanding the foregoing, Confidential
Information disclosed under this Agreement may be disclosed (a) to a receiving
party’s and its Affiliates’ respective officers, employees, shareholders,
representatives, consultants, subcontractors and agents who perform or receive
services under this Agreement and have a need to know such Confidential
Information; provided, however, that such receiving party agrees to be
responsible (i) for ensuring that any such third party who is provided
Confidential Information observes the terms of this Agreement, and (ii) for any
breach of this Article III by any such third party; and (b) by either party to
the extent necessary to perform its obligations or exercise its rights
(including to receive the Transition Services) hereunder or under the Purchase
Agreement.

3.4 Exceptions. Notwithstanding the foregoing, and subject to the terms of any
other applicable agreement, including that certain confidentiality agreement,
dated as of March 31, 2009, as amended (the “Confidentiality Agreement”),
between Dominus Capital, L.P. and Interface, Inc., the non-disclosure
obligations in this Article III are not applicable to any information that:
(a) is in the public domain before receipt by the receiving party or after the
date of receipt without breach of this Agreement by the receiving party; or
(b) is disclosed without restriction to the receiving party on an unrestricted
basis by a third party having a bona fide right to do so. Information that does
not constitute a trade secret under applicable Law shall not be deemed to be
Confidential Information after two (2) years from the date of the expiration or
termination of this Agreement.

 

8



--------------------------------------------------------------------------------

3.5 Return of Confidential Information. Subject to the terms of any other
applicable agreement, upon termination or expiration of this Agreement for any
reason, each party shall return or destroy, at such party’s option, all
Confidential Information of the other party that is in its possession or under
its control pursuant to this Agreement and all information derived therefrom,
including all copies and embodiments thereof. Upon a party’s request, the other
party shall provide a written certificate certifying that it has returned or
destroyed all such information, as applicable, in accordance with this
Section 3.5.

ARTICLE IV

TERM

4.1 Term. This Agreement shall become effective on the Closing Date (the
“Effective Date”) and shall remain in force until the end of the last Time
Period to expire or be terminated hereunder (the “Expiration Date”), unless all
of the Transition Services are terminated by the Company in accordance with
Section 1.9 or this Agreement is terminated under Section 4.2(a) prior to the
Expiration Date (except for termination under Section 4.2(a)(i) with respect to
a specific Transition Service only).

4.2 Termination of Obligations.

(a) Notwithstanding anything herein to the contrary, each party shall have the
right to terminate this Agreement immediately upon the occurrence of any one or
more of the following events: (i) failure of the other party to pay when due any
amounts (other than amounts disputed reasonably and in good faith) owed
hereunder and such failure has not been cured within ten (10) days after written
notice thereof by the non-breaching party; (ii) material breach by the other
party of any material term or provision of this Agreement, and if capable of
cure, failure to cure within thirty (30) days after written notice thereof by
the non-breaching party, provided, however, that this Agreement shall be deemed
to terminate solely with respect to the Transition Services affected by such
breach; (iii) the other party becomes insolvent or makes an assignment for the
benefit of its creditors; (iv) any proceeding is instituted by or against the
other party under any bankruptcy or similar Laws for the relief of debtors; or
(v) the appointment of any trustee or receiver for any of the other party’s
assets.

(b) The Company agrees and acknowledges that the obligations of Interface to
provide each Transition Service shall cease upon the expiration or termination
of any Time Period for such Transition Service listed on Schedule A, and
Interface’s obligations to provide all of the Transition Services hereunder
shall cease upon the expiration or termination of this Agreement in accordance
with the terms of this Section 4. Except as expressly provided herein (including
on Schedule A), the Company shall bear sole responsibility for instituting
permanent services, or obtaining replacement services, in respect of any
Transition Service terminated in accordance with the provisions hereof, and
Interface shall bear no liability for the Company’s failure to implement or
obtain such service or for any difficulties in transitioning from the Transition
Service to such permanent or replacement service.

 

9



--------------------------------------------------------------------------------

4.3 Survival of Certain Obligations. Without prejudice to the survival of the
other agreements of the parties, the following obligations shall survive the
expiration or termination of this Agreement: (a) the obligations of each party
under Sections 1.4(c), 1.5, 1.6, and Article III, and (b) Interface’s right to
receive the compensation for the Transition Services provided by it hereunder
pursuant to Section 2.1 prior to the effective date of termination or
expiration.

ARTICLE V

MISCELLANEOUS

5.1 Complete Agreement; Construction. This Agreement, including the Schedules
hereto, the Purchase Agreement and the Confidentiality Agreement, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all previous negotiations, commitments and writings with respect
to such subject matter. In the event of any inconsistency between this Agreement
and any Schedule hereto, the Schedule shall prevail.

5.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

5.3 Notices. All notices and other communications hereunder shall be in writing
and hand delivered or mailed by overnight courier or registered or certified
mail (return receipt requested) or sent by fax to the parties at the following
addresses or fax numbers (or at such other addresses or fax numbers for a party
as shall be specified by like notice) and will be deemed given on the date on
which such notice is received:

If to the Company:

c/o Dominus Capital, L.P.

135 West 50th Street, 19th Floor

New York, NY 10020

Telephone number: (212) 784-5444

Facsimile number: (212) 784-5441

Attention: Ashish B. Rughwani

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Telephone number: (212) 446-4735

Facsimile number: (212) 446-6460

Attention: Jai Agrawal

 

10



--------------------------------------------------------------------------------

If to Interface:

c/o Interface, Inc.

2859 Paces Ferry Road

Suite 2000

Atlanta, Georgia 30339

Telephone number: (770) 437-6800

Facsimile number: (770) 319-6270

Attention: General Counsel

with a copy to:

Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, Georgia 30309

Telephone number: (404) 815-6500

Facsimile number: (404) 815-6555

Attention: James W. Stevens

5.4 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by each of the parties hereto, or in the case of a waiver,
by the party against whom the waiver is to be effective. No waiver by any party
of any breach, violation or default of or inaccuracy in, any representation,
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent breach, violation, default of, or inaccuracy
in, any such representation, warranty or covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence. No
delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof.

5.5 Succession and Assignment; No Third-Party Beneficiary. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, each of which such successors and
permitted assigns shall be deemed to be a party hereto for all purposes hereof.
Either party may assign all of its rights and delegate all of its obligations
hereunder to any wholly-owned Subsidiary of the party, provided that no such
assignment shall relieve any assigning or delegating party of its obligations
hereunder. Except as provided in the preceding sentence, no party may assign,
delegate or otherwise transfer, directly or indirectly, either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other party. Except as expressly provided herein, this Agreement
is for the sole benefit of the parties hereto and their successors and permitted
assignees and nothing herein expressed or implied shall give or be construed to
give any Person, other than the parties and such successors and permitted
assignees, any legal or equitable rights hereunder.

 

11



--------------------------------------------------------------------------------

5.6 Headings. The headings contained in this Agreement are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.

5.7 Governing Law. This Agreement, the rights of the parties and all actions
arising in whole or in part under or in connection herewith, shall be governed
by and construed in accordance with the domestic substantive Laws of the State
of Georgia, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the Laws of any other jurisdiction.

5.8 Specific Performance. The parties acknowledge that money damages may not be
an adequate remedy for violations of this Agreement and that any party may, in
its sole discretion and in addition to all other rights and remedies available
in law or in equity, in a court of competent jurisdiction, to the extent
permitted hereunder, apply for specific performance or injunctive or other
relief as such court may deem just and proper in order to enforce this Agreement
or to prevent violation hereof.

5.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable Law, be invalid or unenforceable in any respect, each party hereto
intends that such provision shall be construed by modifying or limiting it so as
to be valid and Enforceable to the maximum extent compatible with, and possible
under, applicable Law.

5.10 Interpretation and Rules of Construction. Except as otherwise explicitly
specified to the contrary, for purposes of this Agreement, the following rules
of interpretation shall apply: (a) a reference to a Section, Article or Schedule
shall mean a Section or Article of, or Schedule to, this Agreement, unless
another agreement is specified, (b) the word “including” shall be construed as
“including without limitation,” (c) references to a particular statute or
regulation shall include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (d) words in the singular or plural
form shall include the plural and singular form, respectively, (e) references to
gender shall include both genders, (f) words such as “herein,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires and
(g) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement.

 

12



--------------------------------------------------------------------------------

5.11 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any third party as creating a partnership or the
relationship of principal and agent or joint venturer between the parties or any
of their Affiliates, it being understood and agreed that no provision contained
herein, and no act of the parties, shall be deemed to create any relationship
between the parties other than the relationship of buyer and seller of services
nor be deemed to vest any rights, interests or claims in any third parties. In
performing the Transition Services, the employees and representatives will be
under the direction, control and supervision of Interface or its permitted
subcontractors and not of the Company, and, except as expressly set forth on
Schedule A with respect to any employee, Interface has the sole right to
exercise all authority with respect to the employment (including termination of
employment), assignment and compensation of such employees and representatives.

[Signatures on Following Page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the Effective Date.

 

INTERFACE AMERICAS HOLDINGS, LLC By:       Name:   Title: BENTLEY PRINCE STREET,
INC. By:       Name:   Title:

[Signature Page of Transition Services Agreement]



--------------------------------------------------------------------------------

Exhibit B

FORM OF TRANSITION MARKS LICENSE AGREEMENT

This Transition Marks License Agreement (this “Agreement”) is dated as of
[            ], 2012, by and among Interface, Inc., a Georgia corporation (the
“Licensor”) and Bentley Prince Street, Inc., a Delaware corporation (the
“Licensee”).

WHEREAS, that certain Stock Purchase Agreement, dated as of July [__], 2012, by
and among Interface Americas Holdings, LLC, the Licensee, and Bentley Prince
Street Holdings, Inc. (the “Purchase Agreement”) contemplates that this
Agreement shall be entered into at the Closing (as defined in the Purchase
Agreement) of the transactions contemplated thereby, and, concurrently herewith,
the parties to the Purchase Agreement have consummated the Closing thereunder,
and Bentley Prince Street Holdings, Inc. has acquired all of the capital stock
of the Licensee;

WHEREAS, prior to the date hereof, the Licensee has used certain trademarks,
service marks and trade names of the Licensor and its Affiliates in connection
with the Business; and

WHEREAS, in accordance with the Purchase Agreement, the Licensor desires to
grant, on behalf of itself and its Affiliates, to the Licensee a limited license
to use the marks of the Licensor listed on Schedules A through C attached hereto
(the “Licensed Marks”), subject to the terms and conditions hereof, and the
Licensee desires to accept such grant of a limited license and to use the
Licensed Marks in accordance with the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto hereby agree as follows:

1. Definitions.

“Affiliate” shall mean, when used with reference to a specified Person, (a) any
Person that directly or indirectly controls or is controlled by or under common
control with the specified Person, where “control” means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting securities, by contract
or otherwise, (b) any Person who directly or indirectly beneficially owns at
least 50% of any class of the equity interests of such specified Person or
(c) any Person which such specified Person or an Affiliate (as defined in
clauses (a) and (b)) directly or indirectly owns at least 50% of any class of
the equity interests at such time.

“Business” shall mean any of the businesses and operations of the Licensee and
its Subsidiaries (not including Interface Real Estate Holdings, LLC) and Prince
Street, Inc., including developing, designing, manufacturing, marketing and
selling broadloom carpet, carpet tile, area rugs and other floorcovering
products and services.



--------------------------------------------------------------------------------

“Person” shall mean any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, governmental authority or other entity of any kind.

“Subsidiary” shall mean, with respect to any specified Person, (a) any Person
that directly or indirectly is controlled by the specified Person, where
“control” means the power, directly or indirectly, to direct or cause the
direction of the management and policies of another Person, whether through the
ownership of voting securities, by contract or otherwise, or (b) each Person
which such specified Person directly or indirectly owns at least 50% of any
class of the equity interests at such time.

2. License; Limitations; Proprietary Rights; Covenants.

(a) Grant of License. The Licensor hereby grants, on behalf of itself and its
Affiliates, to the Licensee and its Subsidiaries a nontransferable (except as
provided in Section 7(b)), royalty-free license and right to use the Licensed
Marks in the Territory in connection with the Business, subject to the
limitations hereinafter set forth.

(b) Limitations on Use. The Licensee’s use of the Licensed Marks is subject to
the following limitations:

(i) The Licensee shall only use the Licensed Marks in a manner substantially
consistent with use by the Licensee prior to the Closing Date (as defined in the
Purchase Agreement).

(ii) The territory of this Agreement shall be the United States, together with
those countries in which the Licensee is conducting Business as of the date of
this Agreement. For the avoidance of doubt, no use of the Licensed Marks on the
Internet shall be deemed a violation of the territorial scope of the license
described in this Section 2(b)(ii).

(iii) The Licensed Marks may not be used by any Person, other than the Licensee
and its Subsidiaries and their respective contractors, without the prior written
consent of the Licensor. The Licensee may grant sublicenses to use the Licensed
Marks to contractors acting on its behalf, subject to the terms and conditions
for the use of the Licensed Marks (including the limitations on scope) set forth
herein.

(iv) The Licensee’s use of the Licensed Marks shall be subject to the quality
control provisions set forth in Section 4.

(v) The Licensee shall use the Licensed Marks set forth on Schedule C, attached
hereto, solely in connection with internal programs directed to Licensee’s
employees and shall not use such marks in any public manner whatsoever (other
than in connection with discussing the Licensee’s programs with customers and
potential customers).

 

2



--------------------------------------------------------------------------------

(c) Property of the Licensor.

(i) (A) Except as specifically provided herein, the Licensee acknowledges and
agrees that (1) all right, title and interest in and to the Licensed Marks, any
goodwill therein and any part thereof, shall at all times remain solely with the
Licensor or its Affiliates (as applicable), and that all use of the Licensed
Marks hereunder inures solely to the benefit of the Licensor or its Affiliates
(as applicable); (2) Licensor has granted a lien and security interest in favor
of Wells Fargo Bank, N.A., as collateral agent on behalf of various lenders (in
such capacity, together with its successors and permitted assigns, the “Bank
Collateral Agent”) on all its rights, titles and interests in and to the
Licensed Marks and all proceeds thereof to secure all of its indebtedness and
other obligations in respect of Licensor’s revolving credit facility and certain
related obligations, as replaced or refinanced from time to time (such lien and
security interest is referred to herein as the “Working Capital Lien”), (3) the
Working Capital Lien also includes a lien and security interest granted in favor
of the Bank Collateral Agent on any inventory (and all related packaging and
sales documentation) of Licensor and its Subsidiaries that bears or otherwise
utilizes the Licensed Marks, together with all proceeds thereof (such inventory
and related collateral and proceeds thereof is referred to herein collectively
as the “Licensor Branded Inventory”), (4) Licensor has granted a second lien and
security interest on the Licensed Marks and all proceeds thereof in favor of
U.S. Bank National Association, as collateral agent (in such capacity, together
with its successors and permitted assigns, the “Indenture Trustee Collateral
Agent”) on behalf of certain holders from time to time of the Licensor’s
outstanding Senior Secured Notes to secure Licensor’s payment obligations in
respect of such notes, and Licensor and certain of its Subsidiaries have also
granted to the Indenture Trustee Collateral Agent a second priority security
interest and lien on the Licensor Branded Inventory (such lien and security
interest in favor of the Indenture Trustee Collateral Agent is referred to
herein as the “Indenture Trustee Second Priority Lien”; together with the
Working Capital Lien and the lien and security interest in favor of the Bank
Collateral Agent in Licensor Branded Inventory are referred to herein
collectively as the “Existing IP Liens”); and (5) the license granted in favor
of the Licensee pursuant to this Agreement to use the Licensed Marks is in all
cases subject to and subordinate to the Existing IP Liens in the Licensed Marks
and the rights of the Bank Collateral Agent and the Indenture Trustee Collateral
Agent as holders of such Existing IP Liens. In addition to and not in limitation
of the foregoing, Licensee further acknowledges and agrees that it shall not, at
any time, have any rights (by virtue of the license granted under this Agreement
or otherwise) to consent to, to approve, to receive notice of, or to object to
any rights and remedies exercised at any time by the Bank Collateral Agent or
the Indenture Trustee Collateral Agent with respect to any of the Licensed Marks
or Licensor Branded Inventory, including, without limitation, any foreclosure,
sale, disposition or transfer of any of the Licensed Marks or any of the
Licensor Branded Inventory on or after the date hereof in connection with any
exercise of any rights or remedies by the Bank Collateral Agent and/or the
Indenture Trustee Collateral Agent pursuant to any of the provisions of
applicable loan and/or security documents to which the Bank Collateral Agent and
the Indenture Trustee Collateral Agent, respectively, are a party.

 

3



--------------------------------------------------------------------------------

(B) Without limiting the generality of the foregoing, if for any reason, the
Licensee or any of its respective Affiliates, officers, directors, employees or
agents, acquires or may be deemed to have acquired any rights in or to any of
the Licensed Marks, the Licensee shall execute, and shall cause each such
Affiliate, officer, director, employee or agent to execute, such
acknowledgments, grants and assignments of rights in and to such Licensed Marks,
as the Licensor may reasonably request for the purpose of evidencing, enforcing,
registering or defending its (or its licensors’, as applicable) ownership of
such Licensed Marks. The Licensee, for itself and its respective Affiliates,
officers, directors, employees and agents, hereby irrevocably appoints the
Licensor as its agent and the agent of its respective Affiliates, officers,
directors, employees and agents, to execute and deliver any such documents that
the Licensee or any of its respective Affiliates, officers, directors, employees
and agents, fails or refuses to execute promptly as required by an express
obligation under this Agreement, this power and agency being coupled with an
interest and being irrevocable.

(ii) The Licensee shall not, and shall not permit its respective Affiliates,
officers, directors, employees and agents to, challenge or contest the
Licensor’s, or its Affiliates’, ownership of the Licensed Marks. The Licensee
shall not, and shall not permit any of its respective Affiliates, officers,
directors, employees and agents to, adopt, use (other than the licensed use
provided for herein), register or seek to register any trademark, trade name,
service mark or other similar right or property anywhere in the world which is
identical to any of the Licensed Marks or which is so similar thereto as to
constitute a colorable imitation thereof or to suggest some association,
sponsorship and/or endorsement by the Licensor or its Affiliates. This
Section 2(c)(ii) shall cease to apply to any Licensed Mark for which written
notice has been granted pursuant to Section 3(a)(iii).

(iii) The Licensee may not use the Licensed Marks in a manner that denigrates or
disparages the Licensor or its Affiliates, or their respective licensors, or the
Licensed Marks or creates an association between the Licensed Marks and goods or
services that are illegal or immoral as determined by Licensor in its reasonable
judgment; provided, however, that nothing in this Agreement shall be deemed to
limit the Licensee’s or any of its Affiliates’ right to make truthful statements
about Licensor or any of its Affiliates, or any of their respective businesses,
in defending against any suit, action or claim.

(d) Applicability. Unless the context otherwise requires, references herein to
the “Licensee” in its capacity as a licensee of the Licensed Marks shall include
references to the Licensee’s Subsidiaries in their capacity as a licensee of the
Licensed Marks.

3. Term and Termination.

(a) General. Subject to Sections 3(b), 3(c), 3(d), and 3(e) hereof, this
Agreement and the licenses granted hereunder shall commence and be effective as
of the date hereof and shall continue in full force and effect as follows:

(i) For the marks set forth in Schedule A attached hereto, a period that is the
shorter of (A) ninety (90) days or (B) Licensee’s exhaustion of its stock of
materials containing or bearing such marks;

(ii) For the marks set forth in Schedule B attached hereto, one (1) year; and,

 

4



--------------------------------------------------------------------------------

(iii) For each mark set forth in Schedule C attached hereto, until such time as
Licensor provides written notice to Licensee of Licensor’s cessation of use of
such mark.

(b) Right to Terminate by the Licensor. The Licensor may terminate this
Agreement and the licenses granted hereunder (i) upon any material breach of any
material provision hereof by the Licensee which is capable of being cured and
which has not been cured within thirty (30) days after the Licensor provides
written notice of such breach to the breaching party; provided, however, that if
such material breach is not capable of being cured within thirty (30) days, the
Licensor may not terminate this Agreement and the licenses granted hereunder to
the extent that the Licensee is taking commercially reasonable efforts to cure
such material breach, (ii) immediately if the Licensee becomes the subject of a
voluntary or involuntary petition in bankruptcy or any other proceeding relating
to insolvency, receivership or liquidation, (iii) immediately upon the
appointment of any receiver or trustee to take possession of the properties of
the Licensee, or (iv) upon the assignment or attempted assignment (by operation
of law or otherwise) by the Licensee of this Agreement or any rights or licenses
hereunder in violation of the terms of this Agreement. Notwithstanding anything
herein to the contrary, the Licensor may seek immediate injunctive relief if the
Licensor determines that the Licensee’s use of the Licensed Marks constitutes a
material breach of the scope of the licenses granted under this Agreement.

(c) Termination by the Licensee. The Licensee may terminate this Agreement and
the license granted hereunder, in whole or part, upon written notice to
Licensor.

(d) Post-Termination Rights in Licensed Marks.

(i) Licensee immediately shall discontinue all use of the Licensed Marks set
forth at Schedules A and B upon the respective expiration of the terms for such
Licensed Marks as provided in Section 3(a)(i) and (ii).

(ii) For each Licensed Mark set forth at Schedule C, the license granted
hereunder shall be terminated with respect to such Licensed Mark upon provision
of written notice as set forth in Section 3(a)(iii). Licensee and its Affiliates
shall be free to continue using such Licensed Mark after notice of termination,
but such use shall no longer be subject to this Agreement. Licensor agrees that
it will not bring against Licensee or its Affiliates any claim either (A) that
arises solely from Licensee’s post-termination use of a mark set forth in
Schedule C or (B) alleging that Licensee’s or any of its Affiliate’s
post-termination use of a mark set forth on Schedule C infringes or otherwise
violates any rights of Licensor or its Affiliates in such mark.

(iii) Notwithstanding anything to the contrary herein, the Licensee shall at no
time have any obligation to retrieve or replace any materials containing or
bearing any of the Licensed Marks that it has already distributed to customers.

(e) Survival of Certain Provisions. Notwithstanding anything in this Agreement
to the contrary, Section 2(c)(i)(A), Section 2(c)(i)(B), Section 2(c)(ii),
Section 3(d), and Section 5 hereof shall survive the expiration or any
termination of this Agreement for any reason whatsoever.

 

5



--------------------------------------------------------------------------------

4. Quality.

(a) Quality Standard. The Licensee acknowledges and agrees that the Licensor and
its Affiliates have a paramount interest in maintaining and protecting the image
and reputation of the Licensed Marks, and the Licensee further acknowledges and
agrees that the quality of the products bearing and the services offered under
the Licensed Marks by the Licensee and its Subsidiaries (together with any
associated advertising materials, the “Licensed Goods”) will, in the case of
goods, be at least as high as the quality of goods manufactured by the Licensee
and its Subsidiaries bearing such Licensed Marks prior to the date hereof, and,
in the case of services, be at least as high as the quality of services offered
by Licensee and its Subsidiaries under the Licensed Marks prior to the date
hereof.

(b) Samples/Inspection of Licensed Goods. The Licensor shall have the right,
from time to time, to reasonably request that the Licensee provide it with
samples of the Licensed Goods for purposes of ensuring that the quality standard
set forth at Section 4(a) is being met, and the Licensee shall promptly provide
such samples upon request. Upon inspection of the samples or other inspection of
the Licensed Goods, in the event that the Licensor in its reasonable judgment
concludes that the aforesaid quality standard is not being met, the Licensor
shall promptly notify the Licensee and shall provide the Licensee with specifics
concerning any deficiencies in the Licensed Goods. The Licensee shall have
thirty (30) days from the receipt of said notice to cure such defects. If the
Licensor does not provide notice to the Licensee of any concerns regarding the
quality standards within thirty (30) days of the receipt of the samples of the
Licensed Goods, the Licensed Goods submitted for inspection shall be deemed
approved.

5. Infringement; Indemnification; Limitation of Liability.

(a) Licensor Warranties/Indemnification.

(i) With respect to the Licensed Marks set forth at Schedules A and B,

(A) the Licensor represents and warrants that either it or one of its Affiliates
is the sole owner of all right, title, and interest in and to each of such
Licensed Marks, and has the sole right and authority to grant the license
afforded the Licensee hereunder, in the United States, and that Licensee’s use
of such Licensed Marks in the United States in compliance with this Agreement
will not violate the trademark, copyright, or patent rights of any third party,
and

(B) the Licensor represents and warrants that, to its knowledge, it or one of
its Subsidiaries is the sole owner of all right, title, and interest in and to
the Licensed Marks, and has the sole right and authority to grant the license
afforded the Licensee hereunder, in all areas outside the United States where
the Licensee and its Subsidiaries are doing Business as of the date of this
Agreement, and that Licensee’s use of such Licensed Marks in such areas in
compliance with this Agreement will not violate the trademark, copyright, or
patent rights of any third party.

 

6



--------------------------------------------------------------------------------

(ii) Indemnification. The Licensor will indemnify and hold harmless the Licensee
and its Subsidiaries, and all of their respective officers, directors, employees
and agents, from and against any and all suits, claims, damages, and
liabilities, including reasonable attorneys’ fees and litigation costs, arising
from or related to a breach of the representations and warranties set forth at
Section 5(a)(i).

Licensor makes no representations and warranties concerning the Licensed Marks
set forth at Schedule C hereto, and such marks are licensed to Licensee
hereunder on an as-is basis.

(b) Licensee Warranties/Indemnification.

(i) The Licensee represents and warrants to the Licensor that it will comply
with all laws, including any and all product liability laws, governing the
manufacture, production, distribution and sale of the Licensed Goods, and any
and all advertising, promotional and marketing activities related to the
foregoing, and it will manufacture, sell and distribute the Licensed Goods in
accordance with the terms of this Agreement.

(ii) The Licensee will indemnify and hold harmless the Licensor and its
successors, assigns, Affiliates, and co-ventures, and all other parties
associated with the Licensed Marks, and its and their respective directors,
officers, employees, and agents from and against all third party claims
(including settlements entered into in good faith with the Licensee’s consent),
liabilities and expenses (including reasonable attorneys’ fees) arising out of
or in connection with: (A) any defect in the Licensed Goods; (B) personal injury
to any Person by the use of the Licensed Goods; (C) infringement of any rights
of any Person by the manufacture, sale, possession or use of the Licensed Goods
(except for claims that the Licensed Marks, only as used in connection with the
Licensed Goods, infringe any copyright, patent or trademark of any Person); and
(D) the Licensee’s breach of the warranty set forth at Section 5(b)(i).

(c) Indemnification Process.

(i) In the event that a party entitled to indemnification hereunder shall
sustain or incur any Damages in respect of which indemnification may be sought
by such party pursuant to this Section 5, the party seeking such indemnification
(the “Indemnitee”) shall assert a claim for indemnification (“Indemnification
Claim”) by giving prompt written notice thereof (the “Notice”) to the party
providing indemnification (the “Indemnitor”) and shall thereafter keep the
Indemnitor reasonably informed with respect thereto; provided, that, failure of
the Indemnitee to give the Indemnitor prompt notice as provided herein shall not
relieve the Indemnitor of any of its obligations hereunder except and to the
extent that the Indemnitor is prejudiced as a result of such failure. The Notice
shall set forth with reasonable particularity the basis for the Indemnification
Claim and, if estimable, the Indemnitee’s good faith estimate of damages
resulting from such Indemnification Claim. Any dispute relating to an
Indemnification Claim shall be resolved by (i) the mutual agreement of the
Indemnitor and the Indemnitee, (ii) binding arbitration, if arbitration is
agreed to in writing by the Indemnitor and the Indemnitee or (iii) a final
order, decree or judgment of a court of competent jurisdiction (the time for
appeal having expired and no appeal having been perfected). An Indemnitor may
not, without the prior written consent of the Indemnitee, settle or compromise
any claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder unless (A) such settlement, compromise
or consent includes an unconditional release of the Indemnitee and its officers,
directors, employees and Affiliates from all liability arising out of such
claim, (B) does not contain any admission or statement suggesting any wrongdoing
or liability on behalf of the Indemnitee and (C) does not contain any
requirement that the Indemnitee or any of the Indemitee’s Affiliates make any
payments or any equitable order, judgment or term that in any manner affects,
restrains or interferes with the business of the Indemnitee or any of the
Indemnitee’s Affiliates.

 

7



--------------------------------------------------------------------------------

(ii) In case any third party claim, action or proceeding (a “Third Party Claim”)
is brought against any Indemnitee, the Indemnitor shall be entitled to assume
the defense thereof, by written notice to the Indemnitee of its intention to do
so within thirty (30) days after receipt of the Notice, with counsel reasonably
satisfactory to the Indemnitee, at the Indemnitor’s own expense. Notwithstanding
the assumption by the Indemnitor of the defense of any Third Party Claim as
provided in this Section 5(c)(ii), the Indemnitee shall be permitted to join in
the defense of such Claim and to employ counsel at its own expense.

6. Notices. All notices or communications under this Agreement shall be in
writing and shall be given (and shall be deemed to have been given upon receipt)
by delivery in person, by facsimile, by registered or certified mail, postage
prepaid, return receipt requested, or by nationally recognized overnight
delivery service, addressed as follows:

If to the Licensee:

c/o Dominus Capital, L.P.

135 West 50th Street, 19th Floor

New York, NY 10020

Telephone number: (212) 784-5444

Facsimile number: (212) 784-5441

Attention: Ashish B. Rughwani

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Telephone number: (212) 446-4843

Facsimile number: (212) 446-4900

Attention: Edward Sadtler and Jai Agrawal

 

8



--------------------------------------------------------------------------------

If to the Licensor:

Interface, Inc.

2859 Paces Ferry Road

Suite 2000

Atlanta, Georgia 30339

Telephone number: (770) 437-6800

Facsimile number: (770) 319-6270

Attention: General Counsel

with a copy to:

Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, Georgia 30309

Telephone number: (404) 815-6500

Facsimile number: (404) 815 -6555

Attention: James W. Stevens

All such notices shall be deemed effective when delivered by registered or
certified mail, nationally recognized overnight delivery service or facsimile
transmission to the above address or facsimile number. Any party’s address or
facsimile number may be changed by delivery of notice to the other parties in
accordance with the provisions of this Section 6.

7. Miscellaneous.

(a) Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by each of the parties hereto, or in the case of a waiver,
by the party against whom the waiver is to be effective. No waiver by any party
of any breach, violation or default of or inaccuracy in, any representation,
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent breach, violation, default of, or inaccuracy
in, any such representation, warranty or covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence. No
delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof.

(b) Successors and Assigns; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Either party may assign,
delegate or otherwise transfer, directly or indirectly, either this Agreement or
any of its rights, interests, or obligations hereunder to any wholly-owned
Subsidiary or Affiliate of the party or a successor in interest to all or
substantially all of the assets of such party’s business; provided that any
party assigning, delegating or otherwise transferring this Agreement or any of
its rights, interests, or obligations hereunder shall require the successor to
agree in writing to be bound by the terms of this Agreement. 

(c) Governing Law. This Agreement, the rights of the parties and all actions
arising in whole or in part under or in connection herewith, shall be governed
by and construed in accordance with the domestic substantive laws of the State
of Georgia, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction.

 

9



--------------------------------------------------------------------------------

(d) Entire Agreement. This Agreement, including the Schedules hereto, constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all previous negotiations, commitments and writings with
respect to such subject matter (including any intercompany licenses or similar
agreements in existence prior to the Closing). No amendment or modification of
this Agreement shall be effective unless made in writing and signed by the
Licensee and the Licensor.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement should be prohibited or held invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(g) Specific Performance. The parties acknowledge that money damages may not be
an adequate remedy for violations of this Agreement and that any party may, in
its sole discretion and in addition to all other rights and remedies available
in law or in equity, in a court of competent jurisdiction, to the extent
permitted hereunder, apply for specific performance or injunctive or other
relief as such court may deem just and proper in order to enforce this Agreement
or to prevent violation hereof and, to the extent permitted by applicable laws,
each party waives any objection to the imposition of such relief.

(h) Incorporation of Schedules. All Schedules attached hereto are incorporated
herein by reference.

(i) Interpretation and Rules of Construction. Except as otherwise explicitly
specified to the contrary, for purposes of this Agreement, the following rules
of interpretation shall apply: (a) a reference to a Section, Article or Schedule
shall mean a Section or Article of, or Schedule to, this Agreement, unless
another agreement is specified, (b) the word “including” shall be construed as
“including without limitation,” (c) references to a particular statute or
regulation shall include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (d) words in the singular or plural
form shall include the plural and singular form, respectively, (e) references to
gender shall include both genders, (f) words such as “herein,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires and
(g) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement.

 

10



--------------------------------------------------------------------------------

(j) Relationship of the Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any third party as creating a partnership or the
relationship of principal and agent or joint venturer between the parties or any
of their Affiliates, it being understood and agreed that no provision contained
herein, and no act of the parties, shall be deemed to create any relationship
between the parties other than the relationship of licensor and licensee of
marks nor be deemed to vest any rights, interests or claims in any third
parties.

(k) Headings. The headings contained in this Agreement are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.

[Signatures on Following Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.

 

INTERFACE, INC. By:       Name:   Title: BENTLEY PRINCE STREET, INC. By:      

Name:

Title:



--------------------------------------------------------------------------------

Exhibit C

[FORM OF COMPANY CONTROL LETTER AGREEMENT]

Interface, Inc.

2859 Paces Ferry Road

Suite 2000

Atlanta, Georgia 30339

Attn: General Counsel

Bentley Prince Street, Inc.

14641 East Don Julian Road

City of Industry, California 91746

Attn: Dave Moore

 

Re: Accounts Receivable Payments from Customers of Bentley Prince Street, Inc.

Ladies and Gentlemen:

This letter shall notify you that Bentley Prince Street, Inc. (“Borrower”) has
(i) entered into that certain Credit and Security Agreement, dated July ___,
2012 (as amended from time to time, the “WFBC Credit Agreement”), by and among
the Borrower, Bentley Prince Street Holdings, Inc. (the “Buyer”), Bentley Mills,
Inc., Prince Street, Inc. and Wells Fargo Bank, National Association, acting
through its Wells Fargo Business Credit operating division (“Lender”), and
(ii) granted a first priority security interest to Lender in, among other
things, all of the Borrower’s and its affiliates’ right, title, and interest in
and to the Borrower’s and its affiliates accounts receivable and all proceeds
(including cash collections) thereof (collectively, the “Collateral”).

We understand that (i) Interface, Inc., through its subsidiary, has sold all of
its ownership interest in the stock of Borrower to the Buyer, pursuant to that
certain Stock Purchase Agreement dated on or about the date hereof (the “Stock
Purchase Agreement”) among Interface Americas Holdings, LLC, Interface, Inc. and
Buyer (the effective date and time of such sale of stock being referred to
herein as the “Effective Time”), (ii) Interface, Inc., or an affiliate thereof,
may receive payments in respect of the Collateral (such payment in respect of
the Collateral being referred to herein as the “Bentley A/R Collections”), and
(iii) on and after the Effective Time the Bentley A/R Collections may continue
to be received in or deposited into one or more deposit accounts of Interface,
Inc. or an affiliate thereof maintained with Wells Fargo Bank (such deposit
accounts of Interface, Inc. or an affiliate thereof, referred to herein
collectively as the “Interface Deposit Accounts”).

By executing and delivering a copy of this letter, and in order to induce the
Lender to enter into and perform under the WFBC Credit Agreement, each of the
parties to this letter acknowledge and agree to the following:

 

1



--------------------------------------------------------------------------------

1. Lender shall have a first priority security interest in the Collateral,
including the Bentley A/R Collections.

2. To the extent received by Interface, Inc. or an affiliate thereof, Interface,
Inc., shall or shall cause such affiliate to, if applicable, receive and hold
the Bentley A/R Collections and all other Collateral for the benefit of, and
subject to the sole instructions of, Lender until (i) such Collateral is
transferred in accordance with paragraph 3 below, or (ii) Lender provides
written notice that Lender’s security interest in the Collateral is released.

3. Interface, Inc. shall arrange, at Borrower’s expense, to remit all Bentley
A/R Collections, if any, received in or deposited into one or more of the
Interface Deposit Accounts to the following account no less than weekly:

Wells Fargo Bank, N.A.

[            ]

ABA #: [            ]

Cash collateral account number: [            ]

Reference: [            ]

The foregoing instructions may not be changed by Borrower or any other person
without the written consent of Lender.

4. Interface, Inc., on behalf of itself and each affiliate thereof, waives,
surrenders, and relinquishes any rights in or to the Collateral, including,
without limitation, any security interests or liens provided by applicable law
to which Interface, Inc. or any affiliate may otherwise be entitled.

5. Interface, Inc. has not acquired, and will not acquire, any rights in the
Collateral sufficient to transfer an interest or grant a security interest in or
to the Collateral.

6. Lender has the right to take possession of, or direct the disposition of, the
Collateral at any time without first receiving the consent or permission of the
Borrower.

7. Upon the request of Lender, Interface, Inc. shall, at Borrower’s expense,
provide Lender with (i) such information that Lender may reasonably request from
time to time regarding the Bentley A/R Collections received by Interface, Inc.
or, if applicable, an affiliate thereof and the amounts remitted by Interface,
Inc. pursuant to paragraph 3 above, and (ii) any other information regarding the
Collateral in the possession of Interface, Inc. or, if applicable, an affiliate
thereof (including, but not necessarily limited to, invoices relating to
Borrower’s accounts receivable, credit memoranda, debit memoranda, balances, and
bills of lading).

 

2



--------------------------------------------------------------------------------

8. The Borrower acknowledges and agrees that to the extent the obligations of
Interface, Inc. under this letter in respect of the Bentley A/R Collections or
any other Collateral conflict with the obligations of Interface, Inc. and/or
Interface Americas Holdings, LLC under the Stock Purchase Agreement or any other
Transaction Documents (as such term is defined in the Stock Purchase Agreement)
in respect of the Bentley A/R Collections or any other Collateral, Interface,
Inc. and Interface Americas Holdings, LLC, as applicable, are hereby authorized
by the Borrower to follow the terms of this letter and shall not be deemed in
breach or violation of any of their obligations under the Stock Purchase
Agreement or any other Transaction Documents (as such term is defined in the
Stock Purchase Agreement) by following the terms of this letter.

This letter may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Transmission by facsimile or “pdf” file of an executed counterpart of this
letter shall be deemed to constitute due and sufficient delivery of such
counterpart. Any party hereto may request an original counterpart of any party
delivering such electronic counterpart. To the extent of any conflict between
this letter and any other agreement by or among some or all of the parties
hereto, the terms and conditions of this letter shall prevail. This letter and
the rights and obligations of the parties hereto shall be construed in
accordance with, and governed by, the laws of the State of California.

[signatures on next page]

 

3



--------------------------------------------------------------------------------

Please acknowledge your agreement with the foregoing by signing and returning a
copy of this letter to Lender.

 

Sincerely, Wells Fargo Bank, National Association, operating through its Wells
Fargo Business Credit operating division By:    

Name: James Campbell

Title: Authorized Signatory

 

ACKNOWLEDGED AND AGREED TO BY: INTERFACE, INC.   By:     Name:     Title:    
BENTLEY PRINCE STREET, INC. By:     Name:     Title:    

Letter Agreement re

Collection and Disposition

of Bentley A/R



--------------------------------------------------------------------------------

Exhibit D

[FORM OF PARENT CONTROL LETTER AGREEMENT]

Interface, Inc.

2859 Paces Ferry Road

Suite 2000

Atlanta, Georgia 30339

Attn: General Counsel

Bentley Prince Street, Inc.

14641 East Don Julian Road

City of Industry, California 91746

Attn: Dave Moore

 

Re: Accounts Receivable Payments from Customers of Interface, Inc. and
Affiliates.

Ladies and Gentlemen:

This letter shall notify you that Interface, Inc. (“IFI”) has entered into that
certain Seventh Amended and Restated Credit Agreement, dated as of June 24, 2011
(the “Senior Secured Credit Agreement”), by and among IFI, Interfaceflor, LLC,
the banks and lending institutions listed on the signature pages thereof and
such other banks and lending institutions which become lenders thereto
(collectively, the “Lenders”), Wells Fargo Bank, National Association (the
“Domestic Agent”), and Bank of America, N.A. and (ii) granted a first priority
security interest to Domestic Agent, for the benefit of itself and the Lenders,
in, among other things, all IFI’s and its subsidiaries right, title, and
interest in and to the IFI’s and its subsidiaries account receivables and all
proceeds (including cash collections) thereof (collectively, the “Collateral”).

We understand that (i) IFI, through its subsidiary, has sold all of its
ownership interest in the stock of Bentley Prince Street, Inc. (“BPS”) to
Bentley Prince Street Holdings, Inc., a Delaware corporation (“BPSH”), pursuant
to that certain Stock Purchase Agreement dated on or about the date hereof (the
“Stock Purchase Agreement”) among Interface Americas Holdings, LLC, Interface,
Inc. and BPSH (the effective date and time of such sale of stock being referred
to herein as the “Effective Time”), (ii) BPSH, or an affiliate thereof,
including without limitation BPS and Prince Street, Inc. (referred to herein
collectively as the “BPS Entities”) may receive payments in respect of the
Collateral (such payment in respect of the Collateral being referred to herein
as the “Interface A/R Collections”), and (iii) on and after the Effective Time
the Interface A/R Collections may continue to be received in or deposited into
one or more deposit accounts of one or more BPS Entities, maintained with Wells
Fargo Bank (such deposit accounts of the BPS Entities referred to herein
collectively as the “BPSH Deposit Accounts”).

 

1



--------------------------------------------------------------------------------

By executing and delivering a copy of this letter, and in order to comply with
the Senior Secured Credit Agreement, each of the parties to this letter
acknowledge and agree to the following:

1. Domestic Agent shall continue to have a first priority security interest in
the Collateral, including the Interface A/R Collections.

2. To the extent received by any BPS Entity, each such BPS Entity shall receive
and hold the Interface A/R Collections and all other Collateral for the benefit
of, and subject to the sole instructions of, Domestic Agent until (i) such
Collateral is transferred in accordance with paragraph 3 below, or (ii) Domestic
Agent provides written notice that Domestic Agent’s security interest in the
Collateral is released.

3. BPSH shall arrange, at IFI’s expense, to remit all Interface A/R Collections,
if any, received in or deposited into one or more of the BPSH Deposit Accounts
to the following account no less than weekly:

Wells Fargo Bank, N.A.

[            ]

ABA #: [            ]

Cash collateral account number: [            ]

Reference: [            ]

The foregoing instructions may not be changed by IFI or any other person without
the written consent of Domestic Agent.

4. Each of BPS, BPSH and Prince Street hereby waives, surrenders, and
relinquishes any rights in or to the Collateral, including, without limitation,
any security interests or liens provided by applicable law to which such BPS
Entity may otherwise be entitled.

5. No BPS Entity has acquired, and will not acquire, any rights in the
Collateral sufficient to transfer an interest or grant a security interest in or
to the Collateral.

6. Domestic Agent has the right to take possession of, or direct the disposition
of, the Collateral at any time without first receiving the consent or permission
of the IFI.

7. Upon the request of Domestic Agent, BPSH shall, at IFI’s expense, provide
Domestic Agent with (i) such information that Domestic Agent may reasonably
request from time to time regarding the Interface A/R Collections received by
any BPS Entity and the amounts remitted by BPSH pursuant to paragraph 3 above,
and (ii) any other information regarding the Collateral in the possession of
BPSH or any other BPS Entity (including, but not necessarily limited to,
invoices relating to IFI’s and its subsidiary’s accounts receivable, credit
memoranda, debit memoranda, balances, and bills of lading).

 

2



--------------------------------------------------------------------------------

8. IFI acknowledges and agrees that to the extent the obligations of BPSH under
this letter in respect of the Interface A/R Collections or any other Collateral
conflict with the obligations of BPSH under the Stock Purchase Agreement or any
other Transaction Documents (as such term is defined in the Stock Purchase
Agreement) in respect of the Interface A/R Collections or any other Collateral,
BPSH is hereby authorized by IFI to follow the terms of this letter and shall
not be deemed in breach or violation of any of their obligations under the Stock
Purchase Agreement or any other Transaction Documents (as such term is defined
in the Stock Purchase Agreement) by following the terms of this letter.

This letter may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Transmission by facsimile or “pdf” file of an executed counterpart of this
letter shall be deemed to constitute due and sufficient delivery of such
counterpart. Any party hereto may request an original counterpart of any party
delivering such electronic counterpart. To the extent of any conflict between
this letter and any other agreement by or among some or all of the parties
hereto, the terms and conditions of this letter shall prevail. This letter and
the rights and obligations of the parties hereto shall be construed in
accordance with, and governed by, the laws of the State of New York.

[signatures on next page]

 

3



--------------------------------------------------------------------------------

Please acknowledge your agreement with the foregoing by signing and returning a
copy of this letter to Domestic Agent.

 

Sincerely, Wells Fargo Bank, National Association, By:    

Name: Daniel Denton

Title: Authorized Signatory

 

ACKNOWLEDGED AND AGREED TO BY: INTERFACE, INC. By:     Name:     Title:    
BENTLEY PRINCE STREET, INC. By:     Name:     Title:    
BENTLEY PRINCE STREET HOLDINGS INC. By:     Name:     Title:     PRINCE STREET,
INC. By:     Name:     Title:    

Letter Agreement re

Collection and Disposition

of Interface A/R